Exhibit 10.3

 

 

LIMITED LIABILITY COMPANY AGREEMENT

ARCHSTONE RESIDUAL JV, LLC

by and between

AVB DEVELOPMENT TRANSACTIONS, INC.

and

EQR-RESIDUAL JV MEMBER, LLC

FEBRUARY 27, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

IN GENERAL

     1   

Section 1.1

 

Name

     1   

Section 1.2

 

Formation of Limited Liability Company

     2   

Section 1.3

 

Agreement; Inconsistencies with Act

     2   

Section 1.4

 

Principal Place of Business

     2   

Section 1.5

 

Registered Office and Registered Agent

     2   

Section 1.6

 

Term

     2   

Section 1.7

 

Permitted Businesses

     2   

Section 1.8

 

Qualification in Other Jurisdictions; Ongoing Organizational Maintenance

     4   

Section 1.9

 

Rules of Construction

     4   

Section 1.10

 

Title to Company Assets

     5    ARTICLE II  

DEFINITIONS

     5   

Section 2.1

 

Defined Terms

     5    ARTICLE III   MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS;
GUARANTEES      20   

Section 3.1

 

One Class of Members

     20   

Section 3.2

 

Members of the Company

     20   

Section 3.3

 

Capital Contributions and Capital Accounts

     20   

Section 3.4

 

Failure to Contribute Capital

     21   

Section 3.5

 

Parent Guaranties Delivered to the Members

     23   

Section 3.6

 

Parent Guaranties delivered to Third Parties

     23   

Section 3.7

 

Members as Creditors

     25   

Section 3.8

 

No Right of Withdrawal or Resignation

     25   

Section 3.9

 

Limited Liability

     25   

Section 3.10

 

No Third Party Rights

     25    ARTICLE IV  

MANAGEMENT AND CONTROL OF THE ARCHSTONE RESIDUAL ASSETS, THE ARCHSTONE ASSUMED
LIABILITIES, THE ARCHSTONE SUBSIDIARIES AND THE BUSINESS

     26   

Section 4.1

 

Management Committee

     26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.2

 

Designated Managers; Officers; Transition Team

     28   

Section 4.3

 

Major Decisions

     30   

Section 4.4

 

Budgets and Business Plans

     36   

Section 4.5

 

Implementation of Approved Business Plans by the Designated Managers

     37   

Section 4.6

 

Reserves – General

     37   

Section 4.7

 

Contracts With Contracting Members; Management Agreements

     38   

Section 4.8

 

Limited Liability of Management Committee Representatives, Transition Team
Members and Designated Managers

     39   

Section 4.9

 

Standard of Care of Management Committee Representatives, Transition Team
Members and Designated Managers

     39   

Section 4.10

 

Transactions between the Company and an Interested Management Committee
Representative or Designated Manager

     39   

Section 4.11

 

Bank Accounts

     40   

Section 4.12

 

Reimbursement of Expenses; Compensation

     40   

Section 4.13

 

Reliance by Third Parties

     41   

Section 4.14

 

Authorization of the Transactions under the Purchase Agreement and Related
Transactions

     41   

Section 4.15

 

Administration of Claims related to Assumed Archstone Liabilities

     42   

ARTICLE V

 

TAXES, ALLOCATIONS AND DISTRIBUTIONS

     44   

Section 5.1

 

Allocations and Tax Provisions

     44   

Section 5.2

 

Distributions

     44   

Section 5.3

 

Withholding

     44   

ARTICLE VI

 

ACCOUNTING, RECORDS AND REPORTING

     45   

Section 6.1

 

Accounting and Records

     45   

Section 6.2

 

Access to Accounting and Other Records

     45   

Section 6.3

 

Required Reports

     46   

Section 6.4

 

Tax Returns

     47   

Section 6.5

 

Tax Matters Partner

     47   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

INDEMNIFICATION, INSURANCE AND EXCULPATION

     48   

Section 7.1

 

Indemnification

     48   

Section 7.2

 

Procedures; Survival

     49   

Section 7.3

 

Insurance

     49   

Section 7.4

 

Rights to Rely on Legal Counsel, Accountants

     49   

ARTICLE VIII

 

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

     50   

Section 8.1

 

Transfer or Assignment of Membership or Manager Interests

     50   

Section 8.2

 

Conditions to Transfer by Member

     50   

Section 8.3

 

Permitted Transfers

     50   

Section 8.4

 

Transfer of Interests in Equity Residential, ERP or AVB

     50   

Section 8.5

 

Unauthorized Transfers Void

     51   

Section 8.6

 

Admission of Substitute Member; Liabilities

     52   

Section 8.7

 

Admission of Additional Members

     52   

ARTICLE IX

 

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

     52   

Section 9.1

 

Land Options

     52   

Section 9.2

 

Archstone Real Estate Assets and Certain Archstone Non-Real Estate Assets

     53   

Section 9.3

 

Other Business Activities of the Members

     57   

Section 9.4

 

Indemnification Claims Under Purchase Agreement

     57   

Section 9.5

 

Assumed Archstone Liabilities and Archstone Claims

     58   

Section 9.6

 

Employees; Transition Plan

     58   

Section 9.7

 

Office Leases

     58   

Section 9.8

 

Opportunity in Connection with the Acquisition of Outside Partners’ Interests

     59   

Section 9.9

 

Archstone Foundation

     63   

Section 9.10

 

Election of AVB Member or ERP Member to Perform Services for AVB Properties or
EQR Properties

     63   

ARTICLE X

 

DISSOLUTION AND LIQUIDATION OF THE COMPANY

     64   

Section 10.1

 

Events Causing Dissolution

     64   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 10.2

 

Liquidation and Winding Up

     64   

ARTICLE XI

 

REPRESENTATIONS AND WARRANTIES

     65   

Section 11.1

 

Representations and Warranties of ERP Member

     65   

Section 11.2

 

Representations and Warranties of AVB Member

     66   

ARTICLE XII

 

MISCELLANEOUS

     67   

Section 12.1

 

Complete Agreement

     67   

Section 12.2

 

Governing Law; Venue

     67   

Section 12.3

 

No Assignment; Binding Effect

     67   

Section 12.4

 

Severability

     68   

Section 12.5

 

No Partition

     68   

Section 12.6

 

Multiple Counterparts

     68   

Section 12.7

 

Additional Documents and Acts

     68   

Section 12.8

 

TRS Compliance

     68   

Section 12.9

 

Amendments

     68   

Section 12.10

 

No Waiver

     69   

Section 12.11

 

Time Periods

     69   

Section 12.12

 

Notices

     69   

Section 12.13

 

Dispute Resolution; Mediation

     69   

Section 12.14

 

Specific Performance

     71   

Section 12.15

 

No Third Party Beneficiary

     71   

Section 12.16

 

Waiver of Jury Trial

     71   

Section 12.17

 

Cumulative Remedies

     71   

Section 12.18

 

Exhibits and Schedules

     71   

Section 12.19

 

Interpretation

     71   

Section 12.20

 

Survival

     72   

Section 12.21

 

Attorneys’ Fees

     72   

Section 12.22

 

Confidentiality

     72   

 

iv



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement (this “Agreement”) is made and entered
into as of February 27, 2013 (the “Effective Date”) between AVB Development
Transactions, Inc., a Maryland corporation (“AVB Member”), and EQR-Residual JV
Member, LLC, a Delaware limited liability company (“ERP Member”).

R E C I T A L S

A. WHEREAS, AVB (as such term and any other capitalized term used in this
Agreement is defined in Article II), Equity Residential and ERP have entered
into the Purchase Agreement with Seller, pursuant to which they have agreed to
acquire certain assets of Enterprise from Seller; and

B. WHEREAS, AVB, Equity Residential and ERP have entered into the Buyers
Agreement, which sets forth certain understandings among AVB, Equity Residential
and ERP concerning the acquisition of the assets of Enterprise pursuant to the
Purchase Agreement; and

C. WHEREAS, the Buyers Agreement provides for the formation of a joint venture
(referred to therein as “Archstone Residual JV”) and attaches a term sheet
setting forth the terms applicable to the governance of such joint venture
(referred to therein as the “Archstone Residual JV Term Sheet”) which are to be
set forth in a definitive joint venture agreement (referred to therein as the
“Definitive Archstone Residual JV Agreement”); and

D. WHEREAS, AVB Member is a wholly-owned subsidiary of AVB and ERP Member is a
wholly-owned subsidiary of ERP; and

E. WHEREAS, AVB Member and ERP Member desire to form the Company and to set
forth in this Agreement the definitive terms for the governance of the Company,
in furtherance of the provisions of the Buyers Agreement calling for the
formation of Archstone Residual JV and the execution and delivery of the
Definitive Archstone Residual JV Agreement consistent with the Archstone
Residual JV Term Sheet.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AVB Member and ERP Member hereby agree as
follows:

ARTICLE I

IN GENERAL

Section 1.1 Name.

The name of the limited liability company is Archstone Residual JV, LLC (the
“Company”).

 

1



--------------------------------------------------------------------------------

Section 1.2 Formation of Limited Liability Company.

The Company was duly formed upon the filing of a certificate of formation of the
Company with the Secretary of State of the State of Delaware on February 15,
2013, which certificate sets forth the information required by Section 18-201 of
the Delaware Limited Liability Company Act (the “Certificate of Formation”).
Michelle La Pelle, as an “authorized person” within the meaning of the Act, has
executed, delivered and filed the Certificate of Formation of the Company with
the Secretary of State of the State of Delaware, such execution, delivery and
filing being hereby ratified and approved by the Members. Upon the filing of the
Certificate of Formation with the Secretary of State of the State of Delaware,
such person’s powers as an “authorized person” ceased.

Section 1.3 Agreement; Inconsistencies with Act.

(a) This Agreement constitutes the “limited liability company agreement” of the
Company within the meaning of the Act.

(b) This Agreement shall govern the relationship of the Members, except to the
extent a provision of this Agreement is expressly prohibited under the Act. If
any provision of this Agreement is prohibited under the Act, this Agreement
shall be considered amended to the least degree possible in order to make such
provision effective under the Act.

Section 1.4 Principal Place of Business.

The principal place of business of the Company shall be c/o Equity Residential,
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606. The Company may
locate its place of business at any other place or places as may be Approved by
the Members from time to time.

Section 1.5 Registered Office and Registered Agent.

The Company’s initial registered office shall be at the office of its registered
agent at 1209 Orange Street, Wilmington, Delaware 19801, and the name of its
initial registered agent is The Corporation Trust Company. The registered office
and registered agent may be changed with the Approval of the Members from time
to time by filing the address of the new registered office and/or the name of
the new registered agent with the Secretary of State of the State of Delaware
pursuant to the Act.

Section 1.6 Term.

The term of existence of the Company (the “Term”) shall continue until the
Company is terminated, dissolved or liquidated in accordance with this Agreement
and the Act.

Section 1.7 Permitted Businesses.

(a) The business of the Company shall be: (i) to acquire (in accordance with the
Purchase Agreement and the Buyers Agreement), own, manage, operate, improve,
develop, sell and otherwise deal with the Archstone Residual Assets, and any
other assets that may, from time to time, be acquired by the Company pursuant to
this Agreement, directly or through Subsidiary

 

2



--------------------------------------------------------------------------------

Entities; (ii) to incur, assume, pay, perform, discharge, satisfy, settle or
otherwise resolve the Assumed Archstone Liabilities and any other liabilities
that may, from time to time, be incurred by the Company pursuant to this
Agreement, directly or through Subsidiary Entities; and (iii) to do all other
lawful acts and things as may be necessary, desirable, expedient, convenient for
or incidental to the furtherance and accomplishment of the foregoing objectives
and purposes and for the protection and benefit of the Company. The Company
shall not engage in any other business without the Approval of the Members.

(b) In connection with the Company’s business, the Company shall have the power
and authority, subject to any Approval of the Members or Approval of the
Management Committee required under this Agreement:

(i) to acquire, hold and dispose of any real or personal property;

(ii) to borrow money from banks, other lending institutions, Members, or
Affiliates of Members, and in connection therewith, to hypothecate, encumber and
grant security interests in the assets of the Company to secure repayment of the
borrowed sums;

(iii) to purchase liability and other insurance to protect the Company’s
property and business and to protect the assets of the Members and Management
Committee Representatives;

(iv) to invest any Company funds temporarily (by way of example but not
limitation) in demand deposits, money-market mutual funds, short-term
governmental obligations, commercial paper or other investments;

(v) to sell or otherwise dispose of any, all or substantially all of the assets
of the Company;

(vi) to execute all instruments and documents, including, without limitation,
checks; drafts; notes and other negotiable instruments; mortgages or deeds of
trust; security agreements; financing statements; documents providing for the
acquisition, mortgage or disposition of the Company’s property; assignments;
bills of sale; leases; contracts; partnership agreements, operating agreements
of other limited liability companies; and any other instruments or documents
necessary to conduct the business of the Company;

(vii) to employ accountants, legal counsel, managing agents or other experts to
perform services for the Company and to compensate them from Company funds;

(viii) to enter into any and all other agreements, with any other Person as may
be necessary or appropriate to the conduct of the Company’s business; and

(ix) to do and perform all other acts as may be necessary or appropriate to the
conduct of the Company’s business.

(c) In connection with the formation of the Company and the execution of this
Agreement, on or prior to the date hereof, the Company acquired the interests in
certain Subsidiary Entities certain of which may be reflected on the
organizational chart that is or may

 

3



--------------------------------------------------------------------------------

hereafter be attached hereto as Schedule A, and the Members hereby authorize ERP
Member as the applicable Designated Manager to execute such documents and
instruments, deliver such notices, make such filings and take such other acts as
it may consider to be necessary to reflect in any official records in accordance
with applicable legal requirements the acquisition by the Company of ownership
or control over such Subsidiary Entities or otherwise further to effectuate the
acquisition by the Company of ownership or control over such Subsidiary
Entities.

Section 1.8 Qualification in Other Jurisdictions; Ongoing Organizational
Maintenance.

ERP Member as the applicable Designated Manager is authorized to cause the
Company to be qualified or registered as required under applicable laws in any
jurisdiction in which the Company transacts business and to execute, deliver and
file any certificates and documents necessary to effect such qualification or
registration. ERP Member as the applicable Designated Manager is authorized to
cause the Company to comply with all applicable requirements of the State of
Delaware for the filing of annual statements with the Secretary of State of the
State of Delaware, and shall be responsible for the maintenance of minute books
and the organizational documents of the Company.

Section 1.9 Rules of Construction.

The following rules of construction shall apply to this Agreement:

(a) Unless otherwise specifically and expressly limited in the context, any
reference herein to a decision, determination, act, action, exercise of a right,
power or privilege, or other procedure by a Member, Transition Team member or
Management Committee Representative shall mean and refer to the decision,
determination, act, action, exercise of a right, power, privilege, or other
procedure by the Member, Transition Team member or Management Committee
Representative in its sole and absolute discretion acting in the best interests
of such Member (or, in the case of a Management Committee Representative or
Transition Team member, the best interests of the Member which appointed such
Management Committee Representative or Transition Team member) and not as a
fiduciary for the Company or the other Member.

(b) All references in this Agreement to “Dollars” as a unit of currency shall be
deemed a reference to United States dollars and United States currency.

(c) Unless explicitly stated to the contrary, the term “includes”, “including”
and other expressions of inclusion shall be construed in each instance to mean
“includes without limitation”, “including but not limited to” or other
phraseology denoting the non-exclusive nature of the item to which reference is
being made.

(d) The Members acknowledge that, as identified pursuant to express statements
that appear on the face or cover page of certain schedules attached to this
Agreement, certain schedules attached to this Agreement are incomplete or have
been left blank. In such cases, the references to such schedule in this
Agreement shall be disregarded (except for the provisions which are included in
such schedule as attached hereto on the date hereof) unless and until the
Management Committee or Members Approve the form of the complete, final form of
the schedule that is to be considered so referenced herein.

 

4



--------------------------------------------------------------------------------

Section 1.10 Title to Company Assets.

All Company assets, whether real or personal, tangible or intangible, shall be
deemed to be owned by the Company as an entity, and no Member, individually,
shall have any direct ownership interest in such property.

ARTICLE II

DEFINITIONS

Section 2.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Accountants” means the independent certified public accountants Approved by the
Members and engaged from time to time by the Company for purposes of reviewing
or auditing the Company’s financial statements and performing such other
services as are required to be performed by the Accountants by this Agreement.

“Act” means the Delaware Limited Liability Company Act, as amended or superseded
from time to time.

“Additional Capital Requested Amount” has the meaning set forth in
Section 3.3(b).

“Adjusted Asset Value” means, with respect to any asset of the Company, such
adjusted basis of such asset for federal income tax purposes, except as follows:

(i) The Adjusted Asset Value of any asset contributed to the Company by a Member
shall be the gross fair market value of such asset as determined jointly by the
Management Committee and the contributing Member, in their joint and reasonable
discretion.

(ii) If the Management Committee reasonably determines that an adjustment is
necessary or appropriate to reflect the relative Proportionate Shares of the
Members in the Company, the Adjusted Asset Values of all Company assets shall be
adjusted to equal their gross fair market value, as determined by the Management
Committee, taking Section 7701(g) of the Code into account, as of the following
times: (a) a Capital Contribution (other than a de minimis capital contribution)
to the Company by a new or existing Member; (b) any distribution by the Company
to an Member of more than a de minimis amount of Company property (other than
cash); (c) any distribution by the Company to an Member of more than a de
minimis amount of cash in connection with the redemption of all or a portion of
a Member’s Membership Interest in the Company; and (d) at such other times as
the Management Committee reasonably determines necessary or advisable in order
to comply with Treasury Regulations Sections 1.704-1(b) and 1.704-2.

(iii) The Adjusted Asset Values of Company property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Treasury

 

5



--------------------------------------------------------------------------------

Regulations; provided, however, that Adjusted Asset Values shall not be adjusted
pursuant to this paragraph to the extent that the Management Committee
reasonably determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iii).

(iv) The Adjusted Asset Value of an asset shall be adjusted by the Depreciation
taken into account with respect to such asset, for purposes of computing Profits
and Losses.

Any determination to be made by the Management Committee pursuant to this
definition shall be made with the Approval of the Management Committee.

“Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments: (i) credit to such Capital Account any amounts
which such Member is obligated or treated as obligated to restore with respect
to any deficit balance in such Capital Account pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations, or is deemed to be
obligated to restore with respect to any deficit balance pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations; and (ii) debit to such Capital Account the items described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted consistently therewith.

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, or (ii) any Person
in which such Person has, directly or indirectly, a twenty five percent (25%) or
more ownership or beneficial interests. A Person shall be deemed to control a
Person if it owns, directly or indirectly, at least twenty five percent (25%) of
the ownership interest in such Person or otherwise has the power to direct the
management, operations or business of such Person. Notwithstanding the
foregoing, an Affiliate of the Company that is controlled by the Company shall
not be deemed to be an Affiliate of any Member for any of the purposes of this
Agreement.

“Agreement” means this Limited Liability Company Agreement and any amendments
hereto.

“Annual Budget” means, for the Company, any Archstone Subsidiary, any Outside
Partnership, an annual operating and, if applicable, capital budget. Each Annual
Budget for the assets in the Germany Portfolio in which Parallel JV 1 holds a
10% interest shall relate to such assets in their entirety (and not merely the
Company’s 90% interest therein).

“Approval of the Management Committee,” “Approval by the Management Committee”
or similar phrases means the unanimous approval of the AVB Representatives and
ERP Representatives excluding, with respect to any matter as to which a Capital
Defaulting Member has no approval rights pursuant to Section 3.4, the Management
Committee Representatives appointed by the Capital Defaulting Member.

 

6



--------------------------------------------------------------------------------

“Approval of the Members,” “Approval by the Members” or similar phrases means
the unanimous approval of the Members, excluding, with respect to any matter as
to which a Capital Defaulting Member has no approval rights pursuant to
Section 3.4, such Capital Defaulting Member.

“Approved Business Plan,” means (i) with respect to any Archstone Residual
Asset, each Initial Business Plan and each amendment or revision thereto or
update thereof which is Approved by the Members or Approved by the Management
Committee, and (ii) with respect to any Outside Partnership, the then current
business plan approved pursuant to the terms of the Outside Partnership
Agreement. Each Approved Business Plan with respect to an Archstone Residual
Asset is anticipated to set forth the mutually-agreed-upon plan for the
ownership, operation, management and disposition of the relevant Archstone
Residual Asset through the anticipated holding period therefor. Each Approved
Business Plan for the assets in the Germany Portfolio in which Parallel JV 1
holds a 10% interest shall relate to such assets in their entirety (and not
merely the Company’s 90% interest therein).

“Archstone Claims” means the interests acquired by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement in and to causes of
action, claims under insurance policies, claims for indemnification, and similar
claims.

“Archstone Intangible Property” means the interests acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement in and to intangible property and intellectual
property, including, without limitation, rights and claims under certain
contracts, warranties, guaranties, indemnification agreements, insurance
policies, claims and causes of action (including with respect to certain pending
lawsuits), licenses, permits, trademarks, tradenames (including, without
limitation, the Archstone trademark, the name “Archstone” and derivatives
thereof), logos, domain names and the content maintained on and other rights
with respect to the website(s) under such domain name(s), and all other assets
to be acquired pursuant to the Purchase Agreement and the Buyers Agreement that
are not acquired directly by ERP or AVB or their affiliates, or acquired by
Trademark JV, Legacy JV or any Parallel JV.

“Archstone Residual Assets” means the assets, interests, rights and claims
acquired, directly or indirectly, by the Company pursuant to the Purchase
Agreement and the Buyers Agreement, in the Archstone Residual Real Estate
Assets, the Land Options, the Archstone Subsidiaries, the Office Leases, the
Archstone Claims, the Archstone Intangible Property and the Miscellaneous
Archstone Assets.

“Archstone Residual Real Estate Asset Adjusted Value” means, with respect to any
Archstone Residual Real Estate Asset, the value (if any) designated for such
Archstone Residual Real Estate Asset on Schedule C attached hereto, plus 100% of
all costs capitalized to the basis for such asset on Seller’s books from
September 30, 2012 to the date of this Agreement, plus any costs capitalized to
the basis for the applicable asset on the Company’s books from and after the
date of this Agreement to the date of the acquisition of such Archstone Residual
Real Estate Asset by ERP Member or AVB Member or their respective designees
pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

“Archstone Residual Real Estate Assets” means, collectively, the Lake Mendota
Portfolio, the Germany Portfolio, the National Gateway Asset and Harlem Parcel
C. “Archstone Residual Real Estate Asset” means any one of the Archstone
Residual Real Estate Assets.

“Archstone Subsidiaries” means the subsidiaries acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement. Certain of the Archstone Subsidiaries are or may
hereafter be listed on Schedule D.

“Asset Option Expiration Date” means the date which is sixty (60) days following
the date of this Agreement.

“Asset Transfer Date” has the meaning set forth in Section 9.2(e).

“Assumed Archstone Liabilities” means the liabilities assumed by the Company
pursuant to the Purchase Agreement and the Buyers Agreement (or for which the
Archstone Subsidiaries are obligors), including, without limitation, the
liabilities allocated to the Company more fully described in and allocated
pursuant to Schedule E attached hereto, exclusive of any liabilities that have
been assumed or incurred by Legacy JV or its subsidiaries in accordance with the
terms of the Legacy JV Agreement or that are allocated to Legacy JV or its
subsidiaries pursuant to Schedule E and any liabilities that have been assumed
or incurred by any Parallel JV or its subsidiaries in accordance with the terms
of any Parallel JV Agreement or that are allocated to a Parallel JV or its
subsidiaries pursuant to Schedule E.

“Assumed Liability Claim” has the meaning set forth in Section 4.15(a).

“Auction Process” means, with respect to the particular Archstone Real Estate
Assets that this Agreement indicates will be subject to an Auction Process, a
process for the determination, as between the Members, which Member shall
acquire such Archstone Real Estate Asset. The Auction Process shall commence
through the delivery by one Member (the “Initiating Member”) of a written notice
to the other Member which identifies an Archstone Real Estate Asset and the
valuation for such Archstone Real Estate Asset at which such Initiating Member
would propose to acquire such Archstone Real Estate Asset. Within thirty
(30) days following the delivery of such notice, the other Member may, by
written notice given to the Initiating Member, identify the higher valuation for
such Archstone Real Estate Asset at which such other Member would propose to
acquire such Archstone Real Estate Asset. If the other Member does not provide
such notice within such thirty (30) day period, it shall be deemed to have
elected not to acquire the Archstone Real Estate Asset, and the Initiating
Member shall be deemed to have elected to acquire the Archstone Real Estate
Asset for the valuation proposed in its initiating notice. If, however, the
other Member does timely provide notice to the initiating Member of the higher
valuation for such Archstone Real Estate Asset at which the other Member would
propose to acquire such Archstone Real Estate Asset, then within a ten
(10) Business Day period following the delivery of the other Member’s notice,
the Members shall meet and confer to determine which Member is prepared to elect
to acquire such Archstone Real Estate Asset for the highest valuation, through
such formal or informal auction procedures as may be Approved by the Members,
and the Member that elects in such procedures to acquire such Archstone Real
Estate Asset for the highest valuation shall be allocated the applicable
Archstone Real Estate Asset, subject to the terms more fully set forth in
Section 9.2.

 

8



--------------------------------------------------------------------------------

“Authorized Assumed Liability Payment” has the meaning set forth in
Section 4.15(b).

“Authorized Unilateral Decision” means any action, decision or transaction which
a Member has the authority to undertake pursuant to this Agreement without the
Approval of the Management Committee or Members hereunder.

“AVB” means AvalonBay Communities, Inc., a Maryland corporation, and its
successors and permitted assigns.

“AVB Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

“AVB Representatives” has the meaning set forth in Section 4.1(a).

“AVB-Designated Land Options” means the Land Options designated to AVB pursuant
to the Buyers Agreement, as more fully set forth on Schedule N attached hereto.

“Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the New York Stock Exchange.

“Buyers Agreement” means that certain Joint Buyers Agreement, dated as of
November 26, 2012, among Equity Residential, ERP and AVB.

“Capital Account” means the capital account established on behalf of each Member
on the books of the Company. In general, the Capital Account of each Member
shall be initially credited with the amount of such Member’s initial Capital
Contribution to the Company, as set forth on Schedule G. Thereafter, each such
Member’s Capital Account shall be increased by (a) the amount of money
contributed by such Member to the Company, (b) the Adjusted Asset Value of any
property contributed by such member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to under Code Section 752), and (c) allocations to such Member of
Profits and other items of book income and gain, and is decreased by (d) the
amount of money distributed to the Member by the Company, (e) the Adjusted Asset
Value of property distributed by the Company to the Member (net of liabilities
securing such distributed property that the Member is considered to assume or
take subject to under Code Section 752) and (f) allocations to such Member of
Losses and other items of book loss and deduction, and is otherwise adjusted in
accordance with the additional rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Accounts shall also be adjusted (x) as
reasonably determined by the Management Committee, to reflect any redemption,
forfeiture or transfer of Membership Interests, and (y) in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(m). It is the intent of the
Members that the Capital Accounts of all Members be determined and maintained in
accordance with the principles of Treasury Regulations Section 1.704-1(b)(2)(iv)
at all times throughout the full term of the Company. Accordingly, the
Management Committee is authorized to make any other adjustments to the Capital
Accounts so that the Capital Accounts and allocations thereto comply with said
Section of the Treasury Regulations, provided that such adjustments do not have
a material adverse effect on any Member. Any determination to be made by the
Management Committee pursuant to this definition shall be made with the Approval
of the Management Committee.

 

9



--------------------------------------------------------------------------------

“Capital Contribution” means any contribution to the capital of the Company in
cash or other assets or property by a Member in accordance with Article III.

“Capital Default Amount” has the meaning set forth in Section 3.4.

“Capital Default Loan” has the meaning set forth in Section 3.4(a).

“Capital Defaulting Member” has the meaning set forth in Section 3.4.

“Capital Transaction” means the sale, financing, refinancing, total or partial
destruction, condemnation or other disposition of any Archstone Residual Asset
or any other substantial asset of the Company or any Subsidiary Entity.

“Certificate of Formation” has the meaning set forth in Section 1.2 of this
Agreement.

“Change in Board Control” means, with respect to any Person, during any period
beginning on or after the date hereof, individuals who at the beginning of such
period constituted such Person’s board of directors (or equivalent governing
body), and any new member of such board whose nomination to or election by such
board was approved by a vote of at least a majority of the board members then
still in office who either were board members at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of such board.

“Code” means the Internal Revenue Code of 1986 as amended, or corresponding
provisions of subsequent superseding federal revenue laws.

“Company” has the meaning set forth in Section 1.1.

“Company Minimum Gain” means “partnership minimum gain” set forth in
Section 1.704-2(b)(2) of the Treasury Regulations.

“Confidential Materials” means books, computer software, records or files
(whether in a printed or electronic format) to the extent that they consist of
or contain any of the following information developed exclusively for a Member
in its individual capacity and not for the Company or with information obtained
by such Member in its capacity as (or in the course of the performance of its
duties or exercise of its rights as) a Member or Designated Manager; economic
and other internal analyses developed in connection with the Member’s
consideration of the amount that it would intend to bid for any asset pursuant
to Section 9.2; attorney and accountant work product that is not covered by the
Common Interest Agreement (as defined in the Buyers Agreement); attorney-client
privileged documents that are not covered by the Common Interest Agreement; and
internal correspondence.

“Contingent Obligation” means (a) any Guaranty Obligation or (b) any direct or
indirect obligation or liability, contingent or otherwise, incurred pursuant to
any Rate Contract.

“Contracting Member” means, in relation to any contract that is entered into
between the Company, any Subsidiary Entity or any Outside Partnership and a
Member or that Member’s Affiliates, the Member that is or whose Affiliate is the
party to that contract.

 

10



--------------------------------------------------------------------------------

“Covered Person” has the meaning set forth in Section 7.1.

“Depreciation” means, with respect to any Company asset for any Fiscal Year or
other period, the depreciation, depletion or amortization, as the case may be,
allowed or allowable for federal income tax purposes in respect of such asset
for such fiscal year or other period; provided, however, that if there is a
difference between the Adjusted Asset Value and the adjusted tax basis of such
asset, Depreciation means with respect to such asset “book depreciation,
depletion or amortization” as determined under Section 1.704-1(b)(2)(iv)(g)(3)
of the Treasury Regulations; provided however that, if any property has a zero
adjusted basis for federal income tax purposes, Depreciation may be determined
under any reasonable method selected by the Management Committee.

“Designated Manager” has the meaning set forth in Section 4.2(a).

“Discussion Period” has the meaning set forth in Section 12.13.

“Dissolution Event” has the meaning set forth in Section 10.1.

“Distributable Cash” means, for any period, the excess, if any, of (a) the
aggregate Gross Receipts during such period of any kind and description over
(b) the sum of the aggregate Expenditures paid during such period, subject to
the reserve requirements set forth in Section 4.6.

“Economic Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Member is deemed obligated to restore under
Treasury Regulations Section 1.704-2.

“Electing Member” has the meaning set forth in Section 9.8(a).

“Electing Member Call Right Election Date” has the meaning set forth in
Section 9.8(e).

“Electing Member Call Transaction” has the meaning set forth in Section 9.8(e).

“Electing Member Proportionate Interest” has the meaning set forth in
Section 9.8(b).

“Emergency Costs” means costs and expenses which are (or are to be) incurred in
the reasonable belief that such expenditures are required to (i) correct a
condition that if not corrected would endanger imminently the preservation or
safety of an Archstone Residual Asset or asset of an Outside Partnership,
(ii) avoid the imminent suspension of any necessary service in or to such
Archstone Residual Asset or asset of an Outside Partnership, or (iii) prevent
the Company, any Subsidiary Entity, any of the Members or Parents or any of
their respective agents, officers, employees or representatives from being
subjected imminently to criminal or substantial civil penalties in connection
with an Archstone Residual Asset or an asset of an Outside Partnership.

“Enterprise” means Archstone Enterprise LP, a Delaware limited partnership.

 

11



--------------------------------------------------------------------------------

“Entity” means any general partnership, limited partnership, corporation,
limited liability company, limited liability partnership, joint venture, trust,
business trust, cooperative or association or other comparable business entity.

“EQR-Designated Land Options” means the Land Options designated to Equity
Residential and ERPOP pursuant to the Buyers Agreement, as more fully set forth
on Schedule N attached hereto.

“Equity Residential” means Equity Residential, a Maryland real estate investment
trust, and its successors and permitted assigns.

“ERP” means ERP Operating Limited Partnership, an Illinois limited partnership
and its successors and permitted assigns.

“ERP Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

“ERP Representatives” has the meaning set forth in Section 4.1(a).

“Expenditures” means, for any period, the sum of all cash expenditures or
reserves during such period (determined on a consolidated basis for the Company
and all Subsidiary Entities) including, without limitation: (i) all cash
expenditures for operating expenses, (ii) principal, interest, fees, debt
service payments and other payments on account of any indebtedness,
(iii) expenditures for capital improvements and other expenses of a capital
nature with respect to any Archstone Residual Asset, (iv) additions to reserves
pursuant to Section 4.6, (v) any and all expenditures related to any
acquisition, development, sale, disposition, financing or refinancing of any
Archstone Residual Asset or other capital asset, (vi) any expenses incurred in
connection with any Assumed Archstone Liabilities, (vii) any other expenses
incurred in connection with the Company’s business, and (viii) any
organizational expenses incurred by or on behalf of the Company (but not any
costs or expenses incurred by ERP Member or AVB Member in connection with the
formation of the Company and its Subsidiary Entities as applicable, including
the costs and expenses incurred in connection with the negotiation, execution
and delivery of this Agreement, which costs and expenses shall be the sole
responsibility of ERP Member and AVB Member, respectively). In no event shall
any deduction be made for non-cash expenses such as depreciation or
amortization.

“Extraordinary Transaction” has the meaning set forth in Section 8.4.

“Fiscal Year” means the Company’s fiscal year. The Company’s fiscal year shall
be its taxable year. The Company’s taxable year shall be the calendar year,
unless otherwise required by the Code or Treasury Regulations, or other
applicable law in the case of the Company’s taxable year(s) for foreign, state
or local tax purposes, as reasonably determined by the Management Committee.

“Funding Notice” has the meaning set forth in Section 3.3(b).

“Germany Portfolio” means the Germany I Portfolio, any other German multi-family
assets that are owned by entities acquired, directly or indirectly, from
Enterprise pursuant to the

 

12



--------------------------------------------------------------------------------

Purchase Agreement and the Buyers Agreement, and the Germany II Entities. The
Members intend to wind up and dissolve the Germany II Entities.

“Germany I Portfolio” means the interests acquired, directly or indirectly, by
the Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to ASN Europe Trading Incorporated (a 100% interest), ASN
Holdings LLC (a 90% interest), Archstone Holdings Germany LLC (a 90% interest)
and Archstone Management Germany LLC (a 49.9% interest), the principal assets of
which (directly or indirectly) are interests in U.S. and foreign subsidiaries
that own apartment projects located in Germany that are more particularly
described in Schedule J attached hereto.

“Germany II Entities” means the interests acquired, directly or indirectly, from
Enterprise pursuant to the Purchase Agreement and the Buyers Agreement in and to
Archstone Holdings Germany II LLC, Archstone Management Germany II LLC and their
direct or indirect subsidiaries.

“Governmental Authority” means any governmental or political subdivision,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local or
foreign court, authority, tribunal, department, bureau or commission, in each
case having jurisdiction over the matter.

“Gross Receipts” means, for any period, any and all cash receipts (including,
without limitation, gross proceeds resulting from a Capital Transaction) during
such period (determined on a consolidated basis for the Company and all
Subsidiary Entities), including, without limitation, Capital Contributions and
amounts released from (or paid from) reserves.

“Guaranty Equalization Payment” has the meaning set forth in Section 3.6(b).

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to, or the pledge or encumbrance by that
Person of any of its property as collateral for, any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase securities, other properties or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) on account of any letter of credit issued to any creditor or
obligee of the primary obligor or (e) otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof.

“Harlem Parcel C” means the interests acquired, directly or indirectly, by the
Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to Archstone 125 Parcel C Member GP LLC and Archstone 125
Parcel C Member LP, the principal assets of which (directly or indirectly) are
interests in entities that own rights and interests in a

 

13



--------------------------------------------------------------------------------

parcel known as “Parcel C 125th Street MEC” that is more particularly described
in Schedule K attached hereto.

“Hypothetical Liquidation” shall mean a hypothetical liquidation of the Company
in accordance with the terms of this Agreement that includes (i) a sale of all
of the assets of the Company for cash at prices equal to their Adjusted Asset
Values and (ii) the cash contribution by the Members of the aggregate maximum
amounts, if any, that the Members would be required to contribute to the Company
under this Agreement as and to the extent such amounts would be needed to pay
all partnership recourse liabilities.

“Implicit Value of the Company’s Outside Partnership Interest” has the meaning
set forth in Section 9.8(a).

“Indebtedness” of any Person means without duplication, (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments (in each case, to the extent
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to properties acquired by the Person (even though
the rights and remedies of the seller or bank under such agreement in the event
of default are limited to repossession or sale of such properties), and (f) all
obligations under capital leases, (g) all indebtedness referred to in clauses
(a) through (f) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien upon
or in any property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

“Indemnified Losses” has the meaning set forth in Section 7.1 of this Agreement.

“Initial Business Plan,” with respect to any Archstone Residual Asset, means the
business plan for such asset that is described on Schedule L (or, if Schedule L
does not contain a reference to a business plan for an asset, the first business
plan for such asset that is developed and Approved by the Management Committee
subsequent to the date hereof pursuant to Section 4.3(a)). Each Initial Business
Plan shall include an Annual Budget for the applicable Archstone Residual Asset
for the remainder of the 2013 calendar year. The Members have targeted the
completion of the Initial Business Plans for the quarterly meeting anticipated
to occur in June, 2013.

“JAMS” has the meaning set forth in Section 12.13.

“Lake Mendota Portfolio” means the interests to be acquired, directly or
indirectly, by the Company from entit(y)(ies) controlled by Enterprise pursuant
to the Purchase Agreement and the Buyers Agreement in and to ASN Lake Mendota
Investments LLC, which owns a managing member interest in Lake Mendota
Investments LLC, a limited liability company which indirectly, through various
subsidiaries, owns a portfolio of apartment projects located in

 

14



--------------------------------------------------------------------------------

California, Florida, Georgia and Texas that is more particularly described in
Schedule M attached hereto.

“Land Option Expiration Date” means the date which is sixty (60) days following
the date of this Agreement.

“Land Option Take-Out Price” means, with respect to any Land Option, (i) two
times the value designated for such Land Option on Schedule N, which is 50% of
the GAAP basis for such Land Option as of September 30, 2012, plus (ii) 100% of
all costs capitalized to the basis for such Land Option on Seller’s books during
the period from September 30, 2012 through the date of this Agreement plus any
costs capitalized to the basis for such Land Option on the Company’s books from
and after the date of this Agreement to the date of the acquisition of such Land
Option by ERP Member or AVB Member or their respective designees pursuant to
this Agreement, plus (iii) the value of replacement collateral necessary to have
the Company’s collateral released (e.g., if a letter of credit is in place).

“Land Options” means the option rights and rights under purchase and sale
agreements in and to in various land parcels held by entities, the interests in
which were acquired, directly or indirectly, by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement. The land parcels to
which such rights relate are more particularly described in Schedule N attached
hereto, which Schedule identifies those Land Options allocated to the Equity
Residential Parties and those Land Options allocated to AVB.

“Legacy JV” means Legacy Holdings JV, LLC, a Delaware limited liability company.

“Legacy JV Agreement” means that certain Limited Liability Company Agreement for
Legacy JV, dated of even date herewith, entered into between EQR-Legacy Holdings
JV Member, LLC and AVB.

“Major Decision” has the meaning set forth in Section 4.3.

“Management Agreement” means a written contract between a Subsidiary Entity, as
the property manager, and any other Subsidiary Entity, Outside Partnership or
Third Party Entity, as the owner, for the provision of property management
services.

“Management Committee” has the meaning set forth in Section 4.1(a).

“Management Committee Representative” has the meaning set forth in
Section 4.1(a).

“Member” or “Members” means AVB Member, ERP Member or any successors or
Substitute Members thereto.

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulations Section 1.704-2(i)(2).

 

15



--------------------------------------------------------------------------------

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including all economic rights and voting rights
of the Member in the Company, the right of such Member to any and all benefits
to which a Member may be entitled as provided in this Agreement and under law,
and the obligations of such Member to comply with all of the terms and
provisions set forth in this Agreement and under applicable law.

“Minimum Gain Attributable to Member Nonrecourse Debt” means “partner
nonrecourse debt minimum gain” as determined in accordance with Treasury
Regulations Section 1.704-2(i)(2).

“Miscellaneous Archstone Assets” means the interests acquired, directly or
indirectly, by the Company from Enterprise pursuant to the Purchase Agreement
and the Buyers Agreement (or to which the Company has succeeded through the
acquisition of interests in entities acquired by the Company from Enterprise
pursuant to the Purchase Agreement and the Buyers Agreement) in and to personal
property, service contracts, software/licenses, insurance policies and employee
plans as identified in the Buyers Agreement, as well as certain mezzanine loans,
profit participation interests and other receivables. Without limitation,
certain of the Miscellaneous Archstone Assets are more particularly described in
Schedule P attached hereto.

“National Gateway Asset” means the interests acquired, directly or indirectly,
by the Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to (i) Archstone National Gateway I GP LLC and Archstone
National Gateway I LP, the principal assets of which (directly or indirectly)
are interests in a land parcel commonly referred to as “National Gateway @
Potomac” and (ii) Archstone National Gateway II GP LLC and Archstone National
Gateway II LP, the principal assets of which (directly or indirectly) are
interests in a land parcel commonly referred to as “National Gateway II @
Potomac”. National Gateway @ Potomac and National Gateway II @ Potomac are more
particularly described in Schedule Q attached hereto.

“Non-Contracting Member” means, in any relation to any contract that is entered
into between the Company, any Subsidiary Entity or any Outside Partnership and a
Member or that Member’s Affiliates, the Member that is not the Contracting
Member.

“Non-Discretionary Funding Requirements” means funds needed to meet any or all
of the following obligations of the Company or any Subsidiary Entity (including,
without limitation, in relation to a Subsidiary Entity’s proportional
obligations with respect to any Outside Partnership), except to the extent that
an Approved Business Plan expressly provides for the non-payment of any of the
following amounts:

(i) real estate taxes and assessments on any Archstone Residual Asset or any
asset of an Outside Partnership;

(ii) payment required to be made pursuant to any mortgage or mezzanine loan on,
or any ground lease of, any Archstone Residual Asset or any asset of an Outside
Partnership, any lease of any portion of any Archstone Residual Asset, or any
contractual obligations relating to an Archstone Residual Asset or any asset of
an Outside Partnership (except in each case for payment of principal, interest
or other sums on any nonrecourse indebtedness);

 

16



--------------------------------------------------------------------------------

(iii) insurance premiums and utility payments relating to an Archstone Residual
Asset or any asset of an Outside Partnership;

(iv) any alteration, repair or replacement relating to an Archstone Residual
Asset or any asset of an Outside Partnership required by any present or future
law, ordinance, order, rule, regulation or requirement of any Governmental
Authority except to the extent that the Management Committee or Members have
Approved the failure to perform such alteration, repair or replacement, or have
Approved action to contest the application of such law, ordinance, rule,
regulation or requirement or have Approved action to appeal such order; and

(v) any amount required to be paid pursuant to any final non-appealable order,
judgment, or decree of any Governmental Authority having jurisdiction over any
Archstone Residual Asset or any asset of an Outside Partnership.

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
(c) of the Treasury Regulations.

“Nonrecourse Liabilities” has the meaning set forth in Section 1.704-2(b)(3) of
the Treasury Regulations.

“Office Leases” means the interests acquired, directly or indirectly, by the
Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement (or to which the Company has succeeded through the acquisition of
interests in entities acquired by the Company from Enterprise pursuant to the
Purchase Agreement and the Buyers Agreement) in and to the office leases as
described in Section 6.3 of the Buyers Agreement and more particularly described
in Schedule S attached hereto.

“Outside Partner” means, with respect to any Outside Partnership, any Third
Party Entity that is a partner or member in such Outside Partnership.

“Outside Partner Offered Interest” has the meaning set forth in Section 9.8(a).

“Outside Partner Purchase Notice” has the meaning set forth in Section 9.8(a).

“Outside Partner Purchase Offer” has the meaning set forth in Section 9.8(a).

“Outside Partner Purchase Offer Election Date” has the meaning set forth in
Section 9.8(b).

“Outside Partnership” means (a) any partnership, limited liability company or
fund between (i) the Company or any Subsidiary Entity and (ii) one or more Third
Party Entities, and (b) any subsidiaries of any Outside Partnerships.

“Outside Partnership Agreement” means the partnership agreement, limited
liability company agreement or fund documentation governing an Outside
Partnership.

“Over-Guarantying Member” has the meaning set forth in Section 3.6(b).

 

17



--------------------------------------------------------------------------------

“Parallel JV” means either Archstone Parallel Residual JV, LLC, a Delaware
limited liability company, or Archstone Parallel Residual JV 2, LLC, a Delaware
limited liability company, or both as the context may require. Archstone
Parallel Residual JV, LLC is sometimes referred to herein as “Parallel JV 1.”

“Parallel JV Agreement” means (i) with respect to Archstone Parallel Residual
JV, LLC, that certain Limited Liability Company Agreement, dated of even date
herewith, entered into between ERP Member and AVB Member and (ii) with respect
to Archstone Parallel Residual JV 2, LLC, that certain Limited Liability Company
Agreement, dated of even date herewith, entered into between EQR-Parallel
Residual JV 2 Member, LLC and AVB.

“Parent” means (a) in relation to ERP Member, ERP, and (b) in relation to AVB
Member, AVB.

“Parent Guaranty” means (a) that certain Guaranty, of even date herewith,
executed and delivered by ERP in favor of AVB Member (but not any other person),
pursuant to which ERP has guaranteed the obligations of ERP Member to fund its
Capital Contributions to the Company and to pay and perform its other
obligations under this Agreement, and (b) that certain Guaranty, of even date
herewith, executed and delivered by AVB in favor of ERP Member (but not any
other person), pursuant to which AVB has guaranteed the obligations of AVB
Member to fund its Capital Contributions to the Company and to pay and perform
its other obligations under this Agreement. The form of each such Parent
Guaranty is substantially in the form of Exhibit 2 attached hereto.

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so permits.

“Profits” and “Losses” means, for each Fiscal Year or other period, the
Company’s items of taxable income or loss for such year or other period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments: (i) any income of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Profits or Losses
shall be added to such taxable income or loss; (ii) any expenditures of the
Company described in Code Section 705(a)(2)(B) or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable income or
loss; (iii) gain or loss resulting from any disposition of a property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Adjusted Asset Value; (iv) in lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, the Company shall compute such deductions based on
the Depreciation of a property; (v) if the Adjusted Asset Value of an asset is
adjusted pursuant to the definition of Adjusted Asset Value (except with respect
to Depreciation), then the amount of such adjustment shall be treated as an item
of gain or loss and included in the computation of Profits and Losses; and
(vi) items of Company gross income, gains, deductions and losses allocated
pursuant to Sections B(1) through (and including) B(7) of Schedule T shall not
be included in the computation of Profits and Losses.

 

18



--------------------------------------------------------------------------------

“Proportionate Share” means, unless and until there has been a transfer of an
interest in the Company or an admission of a new Member, with respect to AVB
Member, 40%, and with respect to ERP Member, 60%.

“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 26, 2012, among Equity Residential, ERP, AVB, Lehman Brothers Holdings,
Inc., a Delaware corporation, and Enterprise.

“Rate Contract” means interest rate and currency swap agreement, cap, floor and
collar agreement, interest rate insurance, currency spot and forward contract
and other agreement or arrangement designed to provide protection against
fluctuations in interest or currency exchange rates.

“Real Estate Asset Election Notice” has the meaning set forth in Section 9.2(a).

“Recipient Member” has the meaning set forth in Section 9.8(a).

“Recipient Member Proportionate Interest” has the meaning set forth in
Section 9.8(b).

“Recipient Member Put Right Election Date” has the meaning set forth in
Section 9.8(d).

“Recipient Member Put Transaction” has the meaning set forth in Section 9.8(d).

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.

“Responsible Member” has the meaning set forth in Section 3.6(c).

“Restricted Holder” has the meaning set forth in Section B(1) of Schedule T.

“Seller” means Enterprise and Lehman Brothers Holdings, Inc., collectively.

“Subsidiary Entity” means any Entity that is directly or indirectly wholly-owned
and controlled by the Company or by the Company and Parallel JV 1.

“Substitute Member” means a Person that acquires a Membership Interest and that
has been admitted as a Member pursuant to Article VIII of this Agreement.

“Successor Parent” has the meaning set forth in Section 8.4.

“Target Balance” means, with respect to any Member as of the close of any period
for which allocations are made under Schedule T, the net amount such Member
would receive (or be required to contribute) in a Hypothetical Liquidation of
the Company as of the close of such period, expressed as a negative number if
the Member is required to contribute a net amount to the Company in connection
with a Hypothetical Liquidation and expressed as a positive number if the Member
would receive a net distribution in connection with a Hypothetical Liquidation.

“Tax Items” has the meaning set forth in Section C(1) of Schedule T.

 

19



--------------------------------------------------------------------------------

“Tax Matters Member” means the “tax matters partner” as defined in
Section 6231(a)(7) of the Code.

“Term” has the meaning set forth in Section 1.6 of this Agreement.

“Third Party Entity” means any Entity that is not an Affiliate of the Company.

“Trademark JV” means Archstone Trademark JV, LLC, a Delaware limited liability
company.

“Transfer” means sell, assign, transfer, mortgage, pledge, hypothecate,
encumber, exchange or otherwise dispose of, whether or not for value, and
whether voluntarily, by operation of law or otherwise.

“Transition Team” means the working group of representatives appointed by ERP
Member and AVB Member to assist with the administration of routine decisions
related to the Company’s acquisition of the Archstone Residual Assets, as more
fully described in Section 4.2(j).

“Treasury Regulations” means the temporary and final regulations issued by the
U.S. Treasury Department under the Code, as amended or superseded from time to
time.

“Under-Guarantying Member” has the meaning set forth in Section 3.6(b).

ARTICLE III

MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

Section 3.1 One Class of Members.

All Members of the Company shall be of one class.

Section 3.2 Members of the Company.

Effective upon the adoption and execution of this Agreement, AVB Member and ERP
Member are the sole Members of the Company. The respective addresses and
Proportionate Shares in the Company of AVB Member and ERP Member are set forth
in Schedule G. Additional Members may not be admitted to the Company except in
accordance with Section 8.7 hereof.

Section 3.3 Capital Contributions and Capital Accounts

(a) Initial Capital Contributions. Each Member has contributed or agrees to
contribute to the Company the amount of capital having the value set forth
opposite such Member’s name on Schedule G in exchange for its Membership
Interest which capital shall be contributed in such form as may be required to
enable the Company to acquire the Archstone Residual Assets pursuant to the
Purchase Agreement and the Buyers Agreement.

 

20



--------------------------------------------------------------------------------

(b) Additional Capital Contributions. If a Member, in connection with an
Archstone Residual Asset, Assumed Archstone Liability or administrative function
or responsibility for which it has been designated as a Designated Manager,
determines (after taking into account any existing cash reserves of the Company)
that capital is needed to (i) restore operating reserves to a level as
contemplated in the applicable Approved Business Plan or Annual Budget,
(ii) fund any cash needs of the Company as contemplated in any applicable
Approved Business Plan or as would not exceed the amounts that may be expended
in accordance with Section 4.3(i), or arise pursuant to Authorized Unilateral
Decisions, (iii) fund Emergency Costs (provided that, in the case of any
Emergency Costs applicable to the asset of any Outside Partnership, the amount
of capital that may be called under this Section 3.3(b) by the applicable
Designated Manager without the Approval of the Management Committee or the
Members shall be limited to the Company’s or applicable Subsidiary Entity’s
proportional funding share in such Outside Partnership), (iv) fund
Non-Discretionary Funding Requirements (provided that, in the case of any
Non-Discretionary Funding Requirements applicable to the asset of any Outside
Partnership, the amount of capital that may be called under this Section 3.3(b)
by the applicable Designated Manager without the Approval of the Management
Committee or the Members shall be limited to the Company’s or applicable
Subsidiary Entity’s proportional funding share in such Outside Partnership), or
(v) fund to any Designated Manager any fees or expense reimbursements due to it
hereunder or fund to any Covered Person any amounts due on account of any of the
Company’s indemnification obligations or obligations to advance expenses as
provided for in Section 7.1 or 7.2, such Designated Manager shall issue a notice
(a “Funding Notice”) substantially in the form attached hereto as Exhibit 1
setting forth the amount of capital being requested (the “Additional Capital
Requested Amount”). A Member may also deliver a Funding Notice as provided in
Section 4.15(c). Within ten (10) Business Days following the date of receipt of
a Funding Notice, each Member shall pay to the Company as a Capital Contribution
such Member’s Proportionate Share of the Additional Capital Requested Amount.
Any funds advanced by the Members to the Company pursuant to this Section
constitute additional Capital Contributions to the Company.

(c) Limitations. No Member shall have any liability for the repayment of the
Capital Contribution of any other Member and, subject to Section 3.6, each
Member shall look only to the assets of the Company for return of its Capital
Contributions.

(d) No Right to Return of Contribution; No Interest on Capital. Except as
provided in this Agreement, no Member shall have the right to withdraw or
receive any return of, or interest on, any Capital Contribution or on any
balance in such Member’s Capital Account. If the Company is required to return
any Capital Contribution to a Member, the Member shall not have the right to
receive any property other than cash.

(e) Capital Accounts. The Company shall establish and maintain an individual
Capital Account for each Member.

Section 3.4 Failure to Contribute Capital.

If any Member fails to make a Capital Contribution required under Section 3.3(b)
by the date such Capital Contribution is due and such failure continues for ten
(10) Business Days after written notice from the Member which has not failed to
make its Capital Contribution (any such

 

21



--------------------------------------------------------------------------------

failing Member shall be a “Capital Defaulting Member” and the amount of the
failed Capital Contribution shall be the “Capital Default Amount”), then the
non-Capital Defaulting Member shall have any one and only one of the following
remedies:

(a) to advance to the Company on behalf of, and as a loan to, the Capital
Defaulting Member, an amount equal to the Capital Default Amount (each such
loan, a “Capital Default Loan”). The Capital Account of the Capital Defaulting
Member shall be credited with the amount of such Capital Default Loan, which
shall be deemed to be a Capital Contribution made by the Capital Defaulting
Member, and such amount shall constitute a debt owed by the Capital Defaulting
Member to the non-Capital Defaulting Member. Any Capital Default Loan shall bear
interest at a rate equal to 15% per annum and shall be payable from any
distributions due the Capital Defaulting Member hereunder, but shall in all
events be payable in full by the ninetieth (90th) day following the date such
Capital Default Loan was made. Interest on a Capital Default Loan to the extent
unpaid shall accrue and compound monthly. A Capital Default Loan shall be
prepayable at any time or from time to time without penalty. While any Capital
Default Loan is outstanding, notwithstanding anything in this Agreement to the
contrary, all distributions to the Capital Defaulting Member hereunder shall be
applied first to payment of any interest due under any Capital Default Loan and
then to principal until all amounts due thereunder are paid in full. All
payments made in repayment of any Capital Default Loan shall be applied first
toward payment of unpaid accrued interest and then (if any remains) toward
payment of principal. If a Capital Default Loan is not paid on or prior to the
date such Capital Default Loan becomes due, the non-Capital Defaulting Member
may pursue all available rights and remedies against the Capital Defaulting
Member and, pursuant to the applicable Parent Guaranty, its Parent;

(b) to revoke the Funding Notice for both Members, whereupon any Capital
Contributions paid by the non-Capital Defaulting Member pursuant to such Funding
Notice shall be returned, in which event the Members may reconsider the needs of
the Company for additional Capital Contributions, and any Member may thereafter
issue any Funding Notice as permitted hereunder following such reconsideration;
or

(c) to contribute its required Capital Contribution and pursue its rights under
the Parent Guaranty delivered by the Parent of the Capital Defaulting Member
with respect to such Capital Default Amount.

Unless the non-Capital Defaulting Member shall have elected to revoke the
Funding Notice for both Members pursuant to Section 3.4(b), then, until either
the Capital Default Loan made by the non-Capital Defaulting Member shall have
been repaid in full or the amounts due with respect to such Capital Contribution
have been funded by the Capital Defaulting Member or its Parent pursuant to the
Parent Guaranty, the Capital Defaulting Member and the Management Committee
Representatives appointed by it shall have no voting or approval rights with
respect to the applicable Archstone Residual Asset or Assumed Archstone
Liability with respect to which the Capital Contribution as to which such
Capital Default Loan has been funded was originally called. Such voting and
approval rights shall be restored in the event that the Capital Defaulting
Member (or its Parent, pursuant to its Parent Guaranty) repays the Capital
Default Loan in accordance with the terms of this Agreement, but the Capital
Defaulting Member and the Management Committee Representatives appointed by it
shall be bound by all decisions that were made with respect to such Archstone
Residual Asset or Assumed Archstone Liability

 

22



--------------------------------------------------------------------------------

without its or their approval while the Capital Default Loan was outstanding.
Notwithstanding the foregoing, under no circumstances shall the non-Capital
Defaulting Member or the Management Committee Representatives appointed by it
have any authority, without the written consent of the Capital Defaulting Member
or, as applicable, the Management Committee Representatives appointed by it, to
cause the Company to incur on behalf of the Company any indebtedness which
includes any recourse obligations of any Member, to engage in any transaction
with any Affiliate of the non-Capital Defaulting Member, or to amend this
Agreement, nor shall the Capital Defaulting Member forfeit any of its rights to
receive distributions, to receive reports or obtain information as a result of
the making of any Capital Default Loan.

Section 3.5 Parent Guaranties Delivered to the Members.

Concurrently with the execution and delivery of this Agreement, AVB has
delivered its Parent Guaranty to ERP Member, and ERP has delivered its Parent
Guaranty to AVB Member. No creditor or third party shall have rights to enforce
any obligations under any Parent Guaranty.

Section 3.6 Parent Guaranties delivered to Third Parties.

(a) Allocation of Guaranty Liability. Subject to Section 3.6(c) below, liability
under any Guaranty Obligation that is delivered by any of the Members or their
Parents with respect to any Indebtedness or Contingent Obligation of the
Company, any Subsidiary Entity or any Outside Partnership shall, as between the
Members and their Parents, be apportioned in proportion to the Members’
Proportionate Shares, and any payments made under any such Guaranty Obligation
(other than payments made by a Responsible Member) shall be deemed additional
Capital Contributions to the Company.

(b) Guaranty Equalization Payments. Subject to Section 3.6(c), if at any time a
Member or its Affiliate or Parent shall have made a payment under or otherwise
satisfied any Guaranty Obligation with respect to any Indebtedness or Contingent
Obligation of the Company, any Subsidiary Entity or any Outside Partnership, and
on or prior to such time, the other Member or its Affiliate or Parent shall not
have made a payment under or otherwise satisfied an equivalent Guaranty
Obligation with respect to the same Indebtedness or Contingent Obligation of the
Company, any Subsidiary Entity or any Outside Partnership in an amount that is
in proportion to its Proportionate Share of the aggregate cumulative amounts by
which both Members and their Affiliates and Parents have made payments under or
otherwise satisfied such Guaranty Obligations, then the Member (the
“Under-Guarantying Member”) that has (together with its Affiliates and Parent)
paid amounts or otherwise satisfied amounts on account of such aggregate
Guaranty Obligations that are less than its Proportionate Share of the aggregate
cumulative amounts paid or satisfied by both Members and their Affiliates and
Parents under such aggregate Guaranty Obligations shall, immediately upon demand
by the other Member (the “Over-Guarantying Member”), pay or cause to be paid to
the Over-Guarantying Member (on behalf of itself and as applicable its
Affiliates and Parent) such sums (each, a “Guaranty Equalization Payment”) as
may be sufficient to cause the sum of the amounts by which such aggregate
Guaranty Obligations have been paid or satisfied by the Over-Guarantying Member
and its Affiliate and Parent, minus the amount of the Guaranty Equalization
Payment so paid to the Over-Guarantying Member, to equal the Over-Guarantying
Member’s Proportionate Share of

 

23



--------------------------------------------------------------------------------

the aggregate cumulative amounts by which such aggregate Guaranty Obligations
have been paid or satisfied by both Members and their Affiliates and Parents.
The obligation of the Under-Guarantying Member and its Parent to make such
Guaranty Equalization Payment shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and irrespective of any set-off,
counterclaim or defense to payment which the Under-Guarantying Member or its
Affiliate or Parent may have or claim to have against the obligee of the
Guaranty Obligations. If the Under-Guarantying Member does not pay the Guaranty
Equalization Payment or cause it to be paid to the Over-Guarantying Member (on
behalf of itself and as applicable its Affiliates and Parent) immediately upon
demand therefor, then the unpaid amount of such Guaranty Equalization Payment
shall bear interest at the rate applicable to Capital Default Loans until paid
in full (which interest shall be immediately due and payable), and, without
limiting any other available rights or remedies of the Over-Guarantying Member
against the Under-Guarantying Member or its Parent (including any rights or
remedies under such Parent’s Parent Guaranty), any distributions or payments
thereafter otherwise payable by the Company to the Under-Guarantying Member
shall be withheld from such Member and instead paid to the Over-Guarantying
Member until such time as the full amount of the Guaranty Equalization Payment
(plus all accrued but unpaid interest thereon) has been paid to the
Over-Guarantying Member. The Under-Guarantying Member shall be deemed a Capital
Defaulting Member for purposes of this Agreement and shall lose voting rights as
more particularly set forth in Section 3.4 until the Under-Guarantying Member
has paid, or caused to be paid, the Guaranty Equalization Payment.

(c) Carveout Exposure. Notwithstanding the provisions of Sections 3.6(a) or
(b) to the contrary, if any amount is paid or payable under any Indebtedness or
Contingent Obligation of the Company, any Subsidiary Entity or any Outside
Partnership, or under any Guaranty Obligation of any Member or its Parent with
respect to any Indebtedness or Contingent Obligation of the Company, any
Subsidiary Entity or any Outside Partnership, as a result of any act or omission
on the part of one of the Members or their Affiliates which is not an Authorized
Unilateral Decision or not reasonably within the scope of decisions, actions or
transactions that were Approved by the Members or Approved by the Management
Committee, then the Member whose act or omission (or whose Affiliate’s act or
omission) solely resulted in the obligation to make such payment (such Member,
the “Responsible Member”) shall have exclusive responsibility, as between the
Members, for satisfying the payment obligations arising under such Indebtedness,
Contingent Obligation or Guaranty Obligation as a result of such act or omission
of the Responsible Member or its Affiliate; the Responsible Member shall have no
rights to require the other Member or its Parent to make any Guaranty
Equalization Payment on account of any such payment obligations; and the
Responsible Member shall indemnify, defend, protect and hold harmless the
Company, the other Member and its Parent from any losses, damages, liabilities,
costs and expenses, including prepayment premiums, default rate interest, legal
fees and disbursements, arising from any such act or omission under any such
Indebtedness, Contingent Obligation or Guaranty Obligation, except, in each
case, to the extent that the amount so paid or payable under such Indebtedness,
Contingent Obligation or Guaranty Obligation is applied to reduce the principal
balance due upon such Indebtedness or the principal balance due upon
Indebtedness that is guaranteed or supported by such Contingent Obligation or
Guaranty Obligation.

 

24



--------------------------------------------------------------------------------

(d) Schedule U which is or may be attached hereto identifies the Guaranty
Obligations of the Members, their Parents and Affiliates as of the date of this
Agreement and may include certain additional provisions applicable thereto.

(e) If any Member or Parent shall recover from any Outside Partnership or
Outside Partner any sums in reimbursement of or contribution for any amounts
paid by the Company, any Subsidiary Entity, any Member or Parent on account of
any Guaranty Obligation with respect to any Indebtedness or Contingent
Obligation of such Outside Partnership, the applicable Member shall cause the
amounts so recovered (net of the costs of collection) to be paid to the Members
or their Parents in proportion to the aggregate amounts theretofore paid by the
Members and their Parents on account of any such Guaranty Obligations to which
such rights of reimbursement or contribution as against such Outside Partnership
or Outside Partner apply.

Section 3.7 Members as Creditors.

With the Approval of the Members and subject to any other applicable terms in
this Agreement, any Member may lend money to and transact other business with
the Company as a creditor and, subject to applicable law, any Member has the
same rights and obligations with respect thereto as a person who is not a
Member.

Section 3.8 No Right of Withdrawal or Resignation.

No Member shall have the right to withdraw or resign from the Company except
with the Approval of the Members, and then only upon such terms and conditions
as may be specifically agreed upon between the Members. Notwithstanding any
other provision of this Agreement, unless otherwise Approved by the Members, the
withdrawing or resigning Member shall not be entitled to any return or repayment
of its Capital Contribution or other distribution or transfer in the event of
withdrawal or resignation. The foregoing provisions are exclusive and no Member
shall be entitled to claim any distribution or transfer upon withdrawal or
resignation under Section 18-604 of the Act or otherwise.

Section 3.9 Limited Liability.

Except as expressly set forth in this Agreement or required by law, no Member
shall (a) be personally liable for any Indebtedness, Contingent Obligation or
other liability or obligation of the Company, whether that Indebtedness,
Contingent Obligation or liability or obligation arises in contract, tort, or
otherwise, solely by reason of being a Member of the Company, or (b) have any
obligation to restore any deficit or negative balance in the Capital Account of
such Member.

Section 3.10 No Third Party Rights.

Any obligations or rights of the Company or the Members to make or require any
Capital Contribution under this Article III shall not result in the grant of any
rights or confer any benefits upon any Person who is not a Member.

 

25



--------------------------------------------------------------------------------

ARTICLE IV

MANAGEMENT AND CONTROL OF THE ARCHSTONE RESIDUAL ASSETS, THE ARCHSTONE ASSUMED
LIABILITIES, THE ARCHSTONE SUBSIDIARIES AND THE BUSINESS

Section 4.1 Management Committee

(a) Composition. The Company shall have a Management Committee (the “Management
Committee”) which shall be composed of four (4) individuals (each, a “Management
Committee Representative”). Two (2) Management Committee Representatives shall
be Persons appointed by AVB Member (the “AVB Representatives”) and two
Management Committee Representatives shall be Persons appointed by ERP Member
(the “ERP Representatives”). As of the date hereof, the initial AVB
Representatives are Sean Breslin and Matthew Birenbaum, and the initial ERP
Representatives are Alan George and Mark Parrell.

(b) Vacancies; Removal. Each Management Committee Representative shall hold
office at the discretion of the Member appointing such Management Committee
Representative. Any AVB Representative may be removed and replaced, with or
without cause and for any reason at any time, by (and only by) AVB Member. Any
ERP Representative may be removed and replaced, with or without cause and for
any reason at any time, by (and only by) ERP Manager. A Management Committee
Representative may also resign of its own volition at any time, by written
notice to the Members. In the event of any vacancy in the office of a Management
Committee Representative, such vacancy shall be filled, by written notice to the
Members, by an individual designated by (i) AVB Member if such vacancy relates
to an AVB Representative, and (ii) ERP Member if such vacancy relates to an ERP
Representative.

(c) Meetings.

(i) Meetings of the Management Committee shall be held once per fiscal quarter
of the Company on such dates and at such places and times as may be Approved by
the Members. The agenda items for each quarterly meeting shall include a review
of the Company’s business and the progress in implementing the Approved Business
Plans and the other activities of the Company.

(ii) With the Approval of the Members, Management Committee meetings may be held
more frequently than quarterly.

(iii) Management Committee Representatives may vote in person or by proxy; such
proxy may be granted in writing, by electronic transmission (as defined in the
Act), or as otherwise permitted by applicable law.

(iv) At the election of either Member, Management Committee meetings may be held
by telephone conference or other communications equipment by means of which all
participating Management Committee Representatives can simultaneously hear each
other during the meeting.

 

26



--------------------------------------------------------------------------------

(v) Any action required or permitted to be taken by the Management Committee may
be taken without a meeting, if a consent to such action is delivered in writing
or via electronic transmission (as defined in the Act) by the requisite number
of the Management Committee Representatives. Such written consent or a record of
such electronic transmission shall be filed with the records of the Management
Committee.

(d) Attendance at Management Committee Meetings. Subject to Section 3.4, no
action may be taken at a meeting of the Management Committee unless at least one
Management Committee Representative appointed by each Member is present in
person or as otherwise permitted in Section 4.1(c). Notwithstanding the
foregoing, during any period when a Member shall be a Capital Defaulting Member,
action may be taken at a meeting of the Management Committee without regard to
the attendance at such meeting of the Management Committee Representatives
appointed by such Capital Defaulting Member, but only with respect to matters as
to which its Management Committee Representatives have no voting rights as more
fully provided in Section 3.4, and only if at least five (5) Business Days’
notice of the meeting shall have been provided to the Capital Defaulting Member
and an opportunity to be present at such meeting (in person or via telephone)
shall have been provided to such Capital Defaulting Member.

(e) Voting Rights; Required Votes. Except as provided below, and subject to
Section 3.4, each Management Committee Representative shall be entitled to cast
one vote with respect to any matter requiring Approval of the Management
Committee. Any action, decision or transaction considered by the Management
Committee at a meeting thereof must be Approved by the Management Committee in
order to be authorized; provided that any action to be considered by the
Management Committee involving any contract or agreement between the Company and
a Contracting Member shall not be effective or authorized unless it is
unanimously approved by the Management Committee Representatives appointed by
the Non-Contracting Member (which approval shall constitute “Approval by the
Management Committee” for all purposes hereof) and the Management Committee
Representatives appointed by the Contracting Member shall have no right to vote
or approve of any such action. Notwithstanding anything to the contrary
contained herein, if only one of the Management Committee Representatives
appointed by a Member is present in person, via other means permitted pursuant
to Section 4.1(c) or by proxy at a meeting of the Management Committee, the
votes cast by such Management Committee Representative shall count as two
(2) votes and shall be deemed to consist of the entire voting power of both
Management Committee Representatives appointed by such Member.

(f) Approval by Members in Lieu of the Management Committee. At any time, the
Members may consider and Approve or disapprove any action, decision or
transaction that this Agreement contemplates will be considered, Approved or
disapproved by the Management Committee. In the event of any conflict or
inconsistency between any action, decision or transaction that has been Approved
by the Members and any action, decision or transaction that has been Approved by
the Management Committee, the action, decision or transaction Approved by the
Members shall govern and control, and shall not be overridden or superseded by
an action, decision or transaction Approved by the Management Committee unless
such action, decision or transaction is also Approved by the Members.

 

27



--------------------------------------------------------------------------------

(g) Delegation to Subcommittees, Etc. Either the Management Committee or the
Members may Approve from time to time the delegation of authority with respect
to the administration or management of certain decisions or functions to
subcommittees, working groups or individuals, whose authority shall be limited
to the decisions or functions so delegated to them. Consistent with the limited
authority so delegated to them, such subcommittees, working groups or
individuals shall be considered to be Designated Managers for the purposes of
this Agreement. Any such subcommittee, working group or individual, if appointed
by Approval of the Management Committee, shall be subject to all limits upon the
authority of the Management Committee provided for in this Agreement, including,
without limitation, the limits set forth in Section 4.1(f). As of the date
hereof, the Members have delegated to the Transition Team the authority to
administer routine decisions related to the Company’s acquisition of the
Archstone Residual Assets, as more fully described in Section 4.2(j).

Section 4.2 Designated Managers; Officers; Transition Team.

(a) As expressly provided in this Agreement, or at any time and from time to
time hereafter with the Approval of the Members or the Approval of the
Management Committee, Members or other Persons may be designated as managers or
authorized signatories or agents of the Company with respect to the performance
of specific duties, actions, functions or tasks, with respect to the execution
of documents or consummation of transactions, or otherwise with respect to
specific assets or obligations of the Company, and the scope of the authority of
each such designated manager, signatory or agent, and applicable period of time
within which such authority may be exercised, shall (if not expressly stated in
this Agreement) be as provided for in the applicable Approval of the Members or
Approval of the Management Committee. Each such designated manager, signatory or
agent is referred to herein as a “Designated Manager” and is intended to be a
“manager” as defined in the Act having the specific authority expressly
described herein or in the applicable Approval of the Members or Approval of the
Management Committee.

(b) The Designated Managers shall include, throughout the Term, general
administrative managers. In accordance with the allocation of responsibilities
for the administrative management of the Company that is or hereafter shall be
provided for in Schedule Z or as otherwise specifically allocated pursuant to
this Agreement, the applicable Designated Manager as designated in Schedule Z or
otherwise in this Agreement shall have the sole authority on behalf of the
Company with respect to the administrative functions and responsibilities that
are allocated to it on Schedule Z or otherwise in this Agreement, together with
the authority, rights and powers to do any and all acts and things necessary,
proper, appropriate, advisable, incidental or convenient in connection with such
functions and responsibilities, but all subject to the limitations,
restrictions, conditions and requirements set forth in this Agreement. The
Members acknowledge that the allocation of administrative functions and
responsibilities as provided on Schedule Z may be revisited pursuant to
Section 4.12(b).

(c) The Designated Managers shall also include, throughout the Term,
(i) Designated Managers having the principal administrative responsibility to
take the lead with respect to the development of proposals for and proposed
revisions to business plans with respect to specific Archstone Residual Assets
and, following the approval of such business plans by the Approval

 

28



--------------------------------------------------------------------------------

of the Members or the Approval of the Management Committee, having the sole
authority, subject to the terms of this Agreement, to act on behalf of the
Company with respect to the implementation and monitoring of the applicable
Approved Business Plans therefor and (ii) a Designated Manager with respect to
administration, management, resolution and pursuit of the Assumed Archstone
Liabilities and the Archstone Claims. Pending the Approval of an Approved
Business Plan for any Archstone Residual Asset for which it has been designated
as the Designated Manager, the applicable Designated Manager for such asset
shall have the authority to make operational decisions with respect to such
asset in the ordinary course of business, consistent with the standards of
operation for such asset in the past and in compliance with the terms of any
applicable Outside Partnership Agreement and the standard of care set forth in
Section 4.9, provided that the Approval of the Management Committee for any
Major Decision related thereto shall be obtained. The Designated Managers that
are allocated responsibility in accordance with this Section 4.2(c) for specific
Archstone Residual Assets consisting of interests in Outside Partnerships shall
be responsible for the preparation of such reports related to such Outside
Partnership as is the responsibility of the Company or a Subsidiary Entity under
the applicable Outside Partnership Agreement, and shall provide such reports to
AVB Member in connection with its preparation of the Company-level reporting
required to be prepared by it pursuant to Section 6.3.

(d) ERP Member is hereby appointed to be the Designated Manager with respect to
the Germany Portfolio, the EQR-Designated Land Options and the Miscellaneous
Archstone Asset referred to as the La Brea “hope certificate.” ERP Member is
also hereby appointed as the Designated Manager with respect to the
administration, management and resolution of the Assumed Archstone Liabilities
and the pursuit of Archstone Claims, the costs, liabilities and/or recoveries
with respect to which are to be allocated to the Company pursuant to Schedule E.

(e) AVB Member is hereby appointed to be the Designated Manager with respect to
the Lake Mendota Portfolio, the National Gateway Asset, Harlem Parcel C and the
AVB-Designated Land Options.

(f) Unless a Designated Manager is hereafter designated with the Approval of the
Members or the Approval of the Management Committee to implement any Approved
Business Plans or other action on behalf of the Company other than as described
in Section 4.2(d) or (e), Schedule Z or in another provision of this Agreement,
the Management Committee shall retain the administrative responsibilities with
respect to the development of proposals for and proposed revisions to business
plans, the implementation and monitoring of the applicable Approved Business
Plans therefor, and the other actions of the Company.

(g) Each Person appointed as a Designated Manager shall serve at the discretion
of the Members, and such Person may be removed upon the Approval of the Members
(if such Person was appointed with the Approval of the Members or the Approval
of the Management Committee) or removed upon the Approval of the Management
Committee (if such Person was appointed with the Approval of the Management
Committee).

(h) Without limiting any Designated Manager’s express obligations under this
Agreement, the Members hereby agree that no Designated Manager shall have any
fiduciary duty to the Company or the Members, any such requirement of fiduciary
duty being forever and

 

29



--------------------------------------------------------------------------------

unconditionally waived by the Members to the extent permitted by the Act.
Notwithstanding anything to the contrary in this Agreement, in addition to the
express limitations set forth in this Agreement with respect to the duties and
obligations of the Designated Manager, no Designated Manager shall be in default
of its duties and obligations under this Agreement in the event that (i) such
Designated Manager is unable to cause the Company or a Member to take any action
because the action to be taken constitutes a Major Decision and such Major
Decision is not then Approved, or (ii) such Designated Manager is unable to
cause the Company or a Member to take any action due to a lack of available
Company funds.

(i) The Members acknowledge that certain officers have been appointed prior to
the date hereof with respect to certain Subsidiary Entities and Outside
Partnerships, and from time to time hereafter, with the Approval of the
Management Committee or the Members, officers of the Subsidiary Entities and
Outside Partnerships may be appointed, removed or replaced. Notwithstanding the
foregoing, any officer of a Subsidiary Entity and Outside Partnerships who is an
employee of a Member (or its Parent or any Affiliate thereof) shall hold office
at the discretion of such Member, and may be removed and replaced, with or
without cause and for any reason at any time, by (and only by) such Member. In
the event of any vacancy in any office of any Subsidiary Entity, such vacancy
shall be filled by an individual designated by (i) AVB Member if such vacancy
relates to an office that was previously filled by an employee of AVB Member (or
its Parent or any Affiliate thereof), and (ii) ERP Member if such vacancy
relates to an office that was previously filled by an employee of ERP Member (or
its Parent or any Affiliate thereof).

(j) Pursuant to Section 4.1(g), the Members have delegated to the Transition
Team the authority to administer routine decisions related to the Company’s
acquisition of the Archstone Residual Assets, as more fully described in this
Section 4.2(j). The initial members of the Transition Team includes
representatives who have been appointed by ERP Member and representatives who
have been appointed by AVB Member, and decisions may be made by the Transition
Team only with the agreement of at least one member who has been appointed by
ERP Member and one member who has been appointed by AVB Member, and without any
objection to the proposed decision from any member of the Transition Team.
Vacancies on the Transition Team shall be filled by the Member whose appointee
has resigned or been removed. At any time, at the election of any Member,
effective upon written notice to the other Member, the authority of the
Transition Team to administer certain classes or categories of decisions shall
be suspended, and the authority to administer such classes or categories of
decisions shall revert to the Management Committee. If the Transition Team is
unable to agree upon a proposed decision, then that decision shall be referred
to the Management Committee for Approval in accordance with this Agreement.

Section 4.3 Major Decisions.

Notwithstanding any other provision of this Agreement to the contrary, no
Member, Transition Team member or Designated Manager shall take or cause any of
the following actions, make any of the following decisions or enter into any of
the following transactions (each a “Major Decision”), whether by or on behalf of
the Company directly, or by or on behalf of any of the Subsidiary Entities and
Outside Partnerships, without first obtaining the Approval of the Management
Committee (or, pursuant to Section 4.1(f), the Approval of the Members) (it
being

 

30



--------------------------------------------------------------------------------

understood that such Approval may be obtained through the approvals that are
granted in an Approved Business Plan or Annual Budget and that the Members’ or
the Management Committee’s approval of any such Approved Business Plan or Annual
Budget shall be deemed to include the approval of all matters identified therein
and of the implementation thereof by the applicable Designated Managers in good
faith and in the ordinary course of business) or take any other action which
contravenes the conditions or limitations that expressly apply to any Approval
by the Members or Approval by the Management Committee pursuant to the terms of
this Agreement:

(a) Approval of or Modification to Business Plans. Approval of any Initial
Business Plan or any modification of, departure from or suspension of any
Approved Business Plan outside the ordinary course of business.

(b) Acquisition of Interests in Real Property. Invest in, purchase or otherwise
acquire (whether by merger, consolidation or acquisition of equity interests or
assets, or any other business combination, and whether directly or indirectly)
any real property or direct or indirect interest therein, or elect to extend,
pay further refundable or non-refundable consideration for, elect to exercise or
otherwise exercise any material right with respect to any of the Land Options or
any rights under any Outside Partnership Agreement with respect to assets of
such Outside Partnership.

(c) Acquire or Form New Subsidiary Entities. Purchase or otherwise acquire
(whether by merger, consolidation or acquisition of equity interests or assets,
or any other business combination) or form any Subsidiary Entity.

(d) Amend Organizational Documents. Amend or otherwise change any material
provision of any organizational document of any Subsidiary Entity or Outside
Partnership.

(e) Enter into New Partnership. Enter into or establish any partnership, joint
venture or similar arrangement (including, without limitation, funds or other
investment vehicles) with a Third Party Entity.

(f) Changes to Governing Boards of Subsidiary Entities or Outside Partnerships.
Voluntarily permit any changes to any board, management committee or similar
governing board of any Subsidiary Entity or, to the extent within the Company’s
control, any Outside Partnership.

(g) Sales and Dispositions. Cause any sale, transfer, assignment, conveyance,
exchange or other disposition of any Archstone Residual Asset, except in
accordance with the Approved Business Plan for an Archstone Residual Asset (it
being understood that, in developing the Approved Business Plans, the Members
intend to consider whether such plans should prescribe maximum thresholds for
any seller indemnities and maximum periods for survival of post-closing seller
liabilities for purchase and sale agreements that could be entered into without
the Approval of the Management Committee) and for a price that is (i) not less
than 95% of the target price designated in the Approved Business Plan (if such
target price is expressed as a single value and not as a range of values) and
(ii) not less than the lowest value designated in the Approved Business Plan (if
the target price is expressed as a range of values).

 

31



--------------------------------------------------------------------------------

(h) Restrictive Agreements. Enter into, amend or modify any agreement that would
restrict the sale, transfer, assignment, conveyance, exchange or other
disposition of any of the Archstone Residual Assets.

(i) Annual Budget. Approval of an Annual Budget, or modify an Annual Budget or
expend (or commit to expend) sums in excess of the amounts budgeted in an Annual
Budget, if such modifications or expenditures on an aggregate cumulative basis
for any year would exceed 110% of the total budgeted amount in the original
Annual Budget for such year (unless such modification or expenditure arises from
Emergency Costs or Non-Discretionary Funding Requirements, or arises from costs
incurred in connection with marketing activities for the disposition of assets
in accordance with Section 4.3(g), or in connection with the defense, pursuit,
satisfaction of judgments with respect to, or settlement of claims consistent
with Section 4.3(q), or in connection with the review, pursuit or settlement of
insurance claims or condemnation proceedings consistent with Section 4.3(u)).

(j) Additional Capital Contributions. Issue a Funding Notice other than in
accordance with Section 3.3(b).

(k) Indebtedness; Contingent Obligations. Cause the Company or any Subsidiary
Entity or, to the extent within the Company’s control, any Outside Partnership
to incur, assume, prepay, purchase, amend, extend, renew, refinance, recast,
compromise or otherwise deal with any Indebtedness or incur, assume, amend,
extend, renew, refinance, recast, compromise or otherwise deal with any
Contingent Obligations (other than receivables and payables incurred and
equipment leases entered into in the ordinary course of business (i) in
accordance with an applicable Approved Business Plan (as adjusted pursuant to
Section 4.3(i)) or (ii) in accordance with an Authorized Unilateral Decision).

(l) Additional Advances/Drawdowns on Credit Facilities. Obtain advances or
drawdowns on construction or development loans or any other credit facility, in
each case, other than advances and drawdowns on construction or development
loans or credit facilities that are in existence on the date hereof provided
that such advances or drawdowns are in accordance with the terms of such loans
or credit facilities and are pursuant to the applicable Approved Business Plan.

(m) Liens. Mortgage, pledge, hypothecate or subject to any type of lien (other
than inchoate liens for contractors and subcontractors, real estate taxes and
utility charges established by applicable law) any of the assets of the Company
or any Subsidiary Entity or, to the extent within the Company’s control, any
Outside Partnership, or amend, extend or renew any of the agreements entered
into in connection with the foregoing.

(n) Accountants. Engage, remove or appoint any accountants for the Company or
any Subsidiary Entity (other than the Accountants) or, to the extent within the
Company’s control, any Outside Partnership.

(o) Change Accounting Principles or Policies. Except as required by changes in
law or changes in generally accepted accounting principles, change any financial
accounting principles or policies in any material respect.

 

32



--------------------------------------------------------------------------------

(p) Repatriate Funds. Repatriate funds held in overseas accounts.

(q) Legal Proceedings. (i) Commence any legal or arbitration proceeding on
behalf of the Company, any Subsidiary Entity or, to the extent within the
Company’s control, any Outside Partnership (except for routine collection
matters, tenant disputes or matters that arise from disputes the resolution of
which is within the settlement authority of the applicable Designated Manager
under this Section 4.3(q)); (ii) confess a judgment against the Company, any
Subsidiary Entity or, to the extent within the Company’s control, any Outside
Partnership; (iii) settle on behalf of the Company, any Subsidiary Entity or, to
the extent within the Company’s control, any Outside Partnership any claim that
has been asserted in any legal or arbitration proceeding or that has been
threatened (regardless of whether any such proceeding has been commenced) except
(A) with respect to the Assumed Archstone Liabilities, in accordance with a
settlement agreement approved by the ERP Member as the applicable Designated
Manager in which the claimant’s claims against any Parent, the Company or
applicable Subsidiary Entity or Outside Partnership on account of the matters so
asserted or threatened are fully released and the amount paid or payable in
connection with the settlement of any claim or claims asserted or threatened by
any single claimant with respect to the subject matter of such proceeding or
threat does not exceed the sum of $250,000 and (B) with respect to any
liabilities other than Assumed Archstone Liabilities arising from acts or
occurrences after the Effective Date related to any Archstone Residual Asset or
other subject matter for which a Member has been designated the Designated
Manager, in accordance with a settlement agreement approved by such Designated
Manager in which the claimant’s claims against any Parent, the Company or
applicable Subsidiary Entity or Outside Partnership (as applicable) on account
of the matters so asserted or threatened are fully released and the amount paid
or payable in connection with the settlement of any claim or claims asserted or
threatened by any single claimant with respect to the subject matter of such
proceeding or threat does not exceed the sum of $250,000; or (iv) except in
connection with the management and administration of the Assumed Archstone
Liabilities by the ERP Member as the applicable Designated Manager or in
connection with the management and administration of the Archstone Residual
Assets within the authority of the applicable Designated Manager, engage legal
counsel for the Company or any Subsidiary Entity. Each Designated Manager that
enters into a settlement agreement on behalf of the Company as provided in
clause (A) or (B) shall provide prompt notice of such settlement to the other
Member, and shall provide prompt notification to the other Member from time to
time of material developments and material anticipated costs and expenses in
connection with any material legal or arbitration proceeding for any Archstone
Residual Asset for which it has been designated the Designated Manager and the
Assumed Archstone Liabilities.

(r) Transactions with Members, Affiliates. Enter into, consummate, amend, modify
or terminate any transaction or arrangement between the Company, any Subsidiary
Entity or Outside Partnership and any Member or any Affiliate of any Member.

(s) Bankruptcy. Cause any of the following to occur with respect to the Company,
any Subsidiary Entity or Outside Partnership: (i) making an assignment for the
benefit of creditors; (ii) filing a voluntary petition in bankruptcy;
(iii) filing a petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation; (iv) filing an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of this nature; (v)

 

33



--------------------------------------------------------------------------------

filing a petition seeking, consenting to or acquiescing in the appointment of a
trustee, receiver or liquidator, whether for itself or for all or any
substantial part of its properties; or (vi) taking any action in furtherance of
the foregoing.

(t) Lending Company Funds. Lend funds belonging to the Company, any Subsidiary
Entity or Outside Partnership, or extend credit on behalf of the Company, any
Subsidiary Entity or Outside Partnership, to any Person other than to a
Subsidiary Entity in connection with the implementation of the funding of
capital which has been Approved by the Members or Approved by the Management
Committee but only if the funding of such capital in the form of a loan, rather
than as an equity contribution (unless Approved by the Members or Approved by
the Management Committee) would not reasonably be anticipated to have any
material adverse impact upon any Member; and if such funds are so lent or credit
is so extended, extend, renew, recast, compromise or otherwise deal with such
lent funds or extension of credit.

(u) Insurance and Condemnation Awards. Except for the settlement of insurance
claims or condemnation or eminent domain proceedings that are within the Assumed
Archstone Liabilities for which ERP Member is the Designated Manager, settle any
insurance claims or condemnation or eminent domain proceedings affecting any of
the Archstone Residual Assets where the damage arising from any single casualty
event or series of related casualty events or any single exercise or threatened
exercise of the power or condemnation or eminent domain would reasonably be
expected to be in excess of $5,000,000.

(v) Reorganization. Cause the formation of any Subsidiary Entity or any
Affiliate of the Company, or merge the Company or any Subsidiary Entity or
Outside Partnership into any other Person, or convert the form of such Entity
into a different form of Entity or otherwise enter into any similar entity
reorganization.

(w) Dissolution of the Company; In-Kind Distributions. Except in accordance with
Section 10.1, cause the dissolution and winding-up of the Company or any
Subsidiary Entity, except for the dissolution and liquidation of a Subsidiary
Entity following the approved sale of all of the assets owned by such Subsidiary
Entity, or make any in-kind distribution of the assets of the Company or any
Subsidiary Entity.

(x) Insurance. Determine, modify or waive the requirements of the Company’s
insurance program, including insurers, coverage and policy amounts, as set forth
in or to be set forth in Schedule V.

(y) Material Liabilities. Take any action that is not contemplated in the
Approved Business Plans and is not an Authorized Unilateral Decision that would
reasonably be anticipated to create a material liability, obligation, cost or
expense for the Company, any Subsidiary Entity or, to the extent within the
Company’s control, any Outside Partnership other than on account of Emergency
Costs or Non-Discretionary Funding Requirements.

(z) Employees. Except for routine decisions as approved by the Transition Team:
hire or terminate (except in accordance with the Transition Plan referenced in
Section 9.6) any employee of the Company or any Subsidiary Entity; increase the
compensation or benefits payable to any employee of the Company or any
Subsidiary Entity; grant any (or any increase in)

 

34



--------------------------------------------------------------------------------

employment, retention, bonus, severance, change of control or termination pay
awards or equity-based cash awards (including cash bonuses or dividend
equivalent rights); or establish, adopt, enter into or amend any collective
bargaining (or similar), bonus, profit-sharing, thrift, compensation, stock
option, restricted stock, stock unit, dividend equivalent, pension, retirement,
deferred compensation, employment, loan, retention, consulting, indemnification,
termination, severance or other similar plan, agreement, trust, fund, policy or
arrangement with any director, officer, employee or independent contractor.

(aa) Tax Elections. Make, rescind or revoke any material tax election (whether
or not such election is filed with a tax return) or change a material method of
tax accounting, amend any material tax return, agree to waive or extend any
period of adjustment, assessment or collection of material taxes, or settle or
compromise any material federal, state, local or foreign income tax liability,
audit, claim or assessment, or enter into any material closing agreement related
to taxes, or surrender any right to claim any material tax refund unless in each
case such action is required by applicable law.

(bb) Prohibited Tax Shelter Transactions. Use any assets of the Company or any
Subsidiary Entity in a “prohibited tax shelter transaction” within the meaning
of Code Section 4965(e)(1).

(cc) Reserves. Except for reserves that are expressly provided for in the
Approved Business Plans or the Annual Budgets or that are consistent with
Section 4.6, establish reserves for future working capital or other capital
needs or for any other purpose of the Company or any Subsidiary Entity.

(dd) Initiation of Buy/Sell and Similar Processes under Outside Partnership
Agreements. Any election to initiate on behalf of the Company any buy/sell,
forced sale or marketing process under any Outside Partnership Agreement, and
the determination of the applicable valuation to be established for the relevant
asset or interest as to which such process would be initiated.

(ee) Election to Respond to Buy/Sell and Similar Processes under Outside
Partnership Agreements. With respect to the initiation by any Outside Partner or
any buy/sell, forced sale or marketing process under any Outside Partnership
Agreement, the determination on behalf of the Company or applicable Subsidiary
Entity that is the partner in the applicable Outside Partnership of the election
to be made in response to the initiation of such process (i.e., the election to
buy, or to sell or to choose such other option as may be permitted under the
applicable Underlying Partnership Documents). Unless the Approval of the
Management Committee is obtained, the Company (or the applicable Subsidiary
Entity) shall be the seller (or, if applicable, shall choose the election by
which the applicable asset shall be marketed in an auction-type process).

(ff) Exercise of Buy/Sell and Similar Rights by a Member under Outside
Partnership Agreements. Any election by any Member to initiate for itself (and
not on behalf of the Company) any buy/sell, forced sale or marketing process
under any Outside Partnership Agreement.

 

35



--------------------------------------------------------------------------------

(gg) Acquire Outside Partner’s Interest. Purchase or otherwise acquire the
interest of any Outside Partner in any Partnership in any other manner, subject
to the terms set forth in Section 9.8.

(hh) Designation of any Designated Manager. Except for the appointment of
members of the Transition Team in accordance with Section 4.2(j), appoint or
remove any Person as a Designated Manager or, subject to Section 4.2(i), appoint
or remove any Person as a member, manager or officer of any Subsidiary Entity.

(ii) Outside Partnership Capital Calls. Cause any capital call under any Outside
Partnership Agreement unless the applicable Designated Manager has the right to
call capital from the Company for such purpose pursuant to Section 3.3(b).

It is understood and agreed that any Member or Designated Manager may initiate a
request to the Management Committee for consideration of a proposed Major
Decision.

Section 4.4 Budgets and Business Plans.

(a) On or before October 15th of each year during the term hereof, the
applicable Designated Manager shall prepare and submit to the Members for
Approval of the Members a proposed update to the Initial Business Plan and a
proposed annual budget for the next calendar year for each of the Archstone
Residual Assets for which it has been appointed the Designated Manager

(b) At the first quarterly Management Committee meeting following the completion
of each Fiscal Year, the agenda items shall include a review of the then-current
Approved Business Plans and the proposed updates and proposed annual budget
submitted by the applicable Designated Managers to determine whether the
proposed updates or other adjustments thereto should be Approved, and to approve
of proposed Annual Budgets for the ensuing year. However, unless the Approval of
the Management Committee is obtained for proposed adjustments to any
previously-approved Approved Business Plan (or any previously-approved Annual
Budgets), the previously-approved Approved Business Plan (including, where
applicable, any capital budgets, to the extent that such previously-approved
capital budgets and the Approved Business Plan contemplated the continuation of
capital expenditures for particular projects in future periods inclusive of the
period in question) shall remain in full force and effect (except with respect
to the elements of any Approved Business Plan that consist of the portion of the
previously-approved Annual Budget that involves an operating budget, as provided
below). If the Management Committee does not approve of an Annual Budget that
includes an operating budget for any Archstone Residual Asset for any year,
then, until an operating budget for such asset for such year is Approved by the
Management Committee, the operating budget included in the prior year’s Annual
Budget shall be utilized with adjustments thereto to reflect (i) any increases
in particular line items that have been Approved by the Management Committee,
(ii) as to other items, adjustments to reflect increases in the cost of living
and increases in the cost of non-discretionary items (such as debt service
payments, property taxes, insurance premiums (for coverages required pursuant to
the applicable Approved Business Plan), utility charges or costs required to be
incurred pursuant to the requirements of contracts (including, where applicable,

 

36



--------------------------------------------------------------------------------

requirements of applicable Outside Partnership Agreements)), and (iii) increases
resulting from emergencies or force majeure events.

(c) The Members acknowledge that one of the purposes of the Company is to
realize upon and dispose of the Archstone Residual Assets and, accordingly, the
Approved Business Plans for the Archstone Residual Assets shall include the
anticipated timelines for the holding of such Archstone Residual Assets and the
agreed-upon floor prices (and other applicable minimum terms) at which the
Company would be authorized to dispose of its interest in the applicable assets.
The applicable Designated Manager shall have the principal responsibility for
coordinating the implementation of the aspects of the Approved Business Plan
relating to the initiation and pursuit of the marketing of the applicable
Archstone Residual Assets for which it has been appointed the Designated
Manager, and for keeping the Members informed of the status of such marketing
efforts. Transfers of the Archstone Residual Assets by the Company (or any
Subsidiary Entity or Outside Partnership) shall be authorized subject to
Section 4.3(g).

Section 4.5 Implementation of Approved Business Plans by the Designated
Managers.

Each of the Designated Managers shall, subject to the availability of Company
revenues and Capital Contributions, implement the then applicable Approved
Business Plans for the respective Archstone Residual Assets in good faith and in
the ordinary course of business and implement its strategies for the
administration, management, resolution and pursuit of the Assumed Archstone
Liabilities and Archstone Claims for which it has been appointed the Designated
Manager in good faith and in the ordinary course of business, and, subject to
Section 4.3 and the other terms of this Agreement, shall have the sole authority
to manage the Company’s business in accordance therewith and to incur all
expenses reasonably necessary in connection therewith. In performing their
duties under this Section 4.5, the Designated Managers shall have the sole power
and authority, acting alone, and in the name and on behalf of the Company, to
execute for and on behalf of the Company (both on behalf of itself and on behalf
of any Subsidiary Entity and, to the extent within the Company’s control, any
Outside Partnership) any and all documents and instruments which may be
necessary to carry on the business of the Company, the Subsidiary Entities or
the Outside Partnerships, except to the extent that the prior Approval of the
Members or Approval of the Management Committee is required pursuant to any
provision of this Agreement (including Section 4.3) and subject, in the case of
any Outside Partnership, to the terms of the applicable Outside Partnership
Agreement.

Section 4.6 Reserves – General.

The Company shall maintain and shall cause the Subsidiary Entities to maintain
such reserves as are Approved by the Members or Approved by the Management
Committee or set forth in the Approved Business Plans. The Members intend the
Approved Business Plans to provide for the retention of sufficient amounts of
cash on hand in the accounts of the Company and the Subsidiary Entities to pay
reasonably anticipated costs and expenses for the applicable Archstone Residual
Assets covered by such Approved Business Plans.

 

37



--------------------------------------------------------------------------------

Section 4.7 Contracts With Contracting Members; Management Agreements.

(a) Except pursuant to Section 4.7(b) or as expressly set forth in an Approved
Business Plan, an Outside Partnership Agreement or otherwise Approved by the
Members or Approved by the Management Committee, neither any Member nor any
Designated Manager shall cause or permit the Company or any Subsidiary Entity or
Outside Partnership to engage or pay any compensation to a Member or any
Affiliate of a Member for the provision of services to the Company or any
Subsidiary Entity or Outside Partnership.

(b) Notwithstanding the provisions of Section 4.7(a), the Designated Manager
shall have the right to replace a Subsidiary Entity (or cause an Affiliate to
act in a sub-agency or similar arrangement) as the property manager and/or, with
respect to the Lake MendotaInvestments LLC and the Lake Mendota Portfolio, asset
manager or other service provider for any Archstone Residual Real Estate Asset,
provided that any required consent from the asset owner, lender and Outside
Partner has been obtained. If a Designated Manager replaces a Subsidiary Entity
as the property manager and/or asset manager or other service provider for any
Archstone Residual Real Estate Asset with itself or its Affiliate, then the fees
thereafter earned under the applicable property or asset management agreement or
other arrangements (including, without limitation, any “Management Fees” as
defined in the governing documents for Lake Mendota Investments LLC), shall be
retained by or assigned to such Member or its Affiliate as an expense of the
Company, and any liabilities under the applicable agreements and costs and
expenses for providing such services accruing after the date of such replacement
shall be the sole responsibility of such Member or its Affiliate.

(c) Notwithstanding any provision herein to the contrary, in its sole
discretion, the Non-Contracting Member, acting on behalf of the Company or any
Subsidiary Entity or Outside Partnership, may terminate (or otherwise exercise
the rights and remedies of the Company or a Subsidiary Entity or Outside
Partnership under) any Management Agreement or any other agreements with any
Contracting Member or any Affiliate of the Contracting Member pursuant to the
terms of any such agreement (after it complies with the requirements set forth
in the immediately following paragraph), provided that the Non-Contracting
Member may not so act on behalf of the Company or any Subsidiary Entity or
Outside Partnership to terminate any such agreement pursuant to any “without
cause” termination right. No decision under any such agreement that would
constitute a “Major Decision” under this Agreement may be made on behalf of the
Company or any Subsidiary Entity or Outside Partnership without the Approval of
the Members or Approval of the Management Committee.

(d) Notwithstanding the provisions of Section 4.7(c), if the Non-Contracting
Member reasonably believes that the Contracting Member or any Affiliate of the
Contracting Member is not fulfilling its obligations under any Management
Agreement or other relevant agreement, the Non-Contracting Member shall, before
exercising any termination right or other right or remedy thereunder, (i) obtain
any and all necessary consents and approvals (including, without limitation, any
necessary consents and approvals from mortgage lenders or Outside Partners), and
(ii) provide the Contracting Member (or Affiliate) with written notice thereof,
which shall have 30 days from its receipt of the notice to remedy the situation
to the Non-Contracting Member’s reasonable satisfaction; provided, that if such
situation is reasonably susceptible of cure, but a period longer than 30 days is
reasonably required to complete the cure, then such

 

38



--------------------------------------------------------------------------------

Contracting Member (or Affiliate) shall have an additional period to remedy the
situation so long as such Contracting Member (or Affiliate) promptly commences
to remedy the situation and diligently prosecutes the same to completion, but
such additional period shall not exceed an additional 60 days. If the
Non-Contracting Member is not reasonably satisfied that the situation has been
remedied within such period, the Non-Contracting Member shall have the right to
terminate the Management Agreement or other applicable agreement pursuant to the
terms thereof, and replace such Contracting Member (or Affiliate) with an Entity
selected by the Contracting Member from a list provided by the Non-Contracting
Member provided that the list includes the names of at least three (3) Persons
unaffiliated with the Non-Contracting Member, all of whom have at least ten (10)
years’ experience in performing the management or other services that were
provided under the applicable terminated agreement.

Section 4.8 Limited Liability of Management Committee Representatives,
Transition Team Members and Designated Managers.

Except as expressly set forth in this Agreement or as required by law, no
Management Committee Representative, Transition Team member or Designated
Manager shall be personally liable for any debt, obligation or liability of the
Company whether that liability or obligation arises in contract, tort or
otherwise, solely by reason of being a Management Committee Representative,
Designated Manager or Transition Team member of the Company.

Section 4.9 Standard of Care of Management Committee Representatives, Transition
Team Members and Designated Managers.

Each Management Committee Representative, Transition Team member and Designated
Manager shall perform the respective duties as Management Committee
Representative, Transition Team member and Designated Manager in good faith, and
in the ordinary course of business, consistent with the terms of this Agreement,
subject, in the case of Management Committee Representatives, to the terms of
Section 1.9, and subject, in the case of Management Committee Representatives,
Transition Team members and Designated Managers, to the terms of Section 7.4.
Management Committee Representatives, Transition Team members and Designated
Managers do not, in any manner, guarantee the return of the Members’ Capital
Contributions or a profit for the Members from the operations of the Company.
Management Committee Representatives, Designated Managers and Transition Team
members shall not be liable to the Company or to any Member for any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of fraud, gross negligence, willful misconduct, a willful,
knowing or intentional breach of this Agreement, or the result of any act or
omission performed or omitted by it not in good faith.

Section 4.10 Transactions between the Company and an Interested Management
Committee Representative or Designated Manager.

Notwithstanding that it may constitute a conflict of interest, a Management
Committee Representative or Designated Manager that is not a Member or Affiliate
of a Member may directly or indirectly engage in any transaction (including
without limitation the purchase, sale, lease, or exchange of any property, or
the lending of funds, or the rendering of any service, or the establishment of
any salary, other compensation, or other terms of employment) with the

 

39



--------------------------------------------------------------------------------

Company; provided however that in each case (a) such transaction is not
expressly prohibited by this Agreement, (b) the terms and conditions of such
transaction on an overall basis are fair and reasonable to the Company, and
(c) the transaction has been Approved by the Members after disclosure of all
material facts relating to the conflict or potential conflict.

Section 4.11 Bank Accounts.

Subject to cash management protocols to be Approved by the Management Committee
(or Transition Team) (which protocols shall include, without limit, protocols
with respect to the signing of checks and the authorization of wire transfers)
the applicable Designated Manager as is or hereafter shall be set forth in
Schedule Z may from time to time open bank accounts in the name of the Company
(which shall be segregated from, and not commingled with the funds of any Person
other than a Subsidiary Entity) in accordance with the terms of Schedule Z.

Section 4.12 Reimbursement of Expenses; Compensation.

(a) In connection with their respective services hereunder, the Management
Committee Representatives and Designated Managers shall be entitled to
reimbursement from the Company of all third-party out-of-pocket expenses of the
Company reasonably incurred and paid by such Management Committee Representative
or Designated Manager on behalf of the Company.

(b) In connection with their respective services as a Designated Manager, ERP
Member and AVB Member shall be entitled to receive fees from the Company, as an
Expenditure of the Company, in the amounts, for the term, and payable at the
times set forth on Schedule W as and when Approved by the Management Committee;
provided, however, that, if not provided for on Schedule W or otherwise Approved
by the Management Committee, then such fees shall be paid on a quarterly basis,
in advance. On a quarterly basis, the Members shall review in good faith the
appropriateness of the compensation arrangements under this Agreement
(including, if applicable, any fees provided for on Schedule W) in light of the
magnitude of work and services that are being provided by the applicable
Designated Managers in consideration thereof, and the allocation of
administrative responsibilities and functions as between the Members, and shall,
if mutually agreed to, make appropriate adjustments thereto. Each Member
acknowledges and agrees that, unless both Members are satisfied with the
compensation arrangements that are provided for pursuant to this Agreement,
either Member shall have the right, in connection with the quarterly review
provided for in this Section 4.12(b), to require the allocation of
administrative responsibilities and functions as between the Members to be
revisited, in order to obtain an allocation of the work and services required to
be performed in connection with such administrative responsibilities and
functions as between the Members in a manner that is consistent with their
respective Proportionate Shares.

(c) Nothing contained in this Section 4.12 shall restrict the rights of any
Member to receive amounts payable to it pursuant to the provisions of Schedule E
attached hereto.

(d) Except as specifically provided in this Section 4.12 or in Schedule W or as
Approved by the Members, Members, Management Committee Representatives and
Designated Managers shall not otherwise be entitled to compensation.

 

40



--------------------------------------------------------------------------------

Section 4.13 Reliance by Third Parties.

Any Person dealing with the Company or any Subsidiary Entity may rely upon a
certificate signed by any Member or Designated Manager as to:

(i) the identity of the Members or Designated Managers;

(ii) the existence or non-existence of any fact or facts that constitute a
condition precedent to acts by the Company or any Subsidiary Entity or that are
in any other manner germane to the affairs of the Company or any Subsidiary
Entity;

(iii) the Persons or Designated Managers that are authorized to execute and
deliver any instrument or document of, or on behalf of, the Company or any
Subsidiary Entity; or

(iv) any act or failure to act by the Company or any Subsidiary Entity, or any
other matter whatsoever, involving the Company or any Subsidiary Entity.

Section 4.14 Authorization of the Transactions under the Purchase Agreement and
Related Transactions.

The Members have determined that it is in the best interests of the Company to
acquire the interests in the Archstone Residual Assets and Subsidiary Entities
and to assume or succeed to the obligations with respect to the Assumed
Archstone Liabilities in accordance with Schedule E, all in accordance with the
Purchase Agreement and the Buyers Agreement, and to consummate the closing under
the Purchase Agreement, the transactions relating to the assumption of
indebtedness and guaranties referenced in the Buyers Agreement and all
transactions related thereto. The Members have approved the form, terms and
provisions of the bills of sale, assignments and other transfer and other
instruments by which such acquisition and other transactions are to occur, as
well as the other documents identified on Schedule AA. The execution and
delivery by the ERP Member or AVB Member as a Member or Designated Manager on
behalf of the Company (whether in its individual capacity or in its capacity,
after giving effect to the Initial Closing, as the member or manager of any
Subsidiary Entity) of any such bills of sale, assignments, other transfer
instruments and other documents identified on Schedule AA shall constitute the
binding act of the Company (and as applicable, such Subsidiary Entity) in all
respects, and all such bills of sale, assignments, other transfer and other
instruments, and other documents identified on Schedule AA, are hereby approved,
adopted and confirmed in all respects. The ERP Member and the AVB Member each in
its capacity as a Member or Designated Manager is also hereby authorized on
behalf of the Company (whether in its individual capacity or in its capacity,
after giving effect to the Initial Closing (as defined in the Purchase
Agreement), as the member or manager of any Subsidiary Entity) to do or cause to
be done any and all such acts or things and to execute and deliver any and all
such further documents and papers as it may deem necessary or appropriate to
carry out the full intent and purpose of the authorizations in this Section 4.14
connection with the consummation of the transactions under the Purchase
Agreement by which the Company will acquire the interests in the Archstone
Residual Assets and Subsidiary Entities and assume or succeed to the obligations
with respect to the Assumed Archstone Liabilities in accordance with Schedule E
and all transactions related thereto, and, to the extent that ERP Member or AVB
Member in its capacity

 

41



--------------------------------------------------------------------------------

as a Member or Designated Manager has already done any actions or things to
effectuate the consummation of such transactions or any other purposes of the
authorizations in this Section 4.14, the doing of such actions is hereby
ratified, approved, confirmed and adopted in all respects. Any such documents
executed or actions taken by a Member in the purported capacity of a “Designated
General Administrative Co-Manager” of the Company shall be deemed for all
purposes to have been executed or taken by it in its capacity as a Designated
Manager, shall constitute the binding act of the Company (and as applicable,
such Subsidiary Entity) in all respects, and are hereby approved, adopted and
confirmed in all respects.

Section 4.15 Administration of Claims related to Assumed Archstone Liabilities.

(a) If Affiliates of AVB Member or ERP Member, in connection with any AVB
Property or EQR Property (as such terms are defined in the Buyers Agreement),
respectively, or any other asset acquired by such Affiliates directly from
Enterprise or any of its subsidiaries pursuant to the Asset Purchase Agreement,
suffer any claim for any liability that is an Assumed Archstone Liability and
that is asserted to be due to a third party, such claim is referred to herein as
an “Assumed Liability Claim.” AVB Member shall provide notice to ERP Member, in
its capacity as the Designated Manager for administration and management of the
Assumed Archstone Liabilities, promptly upon identifying any such Assumed
Liability Claim suffered by Affiliates of AVB Member. Following such notice from
AVB Member (with respect to Assumed Liability Claims suffered by Affiliates of
AVB Member) and following its own knowledge of any Assumed Liability Claim
suffered by Affiliates of ERP Member, ERP Member, in its capacity as the
Designated Manager for administration and management of the Assumed Archstone
Liabilities, shall manage and administer any such Assumed Liability Claim,
including, where applicable, the defense thereof (and such claim shall be
included within the meaning of “Assumed Archstone Liability” hereunder).

(b) Except as provided in this Section 4.15, neither the Member whose Affiliate
has suffered such claim, nor any of its Affiliates, shall pay any amounts
directly on account of such Assumed Liability Claim, unless either (i) the
Approval of the Members for the payment of such amounts directly by such Member
or its Affiliates has been obtained, or (ii) the approval of ERP Member, in its
capacity as the Designated Manager for the Assumed Archstone Liabilities, for
the payment of such amounts directly by such Member or its Affiliates has been
obtained, or (iii) such amounts are required to be paid pursuant to a final,
non-appealable judgment of a court of competent jurisdiction. Amounts so paid by
a Member or its Affiliates on account of any Assumed Liability Claim either with
the Approval of the Members, or with the approval of ERP Member, in its capacity
as the Designated Manager for the Assumed Archstone Liabilities as aforesaid, or
pursuant to such a final, non-appealable judgment, are referred to herein as
“Authorized Assumed Liability Payments.” If (i) the Company fails to pursue the
administration and management or, if applicable, the defense of any Assumed
Liability Claim in accordance with this Agreement, and such failure continues
for a period of thirty (30) days after written notice of such failure by the
applicable Member to ERP Member, in its capacity as the Designated Manager for
the Assumed Archstone Liabilities, then such Member shall be authorized to
assume the responsibility for the administration and management of such claim
and, where applicable, the defense of such claim, and to incur reasonable costs
and expenses in connection therewith, and any amounts thereafter so paid by such
Member shall also be deemed to be “Authorized Assumed Liability Payments.”

 

42



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 4.15(b), except as provided below
in this Section 4.15(c), AVB Member may pay any Assumed Liability Claim that is
an item of expense incurred in the ordinary course of operating an AVB Property
without first notifying the ERP Member thereof pursuant to Section 4.15(b), if
the amount of such item of expense does not exceed $10,000, and then seek
reimbursement thereof from the Company through the presentation of a claim for
the reimbursement thereof to the ERP Member in its capacity as a Designated
Manager for the Assumed Archstone Liabilities. If AVB Member or any of its
Affiliates (or their respective officers, employees, attorneys or agents)
receives any service of process regarding any cause of action or claim of
liability of any type described on Schedule E (whether an Assumed Archstone
Liability or a liability allocated to Equity Residential, ERP or AVB, and
regardless of the amount claimed), other than those that are unambiguously
allocated 100% to AVB on Schedule E and for which AVB reserves no rights as
against the Company or ERP Member), then AVB Member shall deliver prompt written
notice of such service of process, together with a copy of the service of
process, to ERP Member. If AVB Member believes that any particular claim or
cause of action reflected in such service of process that is an Assumed
Archstone Liability would best be resolved through the administration and
management of such claim by AVB Member alone, AVB shall provide notice of such
position in the written notice by which such service of process is transmitted
to ERP Member, and the Members shall thereupon promptly confer to evaluate and
Approve of the appropriate course of action that should be pursued.

(d) If a Member or its Affiliate suffers or incurs any Authorized Assumed
Liability Payments for which ERP Member, in its capacity as a Designated Manager
for the Assumed Archstone Liabilities, has not issued a Funding Notice, then the
Member that has (or whose Affiliate has) suffered or incurred such Authorized
Assumed Liability Payments shall have the right to deliver a Funding Notice
pursuant to Section 3.3(b) requesting the funding by the Members of their
respective Proportionate Shares of an Additional Capital Requested Amount equal
to the amount of such Authorized Assumed Liability Payments, and the Members
shall be obligated to fund their respective Proportionate Shares thereof in
accordance with Section 3.3(b).

(e) Nothing contained in this Section 4.15 or this Agreement shall alter the
obligations of AVB and the Equity Residential Parties under Section 7.2 of the
Buyers Agreement with respect to any liabilities that are allocated to them
pursuant to the provisions of Exhibit A to the Archstone Residual JV Term Sheet
(which is also Schedule E hereto), whether as a result of liabilities that are
to “follow the asset” (as described therein) or otherwise.

(f) AVB Member may reasonably confer from time to time with ERP Member, as
Designated Manager for the administration and management of the Assumed
Archstone Liabilities, on the status of any litigation in connection with the
Assumed Archstone Liabilities and AVB Member may, upon request made by AVB
Member upon ERP Member, and subject to the terms of a common interest privilege
agreement, consult with outside counsel regarding the status of such litigation
and receive copies of any briefs, motions or work product. No such right or
conference or consultation in any way affects ERP Member’s status as Designated
Member for the administration and management of the Archstone Assumed
Liabilities.

 

43



--------------------------------------------------------------------------------

ARTICLE V

TAXES, ALLOCATIONS AND DISTRIBUTIONS

Section 5.1 Allocations and Tax Provisions.

Notwithstanding any contrary provision of this Agreement, rules governing
allocations of income, gains, losses and deductions, certain tax matters and
related items are set forth in Schedule T attached hereto and made a part
hereof.

Section 5.2 Distributions.

Subject to Section 3.4, distributions of Distributable Cash or other assets of
the Company if any, may be made to the Members and in such amounts as may be
Approved by the Management Committee from time to time not less frequently than
quarterly (and, in the case of proceeds of sale, promptly following the
remittance of the proceeds of sale to the Company), to the Members pro rata in
accordance with their respective Proportionate Shares.

Section 5.3 Withholding.

(a) General. Each Member shall, to the fullest extent permitted by applicable
law, indemnify and hold harmless the Company and each Covered Person who is or
who is deemed to be the responsible withholding agent for U.S. federal, state or
local or non-U.S. income tax purposes against all claims, liabilities and
expenses of whatever nature relating to the Company’s or such Covered Person’s
obligation to withhold and to pay over, or otherwise pay, any withholding or
other taxes payable by the Company with respect to such Member or as a result of
such Member’s participation in the Company.

(b) Authority to Withhold; Treatment of Withheld Tax. Notwithstanding any other
provision of this Agreement, each Member hereby authorizes the Company to
withhold and to pay over, or otherwise pay, any withholding or other taxes
payable or required to be deducted by the Company or any of its Affiliates
(pursuant to the Code or any provision of U.S. federal, state or local or
non-U.S. tax law) with respect to such Member or as a result of such Member’s
participation in the Company (including as a result of a distribution in kind to
such Member). If and to the extent that the Company shall be required to
withhold or pay any such withholding or other taxes, such Member shall be deemed
for all purposes of this Agreement to have received from the Company as of the
time that such withholding or other tax is withheld or paid, whichever is
earlier, a distribution of Distributable Cash in the amount thereof, pursuant to
the Section 5.2, to the extent that such Member would have received a cash
distribution, pursuant to Section 5.2, but for such withholding. To the extent
that such withholding or payment exceeds the cash distribution that such Member
would have received but for such withholding, ERP Member shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the Company of such amount by wire transfer, which payment shall not
constitute a Capital Contribution and, consequently, shall not increase the
Capital Account of such Member.

(c) Withholding Tax Rate. Any withholdings referred to in this Section 5.3 shall
be made at the maximum applicable statutory rate under the applicable tax law
unless ERP

 

44



--------------------------------------------------------------------------------

Member shall have received an opinion of counsel, or other evidence, reasonably
satisfactory to the ERP Member to the effect that a lower rate is applicable or
that no withholding or payment is required.

(d) Withholding from Distributions to the Company. In the event that the Company
or any Subsidiary Entity receives a distribution or payment from or in respect
of which tax has been withheld, the Company shall be deemed to have received
cash in an amount equal to the amount of such withheld tax, and amounts withheld
shall be deemed to be Distributable Cash that has been paid to the Member to
whom such withholding is attributable. To the extent that such payment exceeds
the cash distribution that such Member would have received but for such
withholding, ERP Member shall notify such Member as to the amount of such excess
and such Member shall make a prompt payment to the Company of such amount by
wire transfer, which payment shall not constitute a Capital Contribution and,
consequently, shall not increase the Capital Account of such Member.

ARTICLE VI

ACCOUNTING, RECORDS AND REPORTING

Section 6.1 Accounting and Records.

The books and records of the Company shall be kept, and its financial position
and the results of its operations recorded, in accordance with generally
accepted accounting principles. The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business in accordance with the Act. Except as specifically provided
herein, all books and records of the Company shall be maintained for the Company
by AVB Member.

Section 6.2 Access to Accounting and Other Records.

The following provisions of this Section 6.2 shall supersede and act in lieu of
the provisions of Section 18-305 of the Act:

(a) Upon request of any Member, the other Member shall promptly deliver or cause
to be delivered to the requesting Member, at the expense of the Company, a copy
of the following records, to the extent that such other Member is responsible
hereunder for the maintenance of such records: (i) a current list of the full
name and last known address of each Member and the Capital Contributions and
Proportionate Share held of record by each Member; (ii) a current list of the
Management Committee Representatives and Designated Managers; and (iii) the
Company’s federal, state and local income tax returns and reports, if any, for
each of its taxable years.

(b) Each Member also has the right to inspect and copy during normal business
hours any of the Company’s books and records required to be maintained by the
other Member, including (i) the Certificate of Formation of the Company, any
amendments to the Certificate of Formation, and executed copies of any powers of
attorney granted for the purpose of executing the Certificate of Formation;
(ii) this Agreement and any amendments to this Agreement; (iii) financial
statements of the Company; and (iv) the written minutes of any meeting of the

 

45



--------------------------------------------------------------------------------

Management Committee or the Members and any written consents of the Management
Committee or the Members for actions taken without a meeting.

(c) Management Committee Representatives and Designated Managers shall also have
the right to inspect any and all books and records of the Company required to be
maintained hereunder by the Members for purposes reasonably related to their
duties as Management Committee Representatives or Designated Managers.

(d) Each Member shall also have the right to inspect any and all books and
records maintained by the other Member in connection with in connection with an
Archstone Residual Asset, Assumed Archstone Liability or administrative function
or responsibility for which that other Member has been designated as a
Designated Manager.

Section 6.3 Required Reports.

The applicable Designated Manager as is or hereafter shall be designated on
Schedule Z shall furnish to each Member the following reports prepared for and
at the expense of the Company. The Designated Manager indicated in
Section 4.2(c) shall also furnish to AVB Member the reports with respect to
Outside Partnerships as are set forth in Section 4.2(c), in order to assist AVB
Member in the preparation of the Company-level reports required hereunder. The
AVB Member shall be the Designated Manager for the preparation and distribution
of Company-level reports:

(a) Annual Financial Reports. Within the time period designated on Schedule Z
(or, if not designated thereon, as Approved by the Management Committee), the
applicable Designated Manager as is or hereafter shall be designated on Schedule
Z shall arrange for, and furnish to the Members, annual audited financial
statements for such (full or partial) calendar year accurately reflecting the
financial condition of the Company and each Subsidiary Entity, all prepared by
the Accountants in accordance with generally accepted accounting principles
consistently applied. The audit shall be performed by the Accountants.

(b) Quarterly Reports; Other Information. The applicable Designated Manager as
is or hereafter shall be designated on Schedule Z shall, within the time period
designated on Schedule Z (or, if not designated thereon, as Approved by the
Management Committee), cause to be prepared and furnished to the Members
unaudited balance sheets and profit and loss statements and unaudited cash flow
statements accurately reflecting the operating results of the Company and each
Subsidiary Entity, a comparison to the Annual Budget, and containing a narrative
executive summary. The applicable Designated Manager as is or hereafter shall be
designated on Schedule Z shall provide to the Members, promptly upon receipt,
copies of any and all monthly reports delivered to the Company or any Subsidiary
Entity pursuant to any Management Agreement. Each Member is entitled to receive
all information reasonably requested to permit such Member to complete deferred
tax/FAS 109 calculations on a quarterly basis.

(c) Bank Accounts. With respect to the bank account or accounts maintained by a
Member as the Designated Manager in the name of the Company, that Member shall:

 

46



--------------------------------------------------------------------------------

  (i) promptly following the receipt of any bank account statement, send a copy
of such bank account statement to the other Member;

 

  (ii) to the extent permitted and reasonably practicable, arrange to have the
applicable bank send such bank account statements directly to the other Member;
and

promptly following request, provide to the other Member information regarding
deposits or withdrawals from any such bank accounts or any other information
related to such bank accounts as reasonably requested by the other Member.

(d) The costs and expenses incurred by the Company or a Designated Manager in
establishing and maintaining the books and records of the Company, as well as
the annual audit of the books and records of the Company and the Subsidiary
Entities, and the costs and expenses incurred in preparing and furnishing any
and all such reports and information shall be borne by the Company.

Section 6.4 Tax Returns.

ERP Member shall cause to be prepared by the Accountants all tax returns
required of the Company and each Subsidiary Entity. Not later than August 1 of
each year, ERP Member shall distribute or cause to be distributed to the Members
drafts of the proposed tax returns to be filed on behalf of the Company or any
Subsidiary Entity. Following the distribution of such draft tax returns, but
prior to ten (10) Business Days prior to the due date for the filing thereof (or
such alternative date as may be Approved by the Management Committee), any of
the Members may provide comments and input to such Designated Manager, and such
Member and the Designated Manager shall consult with the Accountants concerning
the comments and input so provided, as to the advisability of incorporating such
comments and input into the tax returns to be so filed. Following the
preparation of revised tax returns reflecting such input and comments (to the
extent deemed appropriate by the Accountants), such Designated Manager shall
timely file or cause to be timely filed all such tax returns required to be
filed by the Company as reasonably determined by the Members. All decisions
regarding or affecting the reporting or characterization for tax purposes of any
material items of Company income, gain, loss or deduction shall require the
Approval of the Members (which approval shall not be unreasonably withheld).

Section 6.5 Tax Matters Partner.

ERP Member is designated the Tax Matters Member of the Company as provided in
Section 6231(a)(7) of the Code and corresponding provisions of applicable state
law. This designation is effective only for the purpose of activities performed
pursuant to the Code, corresponding provisions of applicable state law and under
this Agreement. ERP Member shall inform the Members of all tax audits and other
tax proceedings, promptly update the Members of all material developments with
respect thereto and provide copies of all correspondence with and submissions to
the tax authorities. ERP Member shall not make any material decision or take any
material action as the Tax Matters Member that could adversely affect a Member
or its Parent or Affiliate without the prior consent of such Member. ERP Member,
as the Tax Matters

 

47



--------------------------------------------------------------------------------

Member, shall permit the Members at the Company’s expense to participate in any
tax audit or other proceeding which could affect the taxes of the Company or
income or loss allocable to or taxes payable by any Member with respect to its
interest in the Company. ERP Member shall also perform its obligations with
respect to tax matters under Schedule T.

ARTICLE VII

INDEMNIFICATION, INSURANCE AND EXCULPATION

Section 7.1 Indemnification.

(a) To the fullest extent permitted by law, the Company shall indemnify, hold
harmless and defend ERP Member, AVB Member, each Parent, each Affiliate of any
Member, each Management Committee Representative, each Designated Manager, each
Member’s, Affiliate’s, Parent’s agents, officers, partners, members, employees,
representatives, directors or shareholders (including, without limitation, any
members of the Transition Team) and each Subsidiary Entity’s officers, agents
and employees (each, a “Covered Person”) from and against any and all losses,
claims, damages, liabilities, whether joint or several, expenses (including
legal fees and expenses), judgments, fines and other amounts paid in settlement
(collectively, “Indemnified Losses”), incurred or suffered by such Covered
Person, as a party or otherwise, in connection with any threatened, pending or
completed claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative, and whether formal or informal, arising out of
or in connection with the business or the operation of the Company or any
Subsidiary Entity, unless the Indemnified Losses were the result of fraud, gross
negligence, willful misconduct or a willful, knowing or intentional breach of
this Agreement by such Covered Person, or the result of any act or omission
performed or omitted by such Covered Person not in good faith (in which case the
Company shall have no indemnification obligation with respect to such
Indemnified Losses) or the Indemnified Losses arise pursuant to a Guaranty
Obligation (in which case the Company shall have no indemnification obligation
with respect to such Indemnified Losses but the provisions of Section 3.6 shall
apply).

(b) Except for the Assumed Archstone Liabilities which have been allocated to a
Member or its Affiliates in accordance with Schedule E, no Covered Person shall
be liable to the Company or to any Member for any loss or damage sustained by
the Company or any Member, unless the loss or damage shall have been the result
of fraud, gross negligence, willful misconduct or a willful, knowing or
intentional breach of this Agreement by such Covered Person, or the result of
any act or omission performed or omitted by such Covered Person not in good
faith.

(c) To the fullest extent permitted by law, unless it is determined that a
Covered Person is not entitled to be indemnified therefor pursuant to this
Section 7.1, expenses incurred by such Covered Person in defending any claim,
demand, action, suit or proceeding subject to this Section shall, from time to
time, be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an undertaking
by or on behalf of the Covered Person to repay such amount.

 

48



--------------------------------------------------------------------------------

(d) The indemnification provided by this Section 7.1 shall be in addition to any
other rights to which any Covered Person may be entitled under this Agreement,
any other agreement, as a matter of law or otherwise, and shall inure to the
benefit of the heirs, legal representatives, successors, assigns and
administrators of the Covered Person.

Section 7.2 Procedures; Survival.

(a) If a Covered Person wishes to make a claim under Section 7.1, the Covered
Person should notify the Company in writing within ten (10) days after receiving
written notice of the commencement of any action that may result in a right to
be indemnified under Section 7.1; provided however that the failure to notify
the Company shall not relieve the Company of any liability for indemnification
pursuant to Section 7.1 (except to the extent that the failure to give notice
will have been materially prejudicial to the Company).

(b) A Covered Person shall have the right to employ separate legal counsel in
any action pursuant to Section 7.1 and to participate in the defense of the
action. The fees and expenses of such legal counsel shall be at the expense of
the Covered Person unless (i) the Members or Management Committee have Approved
the Company’s payment of such fees and expenses, (ii) the Company has failed to
assume the defense of the action without reservation and employ counsel within a
reasonable period of time after being given the notice required above, or
(iii) the named parties to any such action (including any impleaded parties)
include both the Covered Person and the Company and the Covered Person has been
advised by its legal counsel that representation of the Covered Person and the
Company by the same counsel would be inappropriate under applicable standards of
professional conduct because of actual or potential differing interests between
them. It is understood, however, that the Company shall, in connection with any
one such action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of only one separate firm of
attorneys at any time for all such Covered Persons having actual or potential
differing interests with the Company.

(c) The Company shall not be liable for any settlement of any action against any
Covered Person for which the Company is required to indemnify such Covered
Person hereunder which is agreed to without the Approval of the Members or
Management Committee.

(d) The indemnification obligations set forth in this Article VII hereof shall
survive the termination of this Agreement.

Section 7.3 Insurance.

The Company shall maintain, for the benefit of the Company, its Subsidiary
Entities, the Members, the Management Committee Representatives and the
Designated Managers, and at the expense of the Company, policies of insurance in
compliance with Schedule V.

Section 7.4 Rights to Rely on Legal Counsel, Accountants.

No Covered Person shall be liable, responsible or accountable in damages or
otherwise to the Company or any Member for any performance or omission to
perform any acts in reliance on the advice of accountants or legal counsel for
the Company.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

Section 8.1 Transfer or Assignment of Membership or Manager Interests.

No Member shall be entitled to assign, convey, sell, encumber or in any manner
alienate or otherwise Transfer all or part of such Member’s Membership Interest
except in strict compliance with each and all of the other Sections of this
Article VIII. No Designated Manager shall be entitled to assign, convey, sell,
encumber or in any manner alienate or otherwise Transfer all of part of such
Designated Manager’s rights, interests, duties or obligations under this
Agreement, in its capacity as a Designated Manager, without the Approval of the
Members, except, in the case of a Designated Manager which is also a Member, to
a successor to which the entire Membership Interest of such Designated Manager
has been Transferred in full compliance with this Agreement.

Section 8.2 Conditions to Transfer by Member.

Except as provided in Section 8.3 or Section 8.4, no Member may Transfer all or
part of such Member’s Membership Interest, nor shall the direct or indirect
interests in any Member be transferred to any Person if, as a result thereof,
that Member would no longer be directly or indirectly wholly-owned by ERP or
Equity Residential (in the case of a Transfer of the interests in ERP Member) or
AVB (in the case of a Transfer of the interests in AVB Member), unless such
Transfer has been approved in writing by the other Member in its sole and
absolute discretion.

Section 8.3 Permitted Transfers.

A Member shall be permitted to Transfer all or any part of its Membership
Interest without further consent hereunder to an Affiliate of that Member which
is directly or indirectly wholly-owned by ERP or Equity Residential (in the case
of a Transfer by ERP Member) or by AVB (in the case of a Transfer by AVB
Member), so long as, in connection with such Transfer that Member’s Parent
provides to the other Member a ratification and reaffirmation of its Parent
Guaranty and such Transfer would not be a violation of or an event of default
under, or give rise to a right to accelerate any indebtedness described in, any
note, mortgage, loan agreement or similar instrument or document to which the
Company or any Subsidiary Entity or Outside Partnership is a party unless such
violation or event of default shall be waived by the parties thereto.

Section 8.4 Transfer of Interests in Equity Residential, ERP or AVB.

Notwithstanding anything to the contrary contained in this Agreement,
(a) neither Transfers of interests in ERP, nor the issuance or redemption of
interests in ERP, nor Transfers of common or preferred shares or other equity
interests in Equity Residential, nor issuance or redemption of common or
preferred shares or other equity interests in Equity Residential (other than
those occurring in connection with an Extraordinary Transaction), shall
constitute a “Transfer” of the interest of ERP Member under this Agreement, or
constitute a default, breach

 

50



--------------------------------------------------------------------------------

or withdrawal by ERP Member or any other violation of this Agreement by ERP
Member; (b) neither Transfers of shares of stock in AVB, nor issuance or
redemption of shares of stock in AVB (other than those occurring in connection
with an Extraordinary Transaction), shall constitute a “Transfer” of the
interest of AVB Member under this Agreement, or constitute a default, breach or
withdrawal by AVB Member or any other violation of this Agreement by AVB Member;
and (c) notwithstanding clauses (a) and (b) above, neither any merger or other
consolidation of Equity Residential, ERP or AVB with any other Person, nor any
transfer of all or substantially all of the common equity of Equity Residential,
ERP or AVB (including by way of tender offer), nor any sale of all or
substantially all of the assets of Equity Residential, ERP or AVB, nor any
transfer, issuance or redemption of common or preferred shares or other equity
interests in ERP or Equity Residential or AVB, as applicable, in connection with
such a merger or consolidation of Equity Residential, ERP or AVB, as applicable
(each, an “Extraordinary Transaction”), shall constitute a “Transfer” of the
interest of ERP Member or AVB Member, as applicable, under this Agreement, or
constitute a default, breach or withdrawal by ERP Member or AVB Member, as
applicable, or any other violation of this Agreement by ERP Member or AVB
Member, as applicable, so long as, in the case of any such Extraordinary
Transaction, the surviving Entity or buyer (the “Successor Parent”), as
applicable, in any such transaction provides notice of such transaction to the
other Member within five (5) Business Days thereafter and certifies that as of
the date of consummation of, and after giving effect to, such transaction, it is
either (i) a publicly traded company which continues to qualify as a REIT and
has total equity as determined in accordance with U.S. generally accepted
accounting principles of not less than $1.5 billion, or (ii) it has total equity
as determined in accordance with U.S. generally accepted accounting principles
of not less than $2 billion. If the Successor Parent delivers a notice and
certificate in accordance with clause (ii) of the immediately preceding
sentence, then, within ninety (90) days following the end of each fiscal year of
the Successor Parent thereafter, the Successor Parent shall deliver a
certificate to the other Member that certifies that, at the end of such fiscal
year, it had total equity as determined in accordance with U.S. generally
accepted accounting principles of not less than $2 billion. For the avoidance of
doubt, a Change in Board Control of Equity Residential or AVB shall not
constitute a “Transfer” of the interest of ERP Member or AVB Member, as
applicable, under this Agreement, or constitute a default, breach or withdrawal
by ERP Member or AVB Member, as applicable, or any other violation of this
Agreement by ERP Member or AVB Member, as applicable.

Section 8.5 Unauthorized Transfers Void.

Any Transfer or purported Transfer in violation of the provisions of this
Article VIII shall be null and void ab initio and shall constitute a material
breach of this Agreement. In the event of any Transfer or purported Transfer of
all or any part of a Member’s Membership Interest in violation of this
Agreement, without limiting any other rights or remedies of the Company or the
other Members, the assignee or purported assignee shall have no right to
participate in the management of the business and affairs of the Company or to
become a Member, or to receive any distributions of any kind or to receive any
part of the share of profits or other compensation by way of income and the
return of contributions, or any allocation of income, gain, loss, deduction,
credit or other items to the owner of such Membership Interest in the Company
would otherwise be entitled.

 

51



--------------------------------------------------------------------------------

Section 8.6 Admission of Substitute Member; Liabilities.

(a) An assignee of all or any part of Membership Interest shall be admitted as a
Substitute Member only if (i) the Transfer of such Membership Interest complies
in all respects with this Article VIII and (ii) the prospective Substitute
Member delivers a signed instrument pursuant to which the assignee agrees to all
of the terms and conditions of, and to be bound by, this Agreement, and to
assume all of the obligations of the transferring Member and to be subject to
all the restrictions and obligations to which the transferring Member is subject
under the terms of this Agreement. The admission of a Substitute Member shall
not release the transferring Member from any liability to the Company or to the
other Members in respect of its Membership Interest that may have existed prior
to such admission.

(b) ERP Member shall reflect the admission of such Substitute Member in the
records of the Company as soon as possible after satisfaction of the conditions
set forth in this Agreement. Schedule G of this Agreement shall be deemed to be
amended to reflect the admission of the Substitute Member upon such admission;
and each of Members then of record hereby consents to such amendment to the
extent required by law or this Agreement.

Section 8.7 Admission of Additional Members.

Unless the Approval of the Members has been obtained, and then, only in
accordance with the terms and conditions Approved by the Members, the Company
shall not admit any additional Members.

ARTICLE IX

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

Section 9.1 Land Options.

(a) Prior to the Land Option Expiration Date, upon five (5) Business Days’
notice to the other Member, the Member that has been allocated a Land Option on
Schedule N attached hereto shall have the right to elect, by written notice to
the other Member, to acquire the applicable Land Option, by paying a price equal
to the Land Option Take-Out Price for such Land Option. In the event of such
election, the Company (or applicable Subsidiary Entity) shall assign to the
electing Member or its designee in a form Approved by the Members its interest
in such Land Option in exchange for the payment to the Company by such Member or
its designee of such price, in immediately available funds, which assignment
shall be without any representation or warranty whatsoever.

(b) If the Member that has been allocated a Land Option on Schedule N does not
exercise its rights under Section 9.1(a) to acquire the applicable Land Option
on or before the Land Option Expiration Date, the other Member shall have the
right, for a period of sixty (60) days after the Land Option Expiration Date by
written notice to the other Member, to require the Company to transfer or
distribute such Land Option to it or its designee in exchange for the payment to
the Company in immediately available funds of an amount equal to the Land Value
Take-Out Price therefor. In the event of such election, the Company (or
applicable Subsidiary Entity) shall assign to the electing Member or its
designee in a form Approved by the Members

 

52



--------------------------------------------------------------------------------

its interest in such Land Option in exchange for the payment by such Member or
its designee of such price, in immediately available funds, which assignment
shall be without any representation or warranty whatsoever.

(c) If the Member entitled to exercise the rights under Section 9.1(b) with
respect to any Land Option shall not have exercised such rights within the sixty
(60) day period stated in Section 9.1(b), then either Member shall have the
right, at any time thereafter, by written notice to the other Member, to elect
for an Auction Process to commence between the Members with respect to such Land
Option. Within ten (10) Business Days after the delivery of such notice, the
Members shall commence and thereafter continue the Auction Process for such Land
Option, until such Auction Process has been completed. Upon the completion of
such Auction Process, the Company (or applicable Subsidiary Entity) shall assign
to the electing Member or its designee in a form Approved by the Members its
interest in such Land Option in exchange for the payment by such Member or its
designee of the final price for such Land Option bid by it in the Auction
Process, in immediately available funds, which assignment shall be without any
representation or warranty whatsoever.

(d) At the election of the Member acquiring a Land Option pursuant to this
Section 9.1, and immediately prior to the consummation of such acquisition, the
Company shall make a distribution in-kind to the Members of undivided interests,
in proportion to their respective Proportionate Shares, in and to the Company’s
interests in such Land Option, and the Member or its designee acquiring such
Land Option shall concurrently purchase the undivided interest of the other
Member in the Company’s interests in the applicable Land Option for a price
equal to the other Member’s Proportionate Share of the applicable Land Option
Take-Out Price, provided that proceeding with such acquisition in the fashion
described in this Section 9.1(d) would not reasonably be anticipated to have any
adverse financial, tax or other consequence to the non-electing Member or the
Company.

(e) If neither Member exercises the rights pursuant to Section 9.1 prior to the
date on which such Land Option is scheduled to lapse, then, unless otherwise
Approved by the Members or Approved by the Management Committee, such Land
Option shall be allowed to lapse.

(f) Time is of the essence of the provisions of this Section 9.1.

Section 9.2 Archstone Real Estate Assets and Certain Archstone Non-Real Estate
Assets.

(a) Prior to the Asset Option Expiration Date, upon five (5) Business Days’
written notice to the other Member (a “Real Estate Asset Election Notice”), the
Member that has been allocated a specific Archstone Residual Real Estate Asset
on Schedule C attached hereto shall have the right to elect to acquire such
Archstone Residual Real Estate Asset by paying a price equal to the applicable
Archstone Residual Real Estate Asset Adjusted Value therefor. Each such
Archstone Residual Real Estate Asset Adjusted Value has been determined net of
the applicable indebtedness that relates to the applicable Archstone Residual
Real Estate Asset, and accordingly the Member that acquires any Archstone
Residual Real Estate Asset pursuant to this Section 9.2(a) shall acquire such
asset subject to such indebtedness.

 

53



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if a Member delivers a Real Estate Asset
Election Notice, then the other Member shall have a right to initiate an Auction
Process with respect to such Archstone Residual Real Estate Asset, by delivering
written notice of such election within five (5) Business Days after its receipt
of the applicable Real Estate Asset Election Notice, and the Member that
delivers the highest bid in connection with such Auction Process shall have the
right to acquire or cause its designee to acquire the applicable Archstone
Residual Real Estate Asset subject thereto, by paying to the Company a price
equal to the amount so bid in immediately available funds. Notwithstanding the
foregoing provisions in this Section 9.2 (b), if AVB Member delivers a Real
Estate Asset Election Notice with respect to the National Gateway Asset or
Harlem Parcel C, such Member shall have the right to acquire such Archstone
Residual Real Estate Asset in accordance with Section 9.2(a) based on the
applicable Archstone Residual Real Estate Asset Adjusted Value therefor, and the
other Member shall have no right to initiate an Auction Process with respect
thereto pursuant to this Section 9.2(b).

(c) As of the date of this Agreement, the Members have not agreed upon an
Archstone Residual Real Estate Asset Adjusted Value for the Germany Portfolio or
the Lake Mendota Portfolio, and the rights provided for in Section 9.2(a) shall
be exercisable with respect to any such Archstone Residual Real Estate Asset
only if and when the Members agree upon a valuation for such Archstone Residual
Real Estate Asset (which valuation, if and when agreed to, shall be deemed to be
the “Archstone Residual Real Estate Asset Adjusted Value” therefor), and the
Asset Option Expiration Date shall be calculated from the date such valuation is
agreed upon by the Members.

(d) If either Member has an interest at any time after the date hereof in
acquiring any Archstone Residual Real Estate Asset that is not identified on
Schedule C or, after the Asset Option Expiration Date, with respect to any
Archstone Residual Real Estate Asset that is identified on Schedule C but as to
which neither Member has exercised its rights in Section 9.2(a) or (b), then
such Member may elect, by written notice to the other Member, and only if at
such time the Company is not party to a binding letter of intent or purchase
agreement with a Third Party Entity providing for the sale of any such Archstone
Residual Real Estate Asset, for an Auction Process to commence between the
Members with respect to such Archstone Residual Real Estate Asset. Within ten
(10) Business Days after the delivery of such notice, the Members shall commence
and thereafter continue the Auction Process for such Archstone Residual Real
Estate Asset until such Auction Process has been completed. Upon the completion
of such Auction Process, the Company (or applicable Subsidiary Entity) shall
transfer and assign to the Member that delivered the highest bid or its designee
its interest in such Archstone Residual Real Estate Asset in compliance with
Section 9.2(e).

(e) The date on which the Company or applicable Subsidiary Entity shall transfer
its interest in such Archstone Residual Real Estate Asset to the electing Member
pursuant to any of the provisions of this Section 9.2 shall be a Business Day
selected by the electing Member in a notice given to the other Member and AVB
Member. The notice shall be delivered not later than five (5) Business Days
following the date on which it has been determined pursuant to the provisions of
this Section 9.2 that the Company shall transfer its interest in such Archstone
Residual Real Estate Asset to such Member, and the date set for the closing in
such notice shall not be earlier than the fifth (5th) Business Day following the
date of such notice or later than twentieth (20th) Business Day following the
date of such notice. Such date is referred to herein

 

54



--------------------------------------------------------------------------------

as the “Asset Transfer Date.” The closing for the transfer of such interest
shall take place pursuant to customary escrow arrangements at the office of AVB
Member or such other location as may be Approved by the Members. Without being
relieved of its obligations under this Section 9.2, a Member may nominate a
third party designee to acquire any Archstone Real Estate Asset or interest
therein that this Member has rights to acquire pursuant to this Section 9.2. At
the closing, the following shall be delivered to the applicable party:

(i) the Company or applicable Subsidiary Entity and the electing Member or its
nominated designee shall deliver each to the other a duly executed instrument of
assignment, whereby the Company or applicable Subsidiary Entity assigns the
interest to the electing Member or its nominated designee without any
representations or warranties; in addition, in connection with such transaction,
the Members shall agree upon a reasonable arrangement for the allocation of the
Assumed Archstone Liabilities and other liabilities that relate to the
applicable Archstone Residual Real Estate Asset that the electing Member would
assume or succeed to, and the liabilities and recoveries that the Company would
retain, and upon such agreement, the Company or applicable Subsidiary Entity and
the electing Member shall enter into an assumption agreement in a form and
substance that is reasonably acceptable to the Members reflecting the terms of
such arrangement;

(ii) the electing Member or its nominated designee shall deliver the applicable
price for the Archstone Residual Real Estate Asset that is being acquired to the
Company by delivery at the closing of a wire transfer of good funds to an
account of the Company designated by AVB Member;

(iii) the Members shall pay any applicable transfer, excise or similar taxes due
in connection with the transfer of the interest in accordance with their
Proportionate Shares;

(iv) if the Company, any Subsidiary Entity, the other Member, its Affiliates or
Parent shall be obligors under any obligations with respect to recourse
Indebtedness or Guaranty Obligations that relate to Archstone Residual Real
Estate Asset that is being acquired, the electing Member shall have obtained
from the obligee thereof, for the benefit of each of such Persons, and shall
deliver to each of such Persons on the Asset Transfer Date, releases from such
obligations as to matters on and after the date of such transfer (subject to
Section 9.2(g) as applicable) and any consents required for such transfer;

(v) upon the Asset Transfer Date, the Company and electing Member or its
nominated designee shall execute and deliver all necessary tax forms, affidavits
and certificates with respect to the transferor’s status as a foreign person and
otherwise, and shall provide all necessary information in support thereof; and

(vi) the Company and each Member shall cooperate and take all actions and
execute all documents reasonably necessary or appropriate to consummate the
transfer of such interest.

If, on or prior to the scheduled Asset Transfer Date, the foregoing matters are
not delivered, then the Company shall have no obligation to transfer the
applicable Archstone Residual Real Estate Asset to the electing Member or its
nominated designee, and the other

 

55



--------------------------------------------------------------------------------

Member shall have the right to elect to purchase such Archstone Residual Real
Estate Asset for the same price, and on the same terms, by delivering written
notice of such election to the other Member during the ten (10) Business Day
period commencing on the day after the scheduled Asset Transfer Date, and
otherwise on the term set forth in this Section 9.2(e).

(f) In the event that an Auction Process is initiated for any reason pursuant to
this Agreement, each Member shall share all relevant data, facts and information
concerning the applicable Archstone Residual Real Estate Asset with the other
Member, excluding Confidential Materials, with the objective that both Members
shall have access to the same information concerning the Archstone Residual Real
Estate Asset that is the subject of the Auction Process.

(g) In all cases, the Member that acquires any Archstone Residual Real Estate
Asset shall assume the Company’s obligations (if any) with respect to the
related property mortgage debt (and obtain, as a condition to the consummation
of such acquisition, the release of the Company, any Subsidiary Entity and the
other Member (and its Affiliates or Parent, if they are obligors under any
obligations with respect to recourse Indebtedness or Guaranty Obligations that
relate to such asset) from any guaranty or other recourse obligations that it
may have undertaken with respect to that asset as to matters on and after the
date of such acquisition). With respect to any such guaranty or other recourse
obligations for which the Company, Subsidiary Entity or other Member (and its
Affiliates or Parent, if they are obligors under any obligations with respect to
recourse Indebtedness or Guaranty Obligations that relate to such asset) has not
been so released, the Members shall agree upon a reasonable arrangement for the
allocation of such obligations as between the electing Member, on the one hand,
and the Company, Subsidiary Entity or other Member (and its Affiliates or
Parent, if they are obligors under any obligations with respect to recourse
Indebtedness or Guaranty Obligations that relate to such asset), and upon such
agreement, the parties to which such obligations have been allocated shall enter
into an assumption and indemnification agreement in a form and substance that is
reasonably acceptable to the Members reflecting the terms of such arrangement.

(h) In the case of the Germany Portfolio or the Lake Mendota Portfolio, if
either Member desires to purchase any such assets from the Company, it may do so
only if the Members have agreed upon a valuation of such asset for purposes of
the disposition thereof to a Member, and any time periods shall be calculated
from the date the Members have agreed upon such valuation.

(i) The Members acknowledge that any surviving rights acquired by the Company
pursuant to the Purchase Agreement in the license rights with respect to the
customer experience service known as “Tea Leaf” shall be deemed a Miscellaneous
Archstone Asset hereunder.

(j) [Reserved]

(k) At the election of the Member acquiring an Archstone Residual Real Estate
Asset pursuant to this Section 9.2, and immediately prior to the consummation of
such acquisition, the Company shall make a distribution in-kind to the Members
of undivided interests, in proportion to their respective Proportionate Shares,
in and to the Company’s interests in such Archstone Residual Real Estate Asset,
and the Member or its designee acquiring such asset shall concurrently purchase
the undivided interest of the other Member in the Company’s interests in

 

56



--------------------------------------------------------------------------------

the applicable Archstone Residual Real Estate Asset for a price equal to the
other Member’s Proportionate Share of the applicable price for such Archstone
Residual Real Estate Asset, provided that proceeding with such acquisition in
the fashion described in this Section 9.2(i) would not reasonably be anticipated
to have any adverse financial, tax or other consequence to the non-electing
Member or the Company.

(l) If either Member has the right to elect to acquire or nominate a third party
designee to acquire, pursuant to the provisions of this Section 9.2, the
interests of the Company in any of the assets in the Germany Portfolio in which
the Company and Parallel JV 1 hold interests, then the electing Member may (but
shall not be required to) also acquire or nominate a third party designee to
acquire, the interests of Parallel JV 1 relating to such asset, in accordance
with the terms and procedures set forth in Section 9.2 of the Parallel JV
Agreement for Parallel JV 1.

(m) Time is of the essence of the provisions of this Section 9.2.

Section 9.3 Other Business Activities of the Members.

Neither the Members nor any Affiliates of the Members shall be obligated to
present any investment opportunity to the Company or any other Member, even if
the opportunity is of a character consistent with the Company’s other activities
and interests. The Members and the Members’ Affiliates may engage in or possess
any interest, directly or indirectly, in any other business venture of any
nature or description independently or with others, including but not limited
to, the ownership, financing, leasing, operation, management, syndication,
brokerage, or development of real property competitive with the Archstone
Residual Assets. Membership in the Company and the assumption by either Member
of any duties hereunder shall be without prejudice to such Member’s rights (or
the rights of its affiliates) to have or pursue such other interests and
activities and to receive and enjoy profits or compensation therefrom, and
neither the Company nor the other Member(s) shall have any right by virtue of
this Agreement in and to such ventures or the income or profits derived
therefrom. The Members acknowledge that they have no objection to the
registration by Affiliates of ERP Member of a trademark for the name “Ameriton.”

Section 9.4 Indemnification Claims Under Purchase Agreement.

Each Member acknowledges and agrees that any claim for indemnification which the
Company may have against the Seller pursuant to the Purchase Agreement shall be
asserted in compliance with Section 5.6 of the Buyer’s Agreement. If any Member
determines that a basis exists for the Company to assert a claim against the
Seller, it shall deliver written notice thereof to the other Member specifying
in reasonable detail the factual basis of such claim, stating the amount of
losses (or if not known, a good faith estimate of the amount of losses) and the
method of computation thereof, containing a reference to any and all provisions
of the Purchase Agreement with respect to which indemnification could be sought
and stating its good faith determination (and specifying in reasonable detail
the factual basis for such determination) that such claim is an “Archstone
Residual Claim” as such term is defined in the Buyers Agreement. Promptly
following the delivery of such notice, the Members shall meet and confer to
determine

 

57



--------------------------------------------------------------------------------

whether to Approve the making of such claim pursuant to the Purchase Agreement,
subject to compliance with the terms of Section 5.6 of the Buyers Agreement.

Section 9.5 Assumed Archstone Liabilities and Archstone Claims.

The ERP Member as the applicable Designated Manager shall have the principal
administrative authority to administer, manage and resolve the Assumed Archstone
Liabilities and pursue Archstone Claims, subject to the provisions set forth in
Schedule E attached hereto and the other terms and provisions of this Agreement.
Any third-party out-of-pocket costs and expenses incurred in connection with the
administration, management and resolution of the Assumed Archstone Liabilities
and pursuit of the Archstone Claims shall be “Expenditures” for purposes of this
Agreement, and the amounts, if any, recovered by the Company or any Subsidiary
on account of the Assumed Archstone Liabilities and Archstone Claims shall be
“Gross Receipts” for purposes of this Agreement.

Section 9.6 Employees; Transition Plan.

(a) The Members acknowledge and agree that the Company and the Archstone
Subsidiaries shall be bound by the Transition Plan (as defined in the Buyers
Agreement) approved by Equity Residential, ERP and AVB pursuant to
Section 6.2(b) of the Buyers Agreement. No amendment, modification, waiver or
departure from the requirements of the Transition Plan or Section 6.2(b) of the
Buyers Agreement shall be entered into or adopted without the Approval of the
Members.

(b) If, pursuant to the Transition Plan, one or more employees are to be
retained by any Subsidiary Entity following the date of this Agreement, then the
Company shall cause such Subsidiary Entity to comply with all applicable laws
with respect to such employees, and all policies with respect to wages,
salaries, benefits, severance and all other applicable employment-related
matters shall be as Approved by the Members. Any decision to terminate any
employee of any Subsidiary Entity following the Transition Period (as defined in
the Buyers Agreement) shall require the Approval of the Members.

(c) With respect to any employee who is to be terminated by any Subsidiary
Entity subsequent to the date hereof, the Company shall cause such Subsidiary
Entity to comply with the requirements of 29 USC §2101 et seq., the Worker
Adjustment and Retraining Notification Act, or any state law analogue. Each
Member shall be required to contribute its Proportionate Share of any Severance
(as defined in the Buyers Agreement) that is due and payable to such employee to
the extent that the retained cash of the Company or applicable Subsidiary Entity
is insufficient therefor.

Section 9.7 Office Leases.

With respect to any Office Leases that are acquired by the Company or to which
the Company succeeds as a result of the acquisition of the Archstone Residual
Assets or Archstone Subsidiaries, the Members agree to use their commercially
reasonable efforts to cooperate to mitigate the costs associated with such
Office Lease. If any Parent shall have elected pursuant to Section 6.3(a) of the
Buyers Agreement to assume any Office Lease or to obtain the sublease of
premises under an Office Lease prior to the date of this Agreement, but the
applicable consents

 

58



--------------------------------------------------------------------------------

or other conditions necessary to effectuate such election shall not have been
obtained or satisfied prior to the date of this Agreement, then the Members
shall be bound by, and shall cause the Company to comply with, the obligations
of their respective Parents under the Buyers Agreement, so as to enable such
assumption or sublease to be effectuated once the applicable consents or other
conditions necessary to effectuate such election have been obtained or
satisfied. Notwithstanding anything to the contrary contained in the Buyers
Agreement, the Members agree to cooperate in good faith following the date of
this Agreement on substantially the same terms as are provided in Section 6.3(a)
of the Buyers Agreement should any of the Parents seek to assume any particular
Office Lease or sublease any premises leased thereunder on terms consistent with
the terms provided in Section 6.3(a) of the Buyers Agreement, notwithstanding
that the “Initial Closing” referred to therein has occurred, but only if the
Company has not, with respect to any particular Office Lease or premises leased
thereunder, entered into an assignment of such Office Lease or sublease of such
premises with a Third Party Entity with the Approval of the Members or the
Approval of the Management Committee.

Section 9.8 Opportunity in Connection with the Acquisition of Outside Partners’
Interests.

(a) Outside Partner Purchase Offer. If a Member or its Affiliate receives a
written offer from an Outside Partner or any affiliate thereof to purchase,
whether directly or indirectly, the interest of the Outside Partner in an
Outside Partnership (such offer is referred to herein as an “Outside Partner
Purchase Offer” and the direct or indirect interest of the Outside Partner in
the Outside Partnership that is offered to the Electing Member pursuant to an
Outside Partner Purchase Offer is referred to herein as an “Outside Partner
Offered Interest”) which that Member or its Affiliate desires to accept, that
Member (the “Electing Member”) shall, within three (3) Business Days of its
receipt of the Outside Partner Purchase Offer, deliver a true and correct copy
of such Outside Partner Purchase Offer to the other Member (the “Recipient
Member”), together with a notice (the “Outside Partner Purchase Notice”) that
(i) indicates that the Electing Member desires to accept the offer set forth
therein, (ii) provides a calculation of the net valuation of the Company’s
interest in the applicable Outside Partnership that would be implied by such
price (net of any indebtedness that will continue following the proposed
transfer and as affected by the terms of the applicable Outside Partnership
Agreement), in form and substance reasonably satisfactory to the Recipient
Member (the value of the Company’s interest in such Outside Partnership, as so
derived, is referred to herein as the “Implicit Value of the Company’s Outside
Partnership Interest”) and (iii) states that the Recipient Member shall have the
rights with respect to such Outside Partner Purchase Offer that are provided for
in this Section 9.8. The Electing Member shall not enter into a binding written
agreement regarding purchase of the Outside Partner’s interest unless and until
the Electing Member complies with the provisions set forth in this Section 9.8.

(b) Elections of Recipient Member with respect to Outside Partner Purchase
Offer. The Recipient Member (or any Affiliate thereof as designated by it) shall
have the right to acquire a portion of the Outside Partner Offered Interest that
is equivalent to its Proportionate Share thereof (such portion being referred to
herein as its respective “Recipient Member Proportionate Interest”), for a price
equal to its Proportionate Share of the price payable for the Outside Partner
Offered Interest set forth in the Outside Partner Purchase Offer and otherwise,
with respect to its Proportionate Share thereof, in accordance with the terms of
the Outside Partner Purchase Offer, pursuant to a closing which shall be
consummated concurrently with the

 

59



--------------------------------------------------------------------------------

closing of the acquisition by the Electing Member of the portion of the Outside
Partner Offered Interest that is equivalent to its Proportionate Share thereof
(such portion being referred to herein as its respective “Electing Member
Proportionate Interest”). If the Recipient Member desires to acquire the
Recipient Member Proportionate Interest, the Recipient Member shall deliver
written notice of such election to the Electing Member within five (5) Business
Days after its receipt of the Outside Partner Purchase Notice (or, if later, by
the date which is three (3) Business Days prior to the date that the Outside
Partner Purchase Offer expires by its own terms) (the later of such dates is
referred to herein as the “Outside Partner Purchase Offer Election Date”). If
the Recipient Member fails to notify the Electing Member of its decision with
respect to such Outside Partner Purchase Offer by the Outside Partner Purchase
Offer Election Date, the Recipient Member shall be deemed to have elected not to
acquire the Recipient Member Proportionate Interest, and the Electing Member
shall have the right to acquire the entire Outside Partner Offered Interest on
the terms set forth in the Outside Partner Purchase Offer, subject to the
provisions of Section 9.8(d) and (e) below.

(c) Consequences if Recipient Member elects to participate in the Acquisition of
the Outside Partner Offered Interest. If the Recipient Member elects to acquire
the Recipient Member Proportionate Interest, then the Electing Member and the
Recipient Member shall proceed to consummate the acquisition of their respective
Recipient Member Proportionate Interest and Electing Member Proportionate
Interest upon the closing as provided for in the Outside Partner Purchase Offer.
In conjunction with such closing, and provided that the Recipient Member and
Electing Member reach an agreement to do so, the Recipient Member and Electing
Member may require the Company to distribute to them undivided interests, in
proportion to their respective Proportionate Shares, in and to the interests of
the Company in the Outside Partnership, and the Recipient Member and Electing
Member may elect to form a new partnership or limited liability company to hold
the interests in the Outside Partnership that they are acquiring from the
Outside Partner and the Company on terms and conditions that are acceptable to
each of the Recipient Member and Electing Member.

(d) Put Rights of Recipient Member if Recipient Member elects not to participate
in the Acquisition of the Outside Partner Offered Interest. If the Recipient
Member elects or is deemed to have elected not to acquire its Recipient Member
Proportionate Interest pursuant to Section 9.8(b), then on or before the tenth
(10th) Business Day following the Outside Partner Purchase Offer Election Date
(such tenth (10th) Business Day is referred to herein as the “Recipient Member
Put Right Election Date”), the Recipient Member may elect, by written notice to
the Electing Member, to require the Electing Member to purchase the indirect
interest of the Recipient Member in the Company’s interest in the applicable
Outside Partnership for a price equal to the Recipient Member’s Proportionate
Share of the applicable Implicit Value of the Company’s Outside Partnership
Interest, at a closing which shall, to the extent feasible, occur concurrently
with (but in no event later than ten (10) Business Days following) the
acquisition by the Electing Member of the Outside Partner Offered Interest. Such
transaction is referred to herein as the “Recipient Member Put Transaction.” If
the Recipient Member makes such election, then the Recipient Member shall be
obligated to sell, and the Electing Member shall be obligated to purchase, the
applicable Recipient Member Proportionate Interest in accordance with the terms
of this Section 9.8(d) and Section 9.8(f). In connection with the closing of the
Recipient Member Put Transaction, and immediately prior to the consummation
thereof, the Company shall make a distribution in-kind to the Members of
undivided interests, in proportion

 

60



--------------------------------------------------------------------------------

to their respective Proportionate Shares, in and to the Company’s interests in
the applicable Outside Partnership, and the Electing Member or its designee
shall concurrently purchase the undivided interest of the Recipient Member in
the Company’s interests in the applicable Outside Partnership for a price equal
to the Recipient Member’s Proportionate Share of the applicable Implicit Value
of the Company’s Outside Partnership Interest. Without being relieved of its
obligations under this Section 9.8(d), the Electing Member may nominate a third
party designee to acquire the interest of the Recipient Member in the Company’s
interest in an Outside Partnership in connection with any Recipient Member Put
Transaction.

(e) Call Rights of Electing Member if the Recipient Member does not exercise its
Put Right. If the Recipient Member elects or is deemed to have elected not to
acquire its Recipient Member Proportionate Interest pursuant to Section 9.8(b),
but does not elect to proceed with the Recipient Member Put Transaction pursuant
to Section 9.8(d), then on or before the tenth (10th) Business Day following the
Recipient Member Put Right Election Date (such tenth (10th) Business Day is
referred to herein as the “Electing Member Call Right Election Date”), the
Electing Member may elect to require the Recipient Member to sell the indirect
interest of the Recipient Member in the Company’s interest in the applicable
Outside Partnership to the Electing Member or its designee for a price equal to
the Recipient Member’s Proportionate Share of the applicable Implicit Value of
the Company’s Outside Partnership Interest, at a closing which shall, to the
extent feasible, occur concurrently with (but in no event later than ten
(10) Business Days following) the acquisition by the Electing Member of the
Outside Partner Offered Interest (or, if later, ten (10) Business Days following
the Electing Member Call Right Election Date). Such transaction is referred to
herein as the “Electing Member Call Transaction.” If the Electing Member makes
such election, then the Recipient Member shall be obligated to sell, and the
Electing Member shall be obligated to purchase, the applicable Recipient Member
Proportionate Interest in accordance with the terms of this Section 9.8(d) and
Section 9.8(f). In connection with the closing of the Electing Member Call
Transaction, and immediately prior to the consummation thereof, the Company
shall make a distribution in-kind to the Members of undivided interests, in
proportion to their respective Proportionate Shares, in and to the Company’s
interests in the applicable Outside Partnership, and the Electing Member or its
designee shall concurrently purchase the undivided interest of the Recipient
Member in the Company’s interests in the applicable Outside Partnership for a
price equal to the Recipient Member’s Proportionate Share of the applicable
Implicit Value of the Company’s Outside Partnership Interest. Without being
relieved of its obligations under this Section 9.8(e), the Electing Member may
nominate a third party designee to acquire the interest of the Recipient Member
in the Company’s interest in an Outside Partnership in connection with any
Electing Member Call Transaction.

(f) Closing Procedures. In connection with any Recipient Member Put Transaction
or Electing Member Call Transaction, the closing for the Company’s in-kind
distribution to the Members of undivided interests in and to the Company’s
interests in the applicable Outside Partnership and for the transfer of the
Recipient Member’s interest in and to the Company’s interests in the applicable
Outside Partnership, pursuant to Section 9.8(d) or (e) shall take place pursuant
to customary escrow arrangements at the office of the applicable Designated
Manager or such other location as may be Approved by the Members. At the
closing, the following shall be delivered to the applicable party:

 

61



--------------------------------------------------------------------------------

(i) the Company (or applicable Subsidiary Entity) and the Members shall deliver
each to the other a duly executed instrument of assignment and assumption,
whereby the Company or applicable Subsidiary Entity assigns to the Members in
accordance with their Proportionate Shares undivided interests in and to the
Company’s interests in the applicable Outside Partnership, without any
representations or warranties;

(ii) the Recipient Member assigns the interest so acquired by it to the Electing
Member or its nominated designee, without any representations or warranties;

(iii) in connection with such transaction, the Members shall agree upon a
reasonable arrangement for the allocation of the Assumed Archstone Liabilities
and other liabilities that relate to the applicable Outside Partnership that the
Electing Member would assume or succeed to, and the liabilities and recoveries
that the Company would retain (and shall, in connection with the consideration
of such arrangement, consider the manner in which such liabilities are handled
in connection with the Electing Member’s acquisition of the interest of the
Outside Partner in such Outside Partnership), and upon such agreement, the
Company or applicable Subsidiary Entity and the Electing Member shall enter into
an assumption agreement in a form and substance that is reasonably acceptable to
the Members reflecting the terms of such arrangement;

(iv) the Electing Member or its nominated designee delivers the applicable price
to the Recipient Member by delivery at the closing of a wire transfer of good
funds to an account designated by the Recipient Member;

(v) the Members shall pay any applicable transfer, excise or similar taxes due
in connection with the transfer of the interest in accordance with the terms and
provisions governing the payment thereof that are set forth in the Outside
Partner Purchase Offer and, if not set forth therein, such taxes shall be paid
by the Electing Member or its nominated designee;

(vi) if the Company, any Subsidiary Entity, the Recipient Member, its Affiliates
or Parent shall be obligors under any obligations with respect to recourse
Indebtedness or Guaranty Obligations that relate to such Outside Partnership,
the Electing Member shall have obtained from the obligee thereof, for the
benefit of each of such Persons, and shall deliver to each of such Persons on
the applicable closing date, releases from such obligations as to matters on and
after the date of such transfer and any consents required for such transfer;

(vii) the Electing Member shall assume the Company’s obligations (if any) with
respect to the related property mortgage debt (and obtain, as a condition to the
consummation of such acquisition, the release of the Company, any Subsidiary
Entity and the Recipient Member (and its Affiliates or Parent, if they are be
obligors under any obligations with respect to recourse Indebtedness or Guaranty
Obligations that relate to such Outside Partnership) from any guaranty or other
recourse obligations that it may have undertaken with respect to the applicable
Outside Partnership as to matters on and after the date of such acquisition)
and, with respect to any such guaranty or other recourse obligations for which
the Company, Subsidiary Entity or Recipient Member (and its Affiliates or
Parent, if they are be obligors under any obligations with respect to recourse
Indebtedness or Guaranty Obligations that relate to such Outside Partnership)
has not been so released, the Members shall agree upon a reasonable arrangement
for the allocation of

 

62



--------------------------------------------------------------------------------

such obligations as between the Electing Member, on the one hand, and the
Company, Subsidiary Entity or Recipient Member (and its Affiliates or Parent, if
they are obligors under any obligations with respect to recourse Indebtedness or
Guaranty Obligations that relate to such Outside Partnership) (and shall, in
connection with the consideration of such arrangement, consider the manner in
which such obligations are handled in connection with the Electing Member’s
acquisition of the interest of the Outside Partner in such Outside Partnership),
and upon such agreement, the parties to which such obligations have been
allocated shall enter into an assumption and indemnification agreement in a form
and substance that is reasonably acceptable to the Members reflecting the terms
of such arrangement;

(viii) upon the closing date, the Company and Recipient Member shall execute and
deliver all necessary tax forms, affidavits and certificates with respect to the
transferor’s status as a foreign person and otherwise, and shall provide all
necessary information in support thereof; and

(ix) the Company and each Member shall cooperate and take all actions and
execute all documents reasonably necessary or appropriate to consummate the
transfer of such interest.

(g) Time of Essence. Time is of the essence of the provisions of this
Section 9.8.

(h) Assets in which the Company and Parallel JV 1 both have an Interest. If
either Member has the right to elect to acquire or nominate a third party
designee to acquire the interests of the other Member in the Company’s interest
in an Outside Partnership in accordance with the provisions of this Section 9.8,
the electing Member may (but shall not be required to) also acquire or nominate
a third party designee to acquire the interests of the other Member in Parallel
JV 1’s interest in such Outside Partnership, in accordance with the terms and
procedures set forth in Section 9.8 of the Parallel JV Agreement for Parallel JV
1.

Section 9.9 Archstone Foundation.

The Members have agreed that the Company shall cause the assets of the Archstone
Foundation to be donated to one or more tax-exempt charitable organizations
Approved by the Management Committee or the Members. Once the Management
Committee or Members have Approved the tax-exempt charitable organizations to
which such assets should be donated, ERP Member in its capacity as a Designated
General Administrative Co-Manager shall be authorized to do or cause to be done
any and all such acts or things and to execute and deliver any and all such
further documents and papers as it may deem necessary or appropriate to complete
such donations.

Section 9.10 Election of AVB Member or ERP Member to Perform Services for AVB
Properties or EQR Properties.

With respect to any Subsidiary Entity that provides services to any AVB
Properties or EQR Properties (as those terms are defined in the Buyers
Agreement) pursuant to any contract or agreement for which the respective party
was unable to obtain the necessary consents to assign such contract or agreement
to an Affiliate of such party, AVB Member or ERP Member, respectively, may elect
to cause such services to be provided by its own Affiliates, whereupon (i)

 

63



--------------------------------------------------------------------------------

AVB Member or ERP Member, as applicable, shall cause such Affiliates to provide
such services and perform all obligations required to be provided by the
applicable Subsidiary Entity under the applicable contract or agreement
pertaining thereto, (ii) the Company or applicable Subsidiary Entity shall, in
consideration of the provision of such services by such Affiliates of AVB Member
or ERP Member, allocate or redirect all fees and other compensation received or
to be received by such Subsidiary Entity to the applicable Affiliates of AVB
Member or ERP Member that are providing such services, and (iii) the AVB Member
or ERP Member, as applicable, shall cause its Affiliates to assume and pay all
costs, expenses and liabilities, if any, incurred by such Subsidiary Entity in
connection with such contract or agreement from and after such election. The
Members hereby acknowledge and agree that the foregoing arrangement is intended
to properly allocate income, liability and expense under such contracts and
agreements until such time as the necessary consents are obtained to assign such
contracts and agreements, and the Members shall cause their respective
Affiliates to use any and all commercially reasonable efforts to promptly obtain
such consents and assign such contracts and agreements.

ARTICLE X

DISSOLUTION AND

LIQUIDATION OF THE COMPANY

Section 10.1 Events Causing Dissolution.

The Company shall be dissolved only upon the occurrence of any of the following
events (“Dissolution Event”):

(a) The sale, exchange or other disposition or distribution of all or
substantially all of the assets and properties of the Company;

(b) The Approval of the Members; or

(c) The final decree of a court of competent jurisdiction that such dissolution
is required under applicable law.

The bankruptcy or dissolution of a Member shall not cause the Member to cease to
be a member of the Company and, upon the occurrence of such an event, the
business of the Company shall continue without dissolution.

Section 10.2 Liquidation and Winding Up.

Upon the occurrence of a Dissolution Event, the Company shall be liquidated and
the Management Committee (or other Person designated by the Management Committee
or a decree of court) shall wind up the affairs of the Company. In such case,
the Management Committee (or such Designated Manager or other Person designated
by the Management Committee or a decree of court) shall have the authority, in
its sole and absolute discretion, to sell the Company’s assets and properties or
distribute them in kind. The Management Committee or other Person winding up the
affairs of the Company shall promptly proceed to the liquidation of the Company.
In proceeding with the winding-up process, it is the Members’ objective that the
winding-up process for the Company shall be completed within three (3) years
following the sale of the

 

64



--------------------------------------------------------------------------------

Company’s last asset (assuming that the Company and its Subsidiary Entities are
not then parties to any outstanding litigation which has not been resolved). If
the Approval of the Members is obtained, the Members may elect to accelerate the
winding-up process by mutually agreeing to set aside reserves or entering into a
cost-sharing agreement with respect to any trailing liabilities of the Company
or its Subsidiary Entities. In a liquidation, the assets and property of the
Company shall be distributed in the following order of priority:

(a) To the payment of all debts and liabilities of the Company in the order of
priority as provided by law (other than outstanding loans from a Member or
Management Committee Representative);

(b) To the establishment of any reserves deemed necessary by the Management
Committee or the Person winding up the affairs of the Company, for any
contingent liabilities or obligations of the Company (including those of the
Person serving as the liquidator);

(c) To the repayment of any outstanding loans from a Member or Management
Committee Representative to the Company; and

(d) The balance, if any, to the Members in accordance with Section 5.2 of this
Agreement.

Upon liquidation of the Company, no Member shall be required to contribute any
amount to the Company solely because of a deficit or negative balance in the
Capital Account of such Member and any deficit or negative balance shall not be
considered an asset of the Company for any purpose.

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

Section 11.1 Representations and Warranties of ERP Member.

ERP Member hereby represents and warrants to AVB Member as follows:

(a) Organization. ERP Member is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of Delaware
and has all requisite limited liability company power and authority to own,
lease and operate its properties and to carry on its business as it is presently
being conducted.

(b) Authorization; Validity of Agreements.

(i) ERP Member has the requisite limited liability company power and authority
to execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by ERP Member of this Agreement, and the
performance by ERP Member of its obligations hereunder, have been duly
authorized by, and no other proceedings, actions or authorizations on the part
of ERP Member or any holder of equity interest in ERP Member are necessary to
authorize the execution and delivery by ERP Member of this Agreement.

 

65



--------------------------------------------------------------------------------

(ii) This Agreement has been duly executed and delivered and constitutes the
legal, valid and binding obligation of ERP Member, enforceable against them in
accordance with its terms, except that (a) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(b) general equitable principles.

(a) Consents and Approvals; No Violations. The execution and delivery by ERP
Member of this Agreement, and the performance by ERP Member of its obligations
hereunder, does not and will not (a) violate, contravene or conflict with any
provision of any organizational documents of ERP Member; (b) violate, contravene
or conflict with any material orders or laws applicable to ERP Member or any of
its material properties or assets; or (c) require on the part of ERP Member any
filing or registration with, notification to, or authorization, consent or
approval of, any Governmental Authority, except for such filings or
registrations with, notifications to, or authorizations, consents or approvals
of any Governmental Authority as may be referenced in Section 7.3 of the
Purchase Agreement.

Section 11.2 Representations and Warranties of AVB Member.

AVB member hereby represents and warrants to ERP Member as follows:

(a) Organization. AVB Member is a corporation that is duly organized, validly
existing and in good standing under the laws of the state of Maryland and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is presently being conducted.

(b) Authorization; Validity of Agreements.

(i) AVB Member has the requisite corporate power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder. The
execution and delivery by AVB Member of this Agreement, and the performance by
AVB Member of its obligations hereunder, have been duly authorized by, and no
other proceedings, actions or authorizations on the part of AVB Member or any
holder of equity interest in it are necessary to authorize the execution and
delivery by AVB Member of this Agreement.

(ii) This Agreement has been duly executed and delivered and constitutes the
legal, valid and binding obligation of AVB Member, enforceable against it in
accordance with its terms, except that (a) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(b) general equitable principles.

(c) Consents and Approvals; No Violations. The execution and delivery by AVB
Member and the performance by AVB Member of its obligations hereunder, does not
and will not (a) violate, contravene or conflict with any provision of any
organizational documents of AVB Member; (b) violate, contravene or conflict with
any material orders or laws applicable to AVB or any of its respective material
properties or assets; or (c) require on the part of AVB Member any filing or
registration with, notification to, or authorization, consent or approval of,
any Governmental Authority, except for such filings or registrations with,
notifications to, or

 

66



--------------------------------------------------------------------------------

authorizations, consents or approvals of any Governmental Authority as may be
referenced in Section 8.3 of the Purchase Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Complete Agreement.

This Agreement and the Certificate of Formation constitute the complete and
exclusive statement of agreement among the Members with respect to the subject
matter hereof. This Agreement and the Certificate of Formation replace and
supersede all prior agreements by and among the Members or any of them in
respect of the Company including, without limitation, the Archstone Residual JV
Term Sheet that is attached to the Buyers Agreement (but does not supersede as
among the Parents the provisions of the Buyers Agreement that survive the
Initial Closing). This Agreement and the Certificate of Formation supersede all
prior written and oral statements; and no representation, statement, condition
or warranty not contained in this Agreement or the Certificate of Formation
shall be binding on the Members or the Company or have any force or effect
whatsoever. With respect to the Assumed Archstone Liabilities and the Archstone
Claims, the Members hereby incorporate herein by this reference the terms of the
Common Interest Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto.

Section 12.2 Governing Law; Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law;
provided that in the event of any conflict or inconsistency between the
provisions of this Agreement and the requirements of the Act, the provisions of
this Agreement shall govern to the extent permitted under the Act. Proper venue
for any litigation involving this Agreement shall be in any federal or state
court located in the State of Delaware. Each Member hereto hereby irrevocably
and unconditionally waives, to the extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement brought in any court referred to in
this Section 12.2. The Members hereby irrevocably waive, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. This provision shall survive the
termination of this Agreement.

Section 12.3 No Assignment; Binding Effect.

This Agreement may not be transferred or assigned by any party hereto other than
in the case of a Member, in full compliance with Article VIII hereof as an
integrated part of a permissible Transfer of all of the Membership Interest of
the Member. Any purported assignment, sale, Transfer, delegation or other
disposition, except as expressly permitted herein, shall be null and void and
shall constitute a material breach of this Agreement. Subject to the foregoing
restrictions and Article VIII hereof, this Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and assigns.

 

67



--------------------------------------------------------------------------------

Section 12.4 Severability.

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future laws applicable to the Company
effective during the Term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

Section 12.5 No Partition.

No Member shall have the right to partition the Company or the Archstone
Residual Assets or any part thereof or interest therein, or to file a complaint
or institute any proceeding at law or in equity to partition the Company or the
Archstone Residual Assets or any part thereof or interest therein. Each Member,
for such Member and its successors and assigns, hereby waives any such rights.
The Members intend that, during the term of this Agreement, the rights of the
Members and their successors in interest, as among themselves, shall be governed
solely by the terms of this Agreement and by the Act.

Section 12.6 Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed a duplicate original and all of which, when taken together, shall
constitute one and the same document. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the signatures of the parties shall
constitute a valid and binding execution and delivery of this Agreement by the
parties.

Section 12.7 Additional Documents and Acts.

Each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement and the transactions contemplated hereby at any
time.

Section 12.8 TRS Compliance.

The Company acknowledges that the AVB and ERP Members may be “taxable REIT
subsidiaries,” within the meaning of Section 856(l) of the Code. The Company
will conduct its operations in a manner such that such Members may continue to
qualify as taxable REIT subsidiaries and shall not take any action that would
cause such members to fail to qualify as taxable REIT subsidiaries, including
without limitation engaging, directly or indirectly, in activities described in
Section 856(l)(3) of the Code.

Section 12.9 Amendments.

All amendments and modifications to this Agreement shall be in writing and, to
be effective, shall be Approved by the Members.

 

68



--------------------------------------------------------------------------------

Section 12.10 No Waiver.

No delay, failure or waiver by any party to exercise any right or remedy under
this Agreement, and no partial or single exercise of any such right or remedy,
shall operate to limit, preclude, cancel, waive or otherwise affect such right
or remedy, nor shall any single or partial exercise of such right or remedy
limit, preclude, impair or waive any further exercise of such right or remedy or
the exercise of any other right or remedy.

Section 12.11 Time Periods.

Any time period hereunder which expires on, or any date for performance
hereunder which occurs on, a day which is not a Business Day, shall be deemed to
be postponed to the next Business Day. The first day of any time period
hereunder which runs “from” or “after” a given day shall be deemed to occur on
the day subsequent to that given day.

Section 12.12 Notices.

Except as otherwise provided in this Agreement regarding notices by electronic
mail or other electronic means to Members and Management Committee
Representatives and regarding Member proxies, all notices, consents and other
communications hereunder shall be in writing (including telecopy or similar
writing) and shall be deemed to have been duly given (a) when delivered by hand
or by Federal Express or a similar overnight courier to (or if that day is not a
Business Day, or if delivered after 5:00 p.m., New York, New York time on a
Business Day, on the first following day that is a Business Day), (b) five
(5) days after being deposited in any United States Post Office enclosed in a
postage prepaid, registered or certified envelope addressed to, or (c) when
successfully transmitted by facsimile to, the Member for whom intended, at the
address or facsimile number for such Member set forth in Schedule Y attached
hereto.

Section 12.13 Dispute Resolution; Mediation.

In the event of any claim, dispute or other matter in controversy between the
Members arising under this Agreement, each Member agrees that, prior to
commencing any lawsuit relating to such claim, dispute or other matter in
controversy, (i) it shall notify the other Member in writing of the claim,
dispute or other matter in controversy, including a reasonably detailed
explanation of such Member’s understanding of the respective positions of each
of the Members with respect to the matters in dispute; (ii) the respective chief
executive officers of Equity Residential and AVB or their designees shall meet
and confer at a mutually convenient time and place within twenty (20) Business
Days following the request of either Member concerning such claim, dispute or
other matter in controversy (such period is referred to herein as the
“Discussion Period”); (iii) if the Members are unable during the Discussion
Period to reach a final agreement concerning such claim, dispute or other matter
in controversy, then, prior to commencing any lawsuit relating to such dispute,
the Member that would intend to commence such lawsuit shall deliver a written
request to the other Member for non-binding mediation to be administered by the
New York, New York office of Judicial Arbitration & Mediation Services, Inc. or
its successor (“JAMS”) or any other office of JAMS agreed to by the Members, in
accordance with JAMS’s mediation procedures in effect on the date of the
Agreement (and if the Members cannot

 

69



--------------------------------------------------------------------------------

agree on the selection of a mediator, the Member asserting the claim, dispute or
controversy shall file a request in writing for the appointment of a mediator
with the New York, New York office of JAMS, with a copy of the request being
served on the other Member, and the mediation shall be conducted by the
appointed mediator). Mediation shall proceed in advance of the commencement of
any lawsuit for a period of 60 days from the date that the applicable Member’s
request for commencement of the mediation procedure was delivered to the other
Member. The parties shall share the mediator’s fee and any filing fees equally.
Without limiting any other applicable limitation in this Agreement, in no event
shall the procedures and limitations set forth in this Section 12.13 limit or
condition the right of any Member to commence a lawsuit against any third party
or to file an answer or counterclaim or cross-claim (including, without
limitation, as against the other Member) in any lawsuit that has been commenced
by any third party. The Members agree that the provisions in this Section 12.13
shall apply to any claim, dispute or controversy asserted by any Member, but
once the Members have engaged in the Discussion Period and mediation procedures
provided for herein with respect to such claim, dispute or controversy, no
Member shall be bound to comply with the Discussion Period and mediation
procedures provided for herein with respect to any further claim, dispute or
controversy that relates to substantially the same acts, omissions or
occurrences with respect to which the Discussion Period and mediation procedures
provided for herein have already taken place. The Members agree that the
discussions during the Discussion Period or in connection with such mediation
procedures are intended to be settlement communications, and accordingly
(i) none of the discussions during the Discussion Period or in connection with
such mediation procedures, nor any proposals (whether written or oral),
correspondence, or documents of any kind generated during the period of and in
connection with the Discussion Period or in connection with such mediation
procedures, shall be raised, disclosed or admissible in any judicial,
arbitration or similar proceeding for any purpose nor shall any such
discussions, proposals, correspondence or documents be used as a defense or
counter-claim in any action; (ii) such discussions, proposals, correspondence or
documents are without prejudice to any of the parties’ rights, defenses and
remedies at law, in equity or hereunder; and (iii) neither the preparation,
distribution, response to or failure to respond to any such discussions,
proposals, correspondence or documents shall constitute an agreement, or the
basis on which any party may claim reliance on any agreement, except to the
extent that the Members in connection with the discussions during the Discussion
Period or in connection with such mediation procedures enter into a written
agreement that is intended to be definitive and binding. The foregoing
provisions are intended to be broader than the restrictions on admissibility
with respect to settlement discussions contained in any applicable state or
federal statute or rule of court, including, without limitation, Rule 408 of the
Federal Rules of Evidence. If the Members or Management Committee
Representatives reach an impasse over a proposed Major Decision or any other
proposed decision requiring the Approval of the Members or the Approval of the
Management Committee, at the election of either Member, upon not less than ten
(10) Business Days’ notice to the other Member, the Discussion Period and
non-binding mediation process provided for in this Section 12.13 shall be
commenced, to assist the Members in attempting to resolve the impasse,
notwithstanding that no claim, dispute or other controversy with respect to
which a Member may seek to commence a lawsuit then exists with respect to such
matter.

 

70



--------------------------------------------------------------------------------

Section 12.14 Specific Performance.

Because of the unique character of the Membership Interests, the Members and the
Company shall be irreparably damaged if this Agreement is not specifically
enforced. If any dispute arises concerning the Transfer of all or any part of a
Member’s Membership Interest, an injunction may be issued restraining any
purported Transfer pending the determination of such controversy. Such remedy
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which the Members or the Company may have.

Section 12.15 No Third Party Beneficiary.

This Agreement is made solely and specifically among and for the benefit of the
parties hereto, and their respective successors and permitted assigns, and no
other Person shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.

Section 12.16 Waiver of Jury Trial.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS. THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12.16) AND EXECUTED BY
EACH OF THE PARTIES HERETO). The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter herein, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

Section 12.17 Cumulative Remedies.

The rights and remedies of any party as set forth in this Agreement are not
exclusive and are in addition to any other rights and remedies now or hereafter
provided by law or at equity, subject to the provisions of Section 12.13 hereof.

Section 12.18 Exhibits and Schedules.

All Exhibits and Schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.

Section 12.19 Interpretation.

The titles and section headings set forth in this Agreement are for convenience
only and shall not be considered as part of agreement of the parties. When the
context requires, the plural shall include the singular and the singular the
plural, and any gender shall include all other

 

71



--------------------------------------------------------------------------------

genders. No provision of this Agreement shall be interpreted or construed
against any party because such party or its counsel was the drafter thereof.

Section 12.20 Survival.

It is the express intention and agreement of the Members that all covenants,
agreements, statement, representations, warranties and indemnities made in this
Agreement shall survive the execution and delivery of this Agreement and, where
appropriate to facilitate the intent of this Agreement, the dissolution,
liquidation and winding up of the Company.

Section 12.21 Attorneys’ Fees.

If any Member seeks to enforce such Member’s rights under this Agreement by
legal proceedings or otherwise the non-prevailing party shall be responsible for
all costs and expenses in connection therewith, including without limitation,
reasonable attorneys’ fees and costs and court costs and witness fees. In this
Section 12.21, non-prevailing party shall not be meant to refer to a Member who
initiates or accepts a settlement offer with regards to such legal proceeding.

Section 12.22 Confidentiality.

The Members hereby incorporate herein by this reference the terms of the
Confidentiality Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto. Each Member shall
not disclose or furnish to any third party (other than any third party who is
bound by confidentiality obligations reasonably expected to prevent further
disclosure) the terms and conditions of this Agreement. Notwithstanding the
foregoing, each Member may disclose the terms and conditions of this Agreement
to the extent such disclosure is reasonably necessary to comply with applicable
law (including any securities law or regulation or the rules of a securities
exchange) and with judicial process, and to its affiliates, partners, managers,
trustees, directors, officers, employees, accountants, attorneys, advisors and
other representatives, each of whom shall be informed of the confidential nature
of the terms and conditions of this Agreement and directed to treat such
information confidentially in accordance with the terms of this Agreement.

*  *  *

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date first hereinabove set forth.

 

AVB MEMBER: AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland corporation By:  

/s/ Edward M. Schulman

Name:   Edward M. Schulman Title:   Executive Vice President, General Counsel &
Secretary ERP MEMBER: EQR-RESIDUAL JV MEMBER, LLC, a Delaware limited liability
company By:   ERP Holding Co., Inc.,   a Delaware corporation,   its Member  
By:  

/s/ Scott J. Fenster

  Name:   Scott J. Fenster   Title:   Senior Vice President

 

S-1



--------------------------------------------------------------------------------

ARCHSTONE RESIDUAL JV, LLC

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 1    Form of Funding Notice Exhibit 2    Form of Parent Guaranty
Schedule A    Organization Chart for the Company Schedule B    [Reserved]
Schedule C    Archstone Residual Real Estate Asset Adjusted Value Schedule D   
Archstone Subsidiaries Schedule E    Assumed Archstone Liabilities Schedule F   
[Reserved] Schedule G    Members, Capital Contributions and Proportionate Shares
Schedule H    [Reserved] Schedule I    [Reserved] Schedule J    Germany I
Portfolio Schedule K    Harlem Parcel C Schedule L    Initial Business Plans
Schedule M    Lake Mendota Portfolio Schedule N    Land Option Take-Out Price
Schedule O    [Reserved] Schedule P    Certain Miscellaneous Archstone Assets
Schedule Q    National Gateway Asset Schedule R    [Reserved] Schedule S   
Office Leases Schedule T    Taxes, Allocations, Related Matters Schedule U   
Existing Guaranty Obligations of Members, Parents and Affiliates Schedule V   
Insurance Program Schedule W    Fees Schedule X    [Reserved] Schedule Y   
Addresses for Notices to the Members Schedule Z    Allocation of
Responsibilities/Functions to Designated Managers Schedule AA    Certain
Authorized Documents



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF FUNDING NOTICE

$        

AVB Development Transactions, Inc.

671 N. Glebe Road

Suite 800

Arlington, VA 22203

EQR-Residual JV Member, LLC

Two N. Riverside Plaza

Suite 400

Chicago, Illinois 60606

 

Re: Funding of Capital to Archstone Residual JV, LLC

Gentlemen:

Reference is hereby made to the Limited Liability Company Agreement of Archstone
Residual JV, LLC, dated as of February 27, 2013 (the “Limited Liability Company
Agreement”). Capitalized terms not otherwise defined have the meanings ascribed
to them in the Limited Liability Company Agreement.

Pursuant to Section 3.4 of the Limited Liability Company Agreement, you are
advised that the                      Member has determined that capital is
required to fund cash needs of the Company in the aggregate amount of $        .

Each Member is hereby requested to contribute, by wire transfer of immediately
available funds to the account designated below, funds in the amount of its
Proportionate Share (as set forth below) of such required amount on or before
            ,          [insert appropriate time period which shall not be less
than as set forth in Article III].

[add description of reason for capital]

 

     Contributions      Percentage Interest  

AVB Member

   $              40 % 

ERP Member

   $           60 %       

 

 

 

TOTAL

        100 % 

 

  Exhibit 1-1  



--------------------------------------------------------------------------------

Such funds shall be wire transferred to the following account on or before

 

 

  ,  

 

  :

 

 

 

 

 

 

 

[MEMBER] By:  

 

  Name:   Title:

 

Exhibit 1-2



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF PARENT GUARANTY

(Attached)

 

Exhibit 2-1



--------------------------------------------------------------------------------

Form of Parent Guaranty from AVB



--------------------------------------------------------------------------------

AvalonBay/

Archstone Residual JV, LLC

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by AVALONBAY COMMUNITIES, INC., a Maryland corporation (“Guarantor”), for
the benefit of EQR-RESIDUAL JV MEMBER, LLC, a Delaware limited liability company
(“Creditor Member”).

RECITALS

A. Creditor Member and AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland
corporation (“Guarantor-Affiliated Member”), formed and own the membership
interests in Archstone Residual JV, LLC, a Delaware limited liability company
(the “Company”), pursuant to that certain Limited Liability Company of the
Company dated as of even date herewith (as the same may be amended from time to
time, the “Limited Liability Company Agreement”). All capitalized terms which
are used but not expressly defined in this Guaranty shall have the same meaning
herein as are given to such terms in the Limited Liability Company Agreement.

B. Guarantor has an indirect or direct financial and/or ownership interest in
Guarantor-Affiliated Member.

C. In partial consideration of Guarantor-Affiliated Member’s execution of the
Limited Liability Company Agreement and as a condition precedent thereto, the
Guarantor is required to execute and deliver this Guaranty for the benefit of
Creditor Member and its permitted successors and assigns under the Limited
Liability Company Agreement (collectively, “Beneficiary”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

1. GUARANTY. Guarantor, as primary obligor and not merely as a surety, hereby
absolutely and irrevocably guarantees to Beneficiary the punctual payment and
performance when due of the Guaranteed Obligations (as hereinafter defined). As
used herein, “Guaranteed Obligations” means, collectively, (i) the full and
prompt payment of all amounts, capital contributions, sums and charges payable
by Guarantor-Affiliated Member under the Limited Liability Company Agreement,
including, without limitation, all obligations of Guarantor-Affiliated Member to
make Guaranty Equalization Payments and all indemnification obligations of
Guarantor-Affiliated Member under the Limited Liability Company Agreement,
(ii) the full and punctual performance and observance of all the terms,
covenants and conditions provided to be performed, observed and complied with by
Guarantor-Affiliated Member under the Limited Liability Company Agreement, or
provided to be performed, observed and complied with by Guarantor-Affiliated
Member or an affiliate or designee thereof (each, individually and collectively,
“Obligor”) under any assumption agreement or other instrument delivered by it
pursuant to the Limited Liability Company Agreement, whether in respect of any
Land Option, Archstone Real Estate Asset, Office Lease or otherwise, and
(iii) the full and prompt payment of

 

1



--------------------------------------------------------------------------------

all damages, costs and expenses which shall at any time be recoverable by
Creditor Member from Guarantor-Affiliated Member or any other Obligor by virtue
of or under the Limited Liability Company Agreement or under any assumption
agreement or other instrument delivered by it pursuant to the Limited Liability
Company Agreement, including, without limitation, on account of any
representations or warranties made by Guarantor-Affiliated Member thereunder.
Guarantor further agrees to pay all Enforcement Costs (as hereinafter defined),
in addition to all other amounts due hereunder. Any amounts owed under this
Guaranty (that are not accruing interest under the Limited Liability Company
Agreement) which are not timely made by Guarantor in accordance with the terms
of this Guaranty shall bear interest from the date payable at the rate of
fifteen percent (15%) per annum until all such amounts are fully paid.
Notwithstanding anything to the contrary herein, (x) Guarantor shall have all of
the same rights, remedies and defenses as Guarantor-Affiliated Member,
including, without limitation, the right to exercise the dispute resolution
procedures under and in accordance with the terms of the Limited Liability
Company Agreement, and (y) other than the payment of Enforcement Costs,
Guarantor shall have no greater liability than Guarantor-Affiliated Member or
other Obligor under the Limited Liability Company Agreement or with respect to
any assumption agreement or instrument delivered by it pursuant thereto.

2. NATURE OF GUARANTY. This Guaranty is an absolute, irrevocable, present and
continuing guaranty of payment and performance and not of collectability. The
obligations of Guarantor hereunder are independent of the obligations of
Guarantor-Affiliated Member and any other Obligor and, in the event of any
default hereunder, a separate action or actions may be brought and prosecuted
against Guarantor whether or not Guarantor-Affiliated Member or any other
Obligor is joined therein. Beneficiary shall not be required to prosecute
collection, enforcement or other remedies against Guarantor-Affiliated Member or
any other Obligor or any other guarantor of the Guaranteed Obligations, or to
enforce or resort to any collateral for the repayment of the Guaranteed
Obligations or other rights and remedies pertaining thereto, before calling on
the Guarantor for payment. If for any reason Guarantor-Affiliated Member or any
other Obligor shall fail or be unable to pay, punctually and fully, any of the
Guaranteed Obligations, Guarantor shall pay such obligations to Beneficiary in
full, immediately upon demand. One or more successive actions may be brought
against Guarantor, as often as Beneficiary deems advisable, until all of the
Guaranteed Obligations are paid and performed in full. Payment or performance by
Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no
way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Guaranteed Obligations which has not been paid and performed. Without
limiting the generality of the foregoing, if Creditor Member is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to pay or perform a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay and perform the portion of the
Guaranteed Obligations that is not the subject of such judgment.

3. ENFORCEMENT COSTS. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding,
(b) one or more attorneys is retained to represent Beneficiary in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Beneficiary in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to
Beneficiary upon demand all fees, reasonable costs and expenses incurred by
Beneficiary in connection therewith,

 

2



--------------------------------------------------------------------------------

including, without limitation, reasonable attorney’s fees, court costs and
filing fees (all of which are referred to herein as the “Enforcement Costs”).
Beneficiary is only entitled to Enforcement Costs if it is the prevailing party.

4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY. Except as otherwise provided herein
and to the extent provided herein, the obligations of Guarantor hereunder are
absolute and not subject to termination for any reason other than the
satisfaction of the Guaranteed Obligations or expiration of this Guaranty.
Guarantor agrees that the liability of the Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Limited Liability Company Agreement in
any of its terms, covenants and conditions; (ii) the renewal or extension of
time for the payment or performance of the Guaranteed Obligations; (iii) any
transfer, waiver, compromise, settlement, modification, surrender or release of
Guarantor-Affiliated Member’s or any other Obligor’s obligations; (iv) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Limited Liability Company Agreement,
at law, in equity or otherwise) with respect to the Guaranteed Obligations;
(v) any act or event which might otherwise discharge, reduce, limit or modify
Guarantor’s obligations under this Guaranty; and (vi) any forbearance, delay or
other act or omission of Creditor Member. In addition, the Guaranteed
Obligations of the Guarantor hereunder are not subject to counterclaim (other
than mandatory or compulsory counterclaims), set-off, abatement, deferment or
defense based upon any claim that Guarantor may have against Beneficiary:

(a) unrelated to the transaction giving rise to the Guaranteed Obligations; or

(b) regarding any lack of capacity, lack of authority or any other disability or
other defense of Guarantor-Affiliated Member or any other Obligor, including,
without limitation, any defense based on or arising out of the lack of validity
or enforceability of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder; or

(c) regarding (i) the release or discharge of Guarantor-Affiliated Member or any
other Obligor in any receivership, bankruptcy or other proceedings, (ii) the
impairment, limitation, modification or termination of the liabilities of
Guarantor-Affiliated Member or any other Obligor to Beneficiary or the estate of
Guarantor-Affiliated Member or any other Obligor in bankruptcy, or any remedy
for the enforcement of Guarantor-Affiliated Member’s or any other Obligor’s
liability under the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder, resulting from the operation
of any present or future provision of Title 11 of the United States Code or
other statute or from the decision in any court, (iii) the cessation of the
liability of Guarantor-Affiliated Member or any other Obligor from any cause
other than payment and performance in full of the Guaranteed Obligations, or
(iv) any rejection or disaffirmance of the Guaranteed Obligations, or any part
thereof, or any security held therefor, in any proceedings in bankruptcy,
insolvency or reorganization.

5. DEFENSES WAIVED. Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest, to the fullest extent permitted by applicable law, any notice

 

3



--------------------------------------------------------------------------------

(including, without limitation, notices of protest, notices of dishonor, notices
of any action or inaction, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, and notices of any
extension of credit to Guarantor-Affiliated Member or any other Obligor and any
right to consent to any thereof) not provided for herein or in the Limited
Liability Company Agreement, as well as any requirement that at any time any
action be taken by any person against Guarantor-Affiliated Member, any other
Obligor or Guarantor. Guarantor further irrevocably waives: (a) any right to
require Creditor Member, as a condition of payment or performance, to
(i) proceed against Guarantor-Affiliated Member or any other Obligor or other
Person, (ii) proceed against or exhaust any security held from
Guarantor-Affiliated Member or any other Obligor or other Person, (iii) proceed
against or have resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof. Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder. Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

6. REINSTATEMENT; STAY OF ACCELERATION. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of
Guarantor-Affiliated Member or any other Obligor or otherwise, Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of Guarantor-Affiliated Member or any
other Obligor, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the Guaranteed Obligations shall nonetheless
be payable by Guarantor forthwith on demand by the Beneficiary.

7. INFORMATION. Guarantor assumes all responsibility for being and keeping
itself informed of Guarantor-Affiliated Member’s or any other Obligor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that Guarantor assumes and incurs under this Guaranty, and
agrees that Beneficiary does not have any duty to advise Guarantor of any
information known to it regarding those circumstances or risks.

 

4



--------------------------------------------------------------------------------

8. SURVIVAL. This Guaranty shall remain in full force and effect as to any
Guaranteed Obligation for so long as such Guaranteed Obligation survives under
the terms and conditions of the Limited Liability Company Agreement.

9. SEVERABILITY. The provisions of this Guaranty are severable, and in any
action or proceeding involving any state corporate, partnership or limited
liability company law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor or Beneficiary, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. This Section with respect to the maximum liability of
Guarantor is intended solely to preserve the rights of Beneficiary, to the
maximum extent not subject to avoidance under applicable law, and neither
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such maximum liability, except to the extent
necessary so that the obligations of Guarantor hereunder shall not be rendered
voidable under applicable law.

10. REPRESENTATIONS BY GUARANTOR. Guarantor represents that: (a) it is duly
organized, validly existing and in good standing under the laws where it is
organized and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; (b) the execution and delivery
of this Guaranty and the performance of the obligations it imposes (i) are
within its powers; (ii) have been duly authorized by all necessary action of its
governing body; and (iii) do not violate any law, conflict with the terms of its
articles or agreement of incorporation or organization, its by-laws or any
agreement by which it is bound or require the consent or approval of any
governmental authority or any third party; and (c) this Guaranty is a valid and
binding agreement, enforceable according to its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

11. NOTICES. All notices, requests and other communications to any party under
this Guaranty must be in writing (including facsimile transmission or similar
writing) and must be given to Beneficiary at the address for Beneficiary set
forth in the Limited Liability Company Agreement, to Guarantor-Affiliated Member
at the address for Guarantor-Affiliated Member set forth in the Limited
Liability Company Agreement, and to Guarantor at the address for
Guarantor-Affiliated Member set forth in the Limited Liability Company
Agreement, or in each case as otherwise specified in a notice by one party to
the other in accordance with the Limited Liability Company Agreement. Each
notice, request or other communication shall be effective in accordance with the
Limited Liability Company Agreement.

12. MISCELLANEOUS. No provision of this Guaranty may be amended, supplemented or
modified, or any of its terms and provisions waived, except by a written
instrument executed by Beneficiary and Guarantor. No failure on the part of the
Beneficiary to exercise, and no delay in exercising, any right under this
Guaranty waives that right; nor does any single or partial exercise of any right
under this Guaranty preclude any other or further exercise of that or any other
right. The remedies provided in this Guaranty are cumulative and

 

5



--------------------------------------------------------------------------------

not exclusive of any remedies provided by law. This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns. The use of headings does not limit the provisions of
this Guaranty.

13. ASSIGNMENT OF GUARANTY. Notwithstanding anything to the contrary contained
in this Guaranty, Guarantor shall not assign, transfer or otherwise delegate its
obligations under this Guaranty without first obtaining Beneficiary’s prior
written consent, which shall be granted or withheld in Beneficiary’s sole and
absolute discretion. No transfer of interests in Guarantor or merger involving
Guarantor that is permitted under the Limited Liability Company Agreement shall
be deemed to be an assignment that requires Beneficiary’s consent hereunder.

14. GOVERNING LAW. THIS GUARANTY IS TO BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF DELAWARE.

15. CONSENT TO JURISDICTION. GUARANTOR AND BENEFICIARY HEREBY CONSENT AND AGREE
TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION IT MAY NOW OR
LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.

16. WAIVER OF JURY TRIAL. GUARANTOR AND BENEFICIARY ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS GUARANTY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE CONTEMPLATED TRANSACTIONS. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 16) AND EXECUTED BY EACH OF GUARANTOR AND
BENEFICIARY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. IN THE EVENT OF LITIGATION, THIS
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

GUARANTOR: AVALONBAY COMMUNITIES, INC., a Maryland corporation By:  

 

Name:   Edward M. Schulman Title:   Executive Vice President, General Counsel &
Secretary

[Signature Page – Archstone Residual JV, LLC (AvalonBay)]



--------------------------------------------------------------------------------

Form of Parent Guaranty from ERPOP



--------------------------------------------------------------------------------

ERPOP/

Archstone Residual JV, LLC

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership
(“Guarantor”), for the benefit of AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland
corporation (“Creditor Member”).

RECITALS

A. Creditor Member and EQR-RESIDUAL JV MEMBER, LLC, a Delaware limited liability
company (“Guarantor-Affiliated Member”), formed and own the membership interests
in Archstone Residual JV, LLC, a Delaware limited liability company (the
“Company”), pursuant to that certain Limited Liability Company of the Company
dated as of even date herewith (as the same may be amended from time to time,
the “Limited Liability Company Agreement”). All capitalized terms which are used
but not expressly defined in this Guaranty shall have the same meaning herein as
are given to such terms in the Limited Liability Company Agreement.

B. Guarantor has an indirect or direct financial and/or ownership interest in
Guarantor-Affiliated Member.

C. In partial consideration of Guarantor-Affiliated Member’s execution of the
Limited Liability Company Agreement and as a condition precedent thereto, the
Guarantor is required to execute and deliver this Guaranty for the benefit of
Creditor Member and its permitted successors and assigns under the Limited
Liability Company Agreement (collectively, “Beneficiary”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

1. GUARANTY. Guarantor, as primary obligor and not merely as a surety, hereby
absolutely and irrevocably guarantees to Beneficiary the punctual payment and
performance when due of the Guaranteed Obligations (as hereinafter defined). As
used herein, “Guaranteed Obligations” means, collectively, (i) the full and
prompt payment of all amounts, capital contributions, sums and charges payable
by Guarantor-Affiliated Member under the Limited Liability Company Agreement,
including, without limitation, all obligations of Guarantor-Affiliated Member to
make Guaranty Equalization Payments and all indemnification obligations of
Guarantor-Affiliated Member under the Limited Liability Company Agreement,
(ii) the full and punctual performance and observance of all the terms,
covenants and conditions provided to be performed, observed and complied with by
Guarantor-Affiliated Member under the Limited Liability Company Agreement, or
provided to be performed, observed and complied with by Guarantor-Affiliated
Member or an affiliate or designee thereof (each, individually and collectively,
“Obligor”) under any assumption agreement or other instrument delivered by it
pursuant to the Limited Liability Company Agreement, whether in respect of any
Land Option, Archstone Real Estate Asset, Office Lease or otherwise, and
(iii) the full and prompt payment of

 

1



--------------------------------------------------------------------------------

all damages, costs and expenses which shall at any time be recoverable by
Creditor Member from Guarantor-Affiliated Member or any other Obligor by virtue
of or under the Limited Liability Company Agreement or under any assumption
agreement or other instrument delivered by it pursuant to the Limited Liability
Company Agreement, including, without limitation, on account of any
representations or warranties made by Guarantor-Affiliated Member thereunder.
Guarantor further agrees to pay all Enforcement Costs (as hereinafter defined),
in addition to all other amounts due hereunder. Any amounts owed under this
Guaranty (that are not accruing interest under the Limited Liability Company
Agreement) which are not timely made by Guarantor in accordance with the terms
of this Guaranty shall bear interest from the date payable at the rate of
fifteen percent (15%) per annum until all such amounts are fully paid.
Notwithstanding anything to the contrary herein, (x) Guarantor shall have all of
the same rights, remedies and defenses as Guarantor-Affiliated Member,
including, without limitation, the right to exercise the dispute resolution
procedures under and in accordance with the terms of the Limited Liability
Company Agreement, and (y) other than the payment of Enforcement Costs,
Guarantor shall have no greater liability than Guarantor-Affiliated Member or
other Obligor under the Limited Liability Company Agreement or with respect to
any assumption agreement or instrument delivered by it pursuant thereto.

2. NATURE OF GUARANTY. This Guaranty is an absolute, irrevocable, present and
continuing guaranty of payment and performance and not of collectability. The
obligations of Guarantor hereunder are independent of the obligations of
Guarantor-Affiliated Member and any other Obligor and, in the event of any
default hereunder, a separate action or actions may be brought and prosecuted
against Guarantor whether or not Guarantor-Affiliated Member or any other
Obligor is joined therein. Beneficiary shall not be required to prosecute
collection, enforcement or other remedies against Guarantor-Affiliated Member or
any other Obligor or any other guarantor of the Guaranteed Obligations, or to
enforce or resort to any collateral for the repayment of the Guaranteed
Obligations or other rights and remedies pertaining thereto, before calling on
the Guarantor for payment. If for any reason Guarantor-Affiliated Member or any
other Obligor shall fail or be unable to pay, punctually and fully, any of the
Guaranteed Obligations, Guarantor shall pay such obligations to Beneficiary in
full, immediately upon demand. One or more successive actions may be brought
against Guarantor, as often as Beneficiary deems advisable, until all of the
Guaranteed Obligations are paid and performed in full. Payment or performance by
Guarantor of a portion, but not all, of the Guaranteed Obligations shall in no
way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Guaranteed Obligations which has not been paid and performed. Without
limiting the generality of the foregoing, if Creditor Member is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to pay or perform a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay and perform the portion of the
Guaranteed Obligations that is not the subject of such judgment.

3. ENFORCEMENT COSTS. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding,
(b) one or more attorneys is retained to represent Beneficiary in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Beneficiary in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to
Beneficiary upon demand all fees, reasonable costs and expenses incurred by
Beneficiary in connection therewith,

 

2



--------------------------------------------------------------------------------

including, without limitation, reasonable attorney’s fees, court costs and
filing fees (all of which are referred to herein as the “Enforcement Costs”).
Beneficiary is only entitled to Enforcement Costs if it is the prevailing party.

4. NO DISCHARGE OR DIMINISHMENT OF GUARANTY. Except as otherwise provided herein
and to the extent provided herein, the obligations of Guarantor hereunder are
absolute and not subject to termination for any reason other than the
satisfaction of the Guaranteed Obligations or expiration of this Guaranty.
Guarantor agrees that the liability of the Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Limited Liability Company Agreement in
any of its terms, covenants and conditions; (ii) the renewal or extension of
time for the payment or performance of the Guaranteed Obligations; (iii) any
transfer, waiver, compromise, settlement, modification, surrender or release of
Guarantor-Affiliated Member’s or any other Obligor’s obligations; (iv) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Limited Liability Company Agreement,
at law, in equity or otherwise) with respect to the Guaranteed Obligations;
(v) any act or event which might otherwise discharge, reduce, limit or modify
Guarantor’s obligations under this Guaranty; and (vi) any forbearance, delay or
other act or omission of Creditor Member. In addition, the Guaranteed
Obligations of the Guarantor hereunder are not subject to counterclaim (other
than mandatory or compulsory counterclaims), set-off, abatement, deferment or
defense based upon any claim that Guarantor may have against Beneficiary:

(a) unrelated to the transaction giving rise to the Guaranteed Obligations; or

(b) regarding any lack of capacity, lack of authority or any other disability or
other defense of Guarantor-Affiliated Member or any other Obligor, including,
without limitation, any defense based on or arising out of the lack of validity
or enforceability of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder; or

(c) regarding (i) the release or discharge of Guarantor-Affiliated Member or any
other Obligor in any receivership, bankruptcy or other proceedings, (ii) the
impairment, limitation, modification or termination of the liabilities of
Guarantor-Affiliated Member or any other Obligor to Beneficiary or the estate of
Guarantor-Affiliated Member or any other Obligor in bankruptcy, or any remedy
for the enforcement of Guarantor-Affiliated Member’s or any other Obligor’s
liability under the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder, resulting from the operation
of any present or future provision of Title 11 of the United States Code or
other statute or from the decision in any court, (iii) the cessation of the
liability of Guarantor-Affiliated Member or any other Obligor from any cause
other than payment and performance in full of the Guaranteed Obligations, or
(iv) any rejection or disaffirmance of the Guaranteed Obligations, or any part
thereof, or any security held therefor, in any proceedings in bankruptcy,
insolvency or reorganization.

5. DEFENSES WAIVED. Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest, to the fullest extent permitted by applicable law, any notice

 

3



--------------------------------------------------------------------------------

(including, without limitation, notices of protest, notices of dishonor, notices
of any action or inaction, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, and notices of any
extension of credit to Guarantor-Affiliated Member or any other Obligor and any
right to consent to any thereof) not provided for herein or in the Limited
Liability Company Agreement, as well as any requirement that at any time any
action be taken by any person against Guarantor-Affiliated Member, any other
Obligor or Guarantor. Guarantor further irrevocably waives: (a) any right to
require Creditor Member, as a condition of payment or performance, to
(i) proceed against Guarantor-Affiliated Member or any other Obligor or other
Person, (ii) proceed against or exhaust any security held from
Guarantor-Affiliated Member or any other Obligor or other Person, (iii) proceed
against or have resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof. Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder. Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

6. REINSTATEMENT; STAY OF ACCELERATION. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of
Guarantor-Affiliated Member or any other Obligor or otherwise, Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of Guarantor-Affiliated Member or any
other Obligor, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the Guaranteed Obligations shall nonetheless
be payable by Guarantor forthwith on demand by the Beneficiary.

7. INFORMATION. Guarantor assumes all responsibility for being and keeping
itself informed of Guarantor-Affiliated Member’s or any other Obligor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that Guarantor assumes and incurs under this Guaranty, and
agrees that Beneficiary does not have any duty to advise Guarantor of any
information known to it regarding those circumstances or risks.

 

4



--------------------------------------------------------------------------------

8. SURVIVAL. This Guaranty shall remain in full force and effect as to any
Guaranteed Obligation for so long as such Guaranteed Obligation survives under
the terms and conditions of the Limited Liability Company Agreement.

9. SEVERABILITY. The provisions of this Guaranty are severable, and in any
action or proceeding involving any state corporate, partnership or limited
liability company law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor or Beneficiary, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. This Section with respect to the maximum liability of
Guarantor is intended solely to preserve the rights of Beneficiary, to the
maximum extent not subject to avoidance under applicable law, and neither
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such maximum liability, except to the extent
necessary so that the obligations of Guarantor hereunder shall not be rendered
voidable under applicable law.

10. REPRESENTATIONS BY GUARANTOR. Guarantor represents that: (a) it is duly
organized, validly existing and in good standing under the laws where it is
organized and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; (b) the execution and delivery
of this Guaranty and the performance of the obligations it imposes (i) are
within its powers; (ii) have been duly authorized by all necessary action of its
governing body; and (iii) do not violate any law, conflict with the terms of its
articles or agreement of incorporation or organization, its by-laws or any
agreement by which it is bound or require the consent or approval of any
governmental authority or any third party; and (c) this Guaranty is a valid and
binding agreement, enforceable according to its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

11. NOTICES. All notices, requests and other communications to any party under
this Guaranty must be in writing (including facsimile transmission or similar
writing) and must be given to Beneficiary at the address for Beneficiary set
forth in the Limited Liability Company Agreement, to Guarantor-Affiliated Member
at the address for Guarantor-Affiliated Member set forth in the Limited
Liability Company Agreement, and to Guarantor at the address for
Guarantor-Affiliated Member set forth in the Limited Liability Company
Agreement, or in each case as otherwise specified in a notice by one party to
the other in accordance with the Limited Liability Company Agreement. Each
notice, request or other communication shall be effective in accordance with the
Limited Liability Company Agreement.

12. MISCELLANEOUS. No provision of this Guaranty may be amended, supplemented or
modified, or any of its terms and provisions waived, except by a written
instrument executed by Beneficiary and Guarantor. No failure on the part of the
Beneficiary to exercise, and no delay in exercising, any right under this
Guaranty waives that right; nor does any single or partial exercise of any right
under this Guaranty preclude any other or further exercise of that or any other
right. The remedies provided in this Guaranty are cumulative and

 

5



--------------------------------------------------------------------------------

not exclusive of any remedies provided by law. This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns. The use of headings does not limit the provisions of
this Guaranty.

13. ASSIGNMENT OF GUARANTY. Notwithstanding anything to the contrary contained
in this Guaranty, Guarantor shall not assign, transfer or otherwise delegate its
obligations under this Guaranty without first obtaining Beneficiary’s prior
written consent, which shall be granted or withheld in Beneficiary’s sole and
absolute discretion. No transfer of interests in Guarantor or merger involving
Guarantor that is permitted under the Limited Liability Company Agreement shall
be deemed to be an assignment that requires Beneficiary’s consent hereunder.

14. GOVERNING LAW. THIS GUARANTY IS TO BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF DELAWARE.

15. CONSENT TO JURISDICTION. GUARANTOR AND BENEFICIARY HEREBY CONSENT AND AGREE
TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION IT MAY NOW OR
LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.

16. WAIVER OF JURY TRIAL. GUARANTOR AND BENEFICIARY ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY OR CLAIM WHICH MAY ARISE UNDER THIS GUARANTY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE CONTEMPLATED TRANSACTIONS. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 16) AND EXECUTED BY EACH OF GUARANTOR AND
BENEFICIARY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. IN THE EVENT OF LITIGATION, THIS
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

GUARANTOR:

ERP OPERATING LIMITED PARTNERSHIP,

an Illinois limited partnership

By:  

Equity Residential, a Maryland real estate investment trust

its General Partner

  By:  

 

  Name:  

 

  Title:  

 

[Signature Page – Archstone Residual JV, LLC (ERPOP)]



--------------------------------------------------------------------------------

SCHEDULE A

ORGANIZATION CHART FOR THE COMPANY

(Final organization chart to be attached following the closing,

pursuant to the terms of the limited liability company agreement; inter alia,
chart to be revised to

reflect disposition of applicable interests in OC/SD and CityCenter DC)



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg95.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg96.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg97.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg98.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg99.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg100.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg101.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg102.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg103.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg104.jpg]



--------------------------------------------------------------------------------

LOGO [g491312ex10_3pg105.jpg]



--------------------------------------------------------------------------------

SCHEDULE B

[Reserved]

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

ARCHSTONE RESIDUAL REAL ESTATE ASSET ADJUSTED VALUE

 

Asset

   Value ($ in thousands)      Allocation  

East Harlem 125th Street – Parcel C1

     N/A         N/A   

Germany Portfolio

     N/A         N/A   

Lake Mendota Portfolio

     N/A         N/A   

National Gateway

     32,300         AVB   

 

1 

East Harlem – 125th Street Parcel B West and Parcel C may only be transferred
together.

 

Schedule C-1



--------------------------------------------------------------------------------

SCHEDULE D

ARCHSTONE SUBSIDIARIES

[This list to be finalized following the closing,

pursuant to the terms of the limited liability agreement.]

List of Subsidiaries of Archstone Residual JV, LLC – this list will be reviewed
and finalized following the closing, pursuant to the terms of the limited
liability company agreement.

AOP GP LLC

Archstone Inc.

Archstone Katahdin GP LLC

Archstone Katahdin LP

Archstone Multifamily CM LLC

Archstone Multifamily Guarantor (GP) LLC

Archstone Multifamily Guarantor LLC

Archstone Multifamily Guarantor LP

Archstone Multifamily Holdings I (Borrower-A) GP LLC

Archstone Multifamily Holdings I (Borrower-A) LP

Archstone Multifamily Holdings I (Borrower-B) GP LLC

Archstone Multifamily Holdings I (Borrower-B) LP

Archstone Multifamily Holdings I (Development Borrower) GP LLC

Archstone Multifamily Holdings I (Development Borrower) LP

Archstone Multifamily Holdings I (Parent Borrower-B) GP LLC

Archstone Multifamily Holdings I (Parent Borrower-B) LP

Archstone Multifamily Holdings I LLC

Archstone Multifamily Holdings I LP

Archstone Multifamily Holdings II (Borrower) GP LLC

Archstone Multifamily Holdings II (Borrower) LP

Archstone Multifamily Holdings II LP

Archstone Multifamily Nominee (GP) LLC

Archstone Multifamily Parallel Guarantor I LLC

Archstone Multifamily Parallel Guarantor II LLC

Archstone Multifamily Parallel Guarantor LLC

Archstone Multifamily Principal LP

Archstone Multifamily Series IV Nominee (GP) LLC

Archstone Multifamily Series IV Nominee LP

Archstone Multifamily Series IV Principal LP

Archstone Nominee LP

Archstone SellCo CM LLC

Brookhaven Village Apartments LLC

API Brookhaven LLC

API Emeryville Parkside LLC

Archstone Tempe LLC

Archstone Multifamily Holdings I (Development Borrower Pledgor) GP LLC

Archstone Multifamily Holdings I (Development Borrower Pledgor) LP

Archstone National Gateway I GP LLC

Archstone National Gateway I LP

Archstone National Gateway II GP LLC

Archstone National Gateway II LP

 

Schedule D-1



--------------------------------------------------------------------------------

Archstone North Braeswood Mezz GP LLC

Archstone North Braeswood Mezz LP

Block C Development Company LLC

Archstone CCDC Member 1 LLC

Archstone CCDC Member 2 LLC

CCDC For Sale H LLC

CCDC For Sale I LLC

CCDC Master Developer LLC

CCDC Office LLC

CCDC Residential Rental LLC

CCDC Retail LLC

CityCenterDC Investors LLC

H/A PE LSDBE Member 2 LLC

H/A PE LSDBE Member LLC

Hines/Archstone CCDC Partners 2 LLC

Hines/Archstone CCDC Partners LLC

Hines/Archstone CityCenter DC 2 LLC

Hines/Archstone CityCenter DC LLC

OCC Master Developer LLC

125 MEC Center LLC

East Harlem MEC Parcel C LP

Parcel C GP LLC

Parcel C LLC

BR Tech Ridge GP, LLC

BR Tech Ridge JV, LLC

BR Tech Ridge LP, LLC

BR Tech Ridge, LP

325 Lexington Venture LLC

Archstone 125 Parcel C Member GP LLC

Archstone 125 Parcel C Member LP

Archstone 125, LLC

Archstone 325 Lexington Member LLC

Archstone New Development Holdings GP LLC

Archstone New Development Holdings LP

Archstone Doral LLC

Archstone Delray Downtown LLC

Archstone Delray Downtown Manager LLC

Archstone Developer LLC

Archstone Federal Center I LLC

Archstone Federal Center II LLC

Archstone Real Estate Advisory Services GP LLC

Archstone Real Estate Advisory Services LP

Federal Center Retail LLC

Archstone Medford Member LLC

Medford Mystic Valley LLC

Archstone Terracina GP LLC

Archstone Terracina LP

Westchester at Clairmont LP

Westchester at Clairmont GP LLC

Archstone Long Beach GP LLC

Archstone Long Beach LP

 

Schedule D-2



--------------------------------------------------------------------------------

Archstone 101 West End Avenue Holdings GP LLC

Archstone 101 West End Avenue Holdings LP

Archstone 101 West End Avenue Principal GP LLC

Archstone 101 West End Avenue Principal LP

Archstone 101 West End Avenue (Nominee) GP LLC

Archstone 101 West End Avenue (Nominee) LP

Archstone East 39th Street Land LLC

Archstone East 39th Street Holdings GP LLC

Archstone East 39th Street Holdings LP

Archstone East 39th Street Principal GP LLC

Archstone East 39th Street Principal LP

Archstone East 39th Street (Nominee) GP LLC

Archstone East 39th Street (Nominee) LP

Archstone 180 Montague Holdings GP LLC

Archstone 180 Montague Holdings LP

Archstone 180 Montague Principal GP LLC

Archstone 180 Montague Principal LP

Archstone 180 Montague (Nominee) GP LLC

Archstone 180 Montague (Nominee) LP

Archstone Chelsea Holdings GP LLC

Archstone Chelsea Holdings LP

Archstone Chelsea Principal GP LLC

Archstone Chelsea Principal LP

Archstone Chelsea (Nominee) GP LLC

Archstone Chelsea (Nominee) LP

Lake Mendota Investments LLC

LMI Cheshire Bridge LLC

LMI Pembroke Landings LLC

LMI Preston Park LLC

LMI Riverbend LLC

LMI Rosemont LLC

LMI Windward Park LLC

ASN Lake Mendota Investments LLC

Archstone Champions Park LLC

Archstone Waterford Place LLC

Archstone DC Investments One LP

Archstone DC Investments Two LP

Smith Property Holdings One LP

ASN Clinton Green Member LLC

Clinton Green Holdings LLC

Clinton Green Company LLC

Clinton Green Condo LLC

Archstone Builders Incorporated

Archstone Financial Services LLC

Archstone Foundation

Archstone Management Services Incorporated

Archstone-Smith Unitholder Services LLC

ASN Technologies, Inc.

Capital Mezz LLC

Golden Spike Asset Management LLC

Golden State Mezz, LLC

 

Schedule D-3



--------------------------------------------------------------------------------

Panorama Insurance Ltd.

Prospector Diversified Assets LLC

Move, Inc.

Archstone Property Management LLC

ASN Multi-Family Limited Partnership

SCA – North Carolina (1) LLC

SCA – North Carolina (2) LLC

Archstone Property Management (California) Incorporated

Archstone OC/SD JV Holdings LLC

Archstone OC/SD JV LLC

OC/SD Holdings LLC

OC/SD Mezz 1 LLC

OC/SD Mezz 2 LLC

OC/SD Partners LP

Archstone Multifamily Holdings I (Parent C) GP LLC

Archstone Multifamily Holdings I (Parent C) LP

Archstone Multifamily Partners AC Funding GP LLC

Archstone Multifamily Partners AC Funding LP

Archstone Multifamily Partners C Development Investor I LLC

Archstone Multifamily Partners C Development GP LLC

Archstone Multifamily Partners C Development Investor II LLC

Archstone Multifamily Parent C Development JV LP

National Gateway REIT LLC

Archstone National Gateway CM LLC

 

Schedule D-4



--------------------------------------------------------------------------------

SCHEDULE E

ASSUMED ARCHSTONE LIABILITIES

This Schedule E is the same as Exhibit A of the Archstone Residual JV Term
Sheet, which is attached as Schedule O to the Buyers Agreement. Pursuant to the
Term Sheet and the Buyers Agreement, ERPOP and AVB intend to cause their
respective wholly-owned subsidiaries (the “ERP JV Subsidiary” and “AVB JV
Subsidiary,” respectively) to form Archstone Residual Joint Venture (the “Joint
Venture”).

Capitalized terms used but not defined herein have the meanings set forth in the
Buyers Agreement. Certain capitalized terms used herein, as expressly noted
herein, have the meanings set forth in the Purchase Agreement.

This Schedule E describes the general terms and conditions applicable to the
allocation of certain litigation and other liabilities (and recoveries) that the
Buyer Parties and the Joint Venture will assume and succeed to upon the Initial
Closing (as defined in the Purchase Agreement). The Buyer Parties acknowledge
that there may be additional pre-closing events and occurrences that are not
specifically encompassed within this Schedule and which may generate claims,
litigation, and other losses (or recoveries) after the Initial Closing. To the
extent allocation of liability for (or of rights to recoveries for) such events
and occurrences is not dealt with by this Exhibit, the Buyer Parties will
endeavor to allocate such liability (and recoveries) in a fair and reasonable
manner. Liabilities, claims, suits and recoveries subject to this Schedule
include (but are not limited to), and shall be allocated, as follows:

 

1. As a general rule, the Joint Venture shall assume all third-party claims,
litigation, and other liabilities to be assumed by the Buyer Parties pursuant to
the Purchase Agreement related to pre-closing events and occurrences, even if
asserted post-closing, and all losses, liabilities, damages, costs, expenses and
fees associated therewith shall be a “JV Expense,” meaning they will be borne
60% by the ERP JV Subsidiary and 40% by the AVB JV Subsidiary (i.e., in
accordance with their percentage interests in the Joint Venture). As a general
rule, first-party losses arising from the pre-closing physical condition of a
particular asset shall follow the asset (and, accordingly, shall be assumed and
retained by the applicable Buyer Party that drafted such asset), and shall not
be assumed by the Joint Venture and not be a JV Expense (except with respect to
the assets that are acquired by the Joint Venture). There will be, however,
exceptions to these rules, some of which are described below.

 

2. Expenses (e.g. repair costs, business interruption) incurred by a Buyer Party
in connection with a pre-closing property loss at an acquired asset, such as a
fire, water infiltration problem or construction defect, shall initially be
borne by that Buyer Party, and any post-closing insurance reimbursement or other
recovery for those expenses shall flow to that Buyer Party, provided that, in
the case of casualties that are typically covered by insurance, after all
expenses and insurance reimbursements are settled if there remain uninsured
losses (e.g., due to a deductible, an exclusion, etc.) such uninsured losses
shall be borne by the Joint Venture. Any post-closing reimbursements or other
recoveries that relate to an expense paid pre-closing by Enterprise, and not a
Buyer Party, or which are not used to offset repair costs, shall flow to the
Joint Venture.

 

Schedule E-1



--------------------------------------------------------------------------------

3. Any liabilities incurred and receivables due or recoveries made in connection
with the ordinary operation of an asset, such as those relating to real estate
taxes, utilities, operating expenses, security deposits, inspection fees,
contractor disputes, and compliance with state and local regulation and
receivables such as rents shall follow the asset (and, accordingly, shall be
assumed and retained by the applicable Buyer Party that drafted such asset), and
shall not be assumed or acquired by the Joint Venture and not be a JV Expense
(except with respect to the assets that are acquired by the Joint Venture). As
an example, if there is a dispute with a contractor on a development site over
change orders or a dispute with the local government over building permits,
entitlements, etc. related to a specific property, that dispute will follow the
property and not be assumed by the Joint Venture (except with respect to the
assets that are acquired by the Joint Venture).

 

4. Liabilities and recoveries related to accessibility claims arising under the
federal Fair Housing Act and Americans With Disabilities Act or analogous
federal and state statutes will follow the asset (and, accordingly, shall be
assumed and retained by the applicable Buyer Party that drafted such asset), and
shall not be assumed by the Joint Venture or be a JV Expense (except with
respect to the assets that are acquired by the Joint Venture), provided however,
that any such claim against the Joint Venture or any property or group of
properties within it shall at all times be a JV Expense. A claim of this nature
against an acquired asset shall be considered a pre-closing claim regardless of
when asserted unless is relates to changes that a Buyer Party made to an asset
after closing.

 

5. With respect to the pending Hermida and Heien litigation in Massachusetts
involving the Security Deposit Statute (the Mass. G.L. c. 186 Sec. 15B(1)(b) and
Mass. G.L. c. 93A (the “Fee Litigation”), in which affiliates of Enterprise are
defendants, any all losses, liabilities, damages, costs, expenses and fees shall
be a JV Expense.

 

6. All losses, liabilities, damages, costs, expenses and fees relating to the
pending Perez and Vagle class action suits in California, involving late fees
and security deposits respectively, the Blue Rock litigation pending in New
York, and the Garibay wage and hour litigation pending in California, shall be a
JV Expense.

 

7. All losses, liabilities, damages, costs, expenses and fees relating to
environmental claims and suits relating to soil or groundwater contamination,
asbestos, and lead-based paint, regardless of when the conditions arise or
manifest themselves, will follow the asset (and, accordingly, shall be assumed
and retained by the applicable Buyer Party that drafted such asset), and shall
not be assumed by the Joint Venture and not be a JV Expense (except with respect
to the assets that are acquired by the Joint Venture), except that losses,
liabilities, damages, costs, expenses and fees relating to environmental claims
and suits based on pre-closing acts, occurrences or conditions in which the
recovery claimed or awarded to a third party or governmental agency is for money
damages, and not for remediation of soils, groundwater or other environmental
remediation or for alterations or retrofitting of existing improvements, shall
be a JV Expense.

 

8.

Without limiting the allocation to the Joint Venture of most third party claims
based on pre-closing events, whether insured or uninsured, as provided in this
Schedule, it is noted for clarification that the uninsured portion of all
General Liability claims (primarily third-party

 

Schedule E-2



--------------------------------------------------------------------------------

  property damage and bodily injury claims) based on pre-closing events or
occurrences at an acquired asset, whether asserted pre-closing or after, shall
be a JV Expense.

 

9. D & O claims against any of the Buyer Parties that are asserted in securities
litigation or shareholder derivative lawsuits shall be the exclusive
responsibility of the Buyer Party against whom the claim is made. Should a claim
be made against the Joint Venture, all uninsured expenses related to the claim
shall be a JV Expense.

 

10. All losses, liabilities, damages, costs, expenses and fees relating to
third-party mold claims and suits, whether for bodily injury or property damage,
shall be a JV Expense if and only if the claim or suit had been asserted or was
pending at closing or is asserted after the closing but involves claims or suits
brought by former residents (and otherwise shall be assumed and retained by the
applicable Buyer Party that drafted such asset) or involves an asset acquired by
the Joint Venture. Liability for first-party property damage due to mold
conditions that existed pre-closing, including conditions that may not manifest
themselves until post-closing (e.g. replacement of windows, siding, drywall),
shall follow the asset and, accordingly, shall be assumed and retained by the
applicable Buyer Party that drafted such asset, and shall not be assumed by the
Joint Venture and not be a JV Expense (except with respect to the assets that
are acquired by the Joint Venture).

 

11. All losses, liabilities, damages, costs, expenses and fees relating to any
eminent domain or condemnation actions pending as of the closing shall follow
the asset and, accordingly, shall be assumed and retained by the applicable
Buyer Party that drafted such asset. Without limiting the foregoing, all losses,
liabilities, damages, costs, expenses and fees (and all compensation and
recoveries) related to the permanent and temporary easements required for the
construction of infrastructure for a Second Avenue Subway Project at The
Carmargue Apartments shall follow the asset and, accordingly, shall be assumed
and retained by the applicable Buyer Party that drafted such asset.

 

12. All losses, liabilities, damages, costs, expenses and fees incurred and
recoveries received in connection with a development project or land parcel
acquired by one or the other of the Buyer Parties (e.g., taxes, insurance,
construction costs, litigation, fees, and penalties) shall follow the asset and,
accordingly, shall be assumed and retained by the applicable Buyer Party that
drafted such asset, and shall not be assumed by the Joint Venture and not be a
JV Expense (except with respect to the assets that are acquired by the Joint
Venture).

 

13. Other litigation recoveries, by way of claim, counterclaim, fee award or
otherwise, shall be allocated in the same manner as the liabilities described
above are allocated, provided, however that any recoveries in connection with
the Archstone Westbury (n/k/a Meadowbrook Crossing) mold litigation, whether
from insurers, contractors or others, shall flow to the Joint Venture, and all
expenses incurred in connection therewith shall be a JV Expense.

 

14. [Reserved]

 

15.

The Joint Venture (or applicable subsidiary) shall assume the responsibility to
pay obligations under Enterprise’s “Development Incentive Plan” except to the
extent that the

 

Schedule E-3



--------------------------------------------------------------------------------

  Buyer Parties agree prior to the Initial Closing to allocate payments under
such plan that vest post-Closing to the Buyer Party whose development triggers
the vesting.

 

16. The Joint Venture (or applicable subsidiary) shall acquire its interests in
the underlying assets of the Joint Venture subject to applicable debt if any,
including, without limitation, the German line of credit.

 

17. Unless paid by the Buyer Parties in accordance with their respective
Proportionate Shares in accordance with the Buyers Agreement, all transfer taxes
(and related post-closing legal costs incurred in connection with the pursuit or
defense of claims relating to the application to the transactions under the
Purchase Agreement of the preemption of local transfer taxes arising under the
Bankruptcy Code) shall be a JV Expense (regardless of whether the underlying
property or interests to which the transfer taxes or claims relate is to be
acquired by the Joint Venture, acquired directly by a Buyer Party or its
affiliates, or acquired by Legacy Holdings Joint Venture).

 

18. All losses, liabilities, damages, costs, expenses and fees incurred in
connection with brokerage disputes with respect to assets and interests to be
acquired pursuant to the Purchase Agreement (regardless of whether the
underlying property or interests are to be acquired by the Joint Venture,
acquired directly by one of the Buyer Parties or their affiliates, or acquired
by Legacy Holdings JV, as more fully provided in the Buyers Agreement), relating
to acts or events prior to the closing, shall be assumed by the Joint Venture
and shall be a JV Expense, provided that losses, liabilities, damages, costs,
expenses and fees incurred in connection with brokerage disputes involving
claims for commissions that are earned in connection with the execution or
commencement of, or exercise of extension or other rights under, leases shall be
allocated such that the portion of such claims that are attributable to rents
payable under the applicable lease prior to the closing shall be a JV Expense,
and the portion of such claims that are attributable to rents payable under the
applicable lease following the closing shall follow the asset and, accordingly,
shall be assumed and retained by the applicable Buyer Party that drafted such
asset, and shall not be assumed by the Joint Venture and not be a JV Expense
(except with respect to the assets that are acquired by the Joint Venture).

 

19. Buyer Claims provided for in Section 5.6 of the Buyers Agreement may be
asserted (and recoveries on account thereof shall be allocated) as provided in
said Section 5.6.

 

20. The liabilities (and rights) to be assumed and acquired by the Joint Venture
(or any applicable subsidiary thereof acquired pursuant to the Purchase
Agreement) shall include certain Office Leases (as defined in the Term Sheet,
and further addressed in Section 6.3 of the Buyers Agreement), subject to the
terms of the Buyers Agreement and the Governance Documents pursuant to which the
Buyer Parties will have certain rights to assume, or sublease premises under,
leases of office space that are acquired pursuant to the Purchase Agreement.

 

21. The liabilities to be assumed by the Joint Venture shall also include the
liabilities included within “Other Liabilities” on Jupiter’s 9/30/2012 balance
sheet, except to the extent that any of such liabilities are specifically
allocated to one of the Buyer Parties pursuant to any of the other provisions of
this Schedule.

 

Schedule E-4



--------------------------------------------------------------------------------

22. Costs of enforcement/collection that relate to the recovery or attempted
recovery of any particular claim allocated pursuant to this Schedule, and costs
of defenses that are incurred in connection with any specific liability
allocated pursuant to this Schedule, shall be borne consistently with the
allocation of the underlying claim or liability with respect to which such costs
have been incurred.

 

23. The liabilities to be assumed by the Joint Venture shall include any “naked”
interest rate swap obligations that are not unwound by the Seller prior to the
closing.

 

24. The liabilities to be assumed by the Joint Venture shall include liabilities
with respect to the prevailing wage claims relating to the CityCenter DC
project, but if and when either Buyer Party elects to acquire the CityCenter DC
project from the Joint Venture, the parties would agree upon a reasonable
arrangement for liabilities/recoveries at that time.

 

25. In situations where a JV Member acquires a property from the Joint Venture
following the closing, the parties would agree upon a reasonable arrangement for
the allocation of the liabilities and recoveries described in this Schedule
related to that property that the JV Member would assume or succeed to, and the
liabilities and recoveries that the Joint Venture would retain.

 

26. The Governance Documents (as defined in the Term Sheet) for the Joint
Venture shall include provisions addressing the administration, management and
resolution of the liabilities and claims assumed and acquired by the Joint
Venture. Pursuant to the Governance Documents, the Joint Venture will develop
“Approved Business Plans” (as defined in the Term Sheet) for the management and
resolution of litigation matters and liabilities and the pursuit of claims, the
costs, liabilities and/or recoveries with respect to which are a JV Expense. If
not developed prior to the Initial Closing, the Buyer Parties intend to discuss
and agree upon these Approved Business Plans during the 90 day period following
the execution of the Buyers Agreement. Pursuant to the Governance Documents ERP
JV Subsidiary will be delegated “Administrative Lead Member” (as defined in the
Term Sheet) with respect to the implementation of the Approved Business Plans
relating thereto, provided that AVB JV Subsidiary shall have approval rights
over any material settlements of any such litigation matters, liabilities or
claims, and ERP JV Subsidiary shall be entitled to a mutually agreed-upon fee
from the Joint Venture to cover its costs in connection with the administration
of such matters. The Buyer Parties intend these provisions of the Governance
Documents to incorporate a process for the fair, efficient and cost-effective
management, including decision-making, of the claims and litigation subject to
this Schedule.

 

Schedule E-5



--------------------------------------------------------------------------------

SCHEDULE F

[Reserved]

 

Schedule F-1



--------------------------------------------------------------------------------

SCHEDULE G

MEMBERS, CAPITAL CONTRIBUTIONS, AND PROPORTIONATE SHARES

(As of February 27, 2013)

 

Member Name and Address

   Capital
Contribution      Proportionate
Share  

AVB Development Transactions, Inc.

671 N. Glebe Road

Suite 800

Arlington, VA 22203

   $ 61,042,000         40 % 

EQR-Residual JV Member, LLC

Two N. Riverside Plaza

Suite 400

Chicago, Illinois 60606

   $ 91,563,000         60 %    

 

 

    

 

 

 

TOTALS

   $ 152,605,000         100 %    

 

 

    

 

 

 

 

Schedule G-1



--------------------------------------------------------------------------------

SCHEDULE H

[Reserved]

 

Schedule H-1



--------------------------------------------------------------------------------

SCHEDULE I

[Reserved]

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE J

GERMANY I PORTFOLIO

 

  1. DeWAG 1. Objektgesellschaft mbH

 

  2. DeWAG 2. Objektgesellschaft mbH

 

  3. DeWAG 3. Objektgesellschaft mbH

 

  4. DeWAG 4. Objektgesellschaft mbH

 

  5. DeWAG 9. Objektgesellschaft B.V.

 

  6. DeWAG 10. Objektgesellschaft B.V.

 

  7. DeWAG 11. Objektgesellschaft B.V.

 

  8. DeWAG 14. Objektgesellschaft B.V.

 

  9. DeWAG 15. Objektgesellschaft B.V.

 

  10. DeWAG 16. Objektgesellschaft B.V.

 

  11. DeWAG 17. Objektgesellschaft B.V.

 

  12. DeWAG 18. Objektgesellschaft B.V.

 

  13. DeWAG 19. Objektgesellschaft B.V.

 

  14. DeWAG 20. Objektgesellschaft B.V.

 

  15. DeWAG 21. Objektgesellschaft B.V.

 

  16. DeWAG 22. Objektgesellschaft B.V.

 

  17. DeWAG 23. Objektgesellschaft B.V.

 

  18. DeWAG 24. Objektgesellschaft B.V.

 

  19. DeWAG 25. Objektgesellschaft B.V.

 

  20. DeWAG 11. Objektgesellschaft B.V.

 

  21. DeWAG JV Holdings 1 B.V.

 

  22. Archstone Deutsche RE Holding GmbH

 

  23. DeWAG Objektgesellschaft II-1 B.V.

 

  24. DeWAG Objektgesellschaft II-2 B.V.

 

Schedule J-1



--------------------------------------------------------------------------------

SCHEDULE K

HARLEM PARCEL C

The Harlem Parcel C Asset is located in the East Harlem section of the Borough
of Manhattan in the City of New York between East 125th Street and East 127th
Street, and between Second and Third Avenues.

 

Schedule K-1



--------------------------------------------------------------------------------

SCHEDULE L

INITIAL BUSINESS PLANS

(To be attached following the closing, pursuant to

the terms of the limited liability company agreement)

 

Schedule L-1



--------------------------------------------------------------------------------

SCHEDULE M

LAKE MENDOTA PORTFOLIO

 

  1. Archstone Yorba Linda

 

  2. Archstone Pembroke Landing

 

  3. Archstone Cheshire Bridge

 

  4. Archstone Windward

 

  5. Archstone Preston Park

 

  6. Archstone at MacArthur

 

Schedule M-1



--------------------------------------------------------------------------------

SCHEDULE N

LAND OPTION TAKE-OUT PRICE

 

AVB Drafted Land Option

   Value ($ in
thousands)  

8th & Harrison

     1,664   

Harlem – 125th Street Parcel B West2

     180   

 

EQR Drafted Land Option

   Value ($ in
thousands)  

Huntington Beach at Edinger

     769   

 

2 

East Harlem – 125th Street Parcel B West and Parcel C may only be transferred
together.

 

Schedule N-1



--------------------------------------------------------------------------------

SCHEDULE O

[Reserved]

 

Schedule O-1



--------------------------------------------------------------------------------

SCHEDULE P

CERTAIN MISCELLANEOUS ARCHSTONE ASSETS

The following listed herein are receivables called “Hope Notes”:

 

  1. Saratoga. Receivable arising from a mezzanine loan made by Capital Mezz LLC
to RWN-Saratoga Court Holdings, LLC, and terms of an Amended and Restated
Forbearance Agreement dated November 30, 2010.

 

  2. La Brea. Receivable arising from agreements by Archstone Multifamily
Holdings I (Development Borrower Pledgor), LP, as successor-in-interest to
Ameriton Properties Incorporated, pursuant to the Limited Liability Company
Agreement for La Brea Gateway LLC, dated August 19, 2004, as amended by First
Amendment thereto, dated June 4, 2009, and Second Amendment thereto, dated
January 1, 2010.

 

Schedule P-1



--------------------------------------------------------------------------------

SCHEDULE Q

NATIONAL GATEWAY ASSETS

 

  1. National Gateway Phase I – Parcel 5A – located in Arlington, Virginia, and
bounded by Jefferson Davis Highway, Crystal Drive and Potomac Avenue.

 

  2. National Gateway Phase II – Parcels 9A and 14 – located in Arlington,
Virginia, and bounded by Jefferson Davis Highway, Crystal Drive and Potomac
Avenue.

 

Schedule Q-1



--------------------------------------------------------------------------------

SCHEDULE R

[Reserved]

 

Schedule R-1



--------------------------------------------------------------------------------

SCHEDULE S

OFFICE LEASES

1. Lease dated March 12, 2004, executed by and between Archstone-Smith and
Regency Plaza International, Inc., for a property located at 2350 Mission
College Blvd., Suite 1140, Santa Clara, California.

2. Lease dated September 30, 2006, executed by and between Archstone-Smith
Operating Trust and Green 1250 Broadway Owner LLC, for a property located at
1250 Broadway, 12th Floor, New York, New York.

 

Schedule S-1



--------------------------------------------------------------------------------

SCHEDULE T

TAX, ALLOCATION, RELATED MATTERS

(Attached)

 

Schedule T-1



--------------------------------------------------------------------------------

SCHEDULE T

TAXES; ALLOCATIONS; RELATED MATTERS

 

A. Target Allocations.

After application of Section B of this Schedule T, any remaining items of
Profits and Losses shall be allocated among the Members and to their Capital
Accounts so as to cause the balance of each Member’s Economic Capital Account to
be as nearly equal to such Member’s Target Balance as possible.

 

B. Regulatory Allocations and other Allocation Rules.

Notwithstanding anything in the Agreement to the contrary, the following special
allocations shall be made as follows, and, as appropriate, in the following
order:

(1) Items of Company loss and deduction otherwise allocable to an Member
hereunder that would cause such Member (hereinafter, a “Restricted Holder”) to
have a deficit balance in his or her or its Adjusted Capital Account, or would
increase the deficit balance in his or her or its Adjusted Capital Account, as
of the end of the Fiscal Year to which such items relate shall not be allocated
to such Restricted Holder.

(2) If there is a net decrease in Company Minimum Gain for any Fiscal Year
(except as a result of conversion or refinancing of Company indebtedness,
certain capital contributions or revaluation of the Company’s property as
further outlined in Treasury Regulation Sections 1.704-2(d)(4), (f)(2) or
(f)(3)), each Member shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
that Member’s share of the net decrease in Company Minimum Gain. The items to be
so allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f). This Section B(2) is intended to comply with the minimum
gain chargeback requirement in said Section of the Treasury Regulations and
shall be interpreted consistently therewith. Allocations pursuant to this
Section B(2) shall be made in proportion to the respective amounts required to
be allocated to each Member pursuant hereto.

(3) If there is a net decrease in Minimum Gain Attributable to Member
Nonrecourse Debt during any Fiscal Year (other than due to the conversion,
refinancing or other change in the debt instrument causing it to become
partially or wholly nonrecourse, certain capital contributions, or certain
reevaluations of the Company’s property as further outlined in Treasury
Regulations Section 1.704-2(i)(4)), each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to that Member’s share of the net decrease in the
Minimum Gain Attributable to Member Nonrecourse Debt. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(4) and (j)(2). This Section B(3) is intended to comply with
the minimum gain chargeback requirement with respect to Member Nonrecourse Debt
contained in said Section of the Treasury Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this Section B(3) shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

  1   SCHEDULE T



--------------------------------------------------------------------------------

(4) In the event an Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5), or (6), and such Member has an Adjusted Capital Account Deficit, items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate the Adjusted Capital Account Deficit as
quickly as possible. This Section B(4) is intended to constitute a “qualified
income offset” under Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

(5) Nonrecourse Deductions for any Fiscal Year or other applicable period shall
be allocated to the Members in accordance with their Proportionate Share, but
only as permitted by the Treasury Regulations.

(6) Member Nonrecourse Deductions for any Fiscal Year or other applicable period
shall be specially allocated to the Member that bears the economic risk of loss
for the debt (i.e., the Member Nonrecourse Debt) in respect of which such Member
Nonrecourse Deductions are attributable (as determined under Treasury
Regulations Section 1.704-2(b)(4) and (i)(1)).

(7) Allocations to Members whose interests vary during a year by reason of
transfer, redemption, admission, capital contributions, or otherwise, shall be
made as determined by the Management Committee in accordance with permissible
methods under Code Section 706.

 

C. Tax Allocations.

(1) Subject to Section C(2), items of income, gain, loss, deduction and credit
to be allocated for income tax purposes (collectively, “Tax Items”) shall be
allocated among the Members on the same basis as their respective book items, as
provided in Sections A and B.

(2) If any Company property is subject to Code Section 704(c) or is reflected in
the Capital Accounts of the Members and on the books of the Company at a value
that differs from the adjusted tax basis of such property, then the Tax Items
with respect to such property shall, in accordance with the requirements of
Treasury Regulations Section 1.704-1(b)(4)(i), be shared among the Members in a
manner that takes account of the variation between the adjusted tax basis of the
applicable property and its value in the same manner as variations between the
adjusted tax basis and fair market value of property contributed to the Company
are taken into account in determining the Members’ share of Tax Items under Code
Section 704(c). The Management Committee is authorized to choose any reasonable
method permitted by the Treasury Regulations pursuant to Code Section 704(c),
including the “remedial allocation” method, the “curative” method and the
“traditional” method.

(3) Pursuant to Treasury Regulations Section 1.752-3, each Member’s interest in
Company profits, for purposes of determining such Member’s shares of excess
“nonrecourse liabilities” for such purpose shall be that Member’s Proportionate
Share.

(4) Any payment of foreign tax that may be creditable against any Member’s
United States federal income tax liability shall be allocated to the Members in
a manner reasonably determined by the Management Committee and in accordance
with Treasury Regulation 1.704-1(b)(4)(viii). Other tax credits shall be
allocated to the Members in a manner reasonably determined by the Management
Committee.

 

  2   SCHEDULE T



--------------------------------------------------------------------------------

(5) The Members are aware of the income tax consequences of the allocations made
by this Agreement and shall report their shares of Profits and Losses and other
items of Company, gross income, gain, loss and deduction for income tax purposes
consistently with this Agreement.

 

D. Tax Classification.

It is the intent of the Members that the Company shall always be operated in a
manner consistent with its treatment as a “partnership” for federal, state and
local income and franchise tax purposes. In accordance therewith, (a) no Member
shall file any election with any taxing authority to have the Company treated
otherwise, and (b) each Member hereby represents, covenants, and warrants that
it shall not maintain a position inconsistent with such treatment. The
Management Committee shall, except as otherwise required by applicable law,
(i) not cause or permit the Company to elect (A) to be excluded from the
provisions of Subchapter K of the Code, or (B) to be treated as a corporation or
an association taxable as a corporation for any tax purposes; (ii) cause the
Company to make any election reasonably determined to be necessary or
appropriate in order to ensure the treatment of the Company as a partnership for
all tax purposes; (iii) cause the Company to file any required tax returns in a
manner consistent with its treatment as a partnership for tax purposes; and
(iv) not take any action or cause any officer or agent or representative of the
Company to take any action that would be inconsistent with the treatment of the
Company as a partnership for such purposes.

 

E. [Reserved.]

 

F. Additional Tax Matters.

(1) The Tax Matters Member shall be the sole signatory to any federal, state,
local and foreign tax on behalf of the Company, except to the extent any other
Person is required by law to also sign such returns.

(2) The Tax Matters Partner shall take no action in such capacity without the
authorization or consent of the other Members, other than (after reasonable
notice to the other Member) such action as the Tax Matters Partner may be
required to take by applicable law. The Tax Matters Partner shall comply with
the responsibilities outlined in Sections 6222 through 6232 of the Code.

(3) The Tax Matters Partner shall not enter into any extension of the period of
limitations for making assessments on behalf of the Members without first
obtaining the written consent of each Member.

(4) The Tax Matters Partner shall not bind the Company to a settlement agreement
without obtaining the written concurrence of the other Members. For purposes of
this Section F(4), the term “settlement agreement” shall include a settlement
agreement at either an administrative or judicial level. Any Member that enters
into a settlement agreement with respect to any Company items (within the
meaning of Section 6231(a)(3) of the Code) shall

 

  3   SCHEDULE T



--------------------------------------------------------------------------------

notify the other Members of such settlement agreement and its terms within
ninety (90) calendar days after the date of settlement.

(5) The provisions of this Section F shall survive the termination of the
Company or the termination of any Member’s interest in the Company and shall
remain binding on the Members (with respect to the period of time during which
such Person is a Member) for a period of time necessary to resolve with the
Internal Revenue Service or the United States Department of the Treasury any and
all matters regarding the United States federal income taxation of the Company.

(6) The Tax Matters Partner, in its capacity as the Tax Matters Partner, shall
be reimbursed by the Company for any third party out-of-pocket costs and
expenses reasonably incurred by it in the performance of its duties as Tax
Matters Partner. No Member shall be reimbursed by the Company for any costs and
expenses incurred by such Member in pursuing on its own behalf any of its rights
to file petitions, seek judicial review, etc. under this Section F or in
participating in Company-level administrative or judicial tax proceedings unless
the other Member, in its sole discretion, agrees to such reimbursement.

(7) During any Company income tax audit or other income tax controversy with any
governmental agency, the Tax Matters Partner shall keep the Members informed of
all material facts and developments on a reasonably prompt basis. Prompt notice
shall be given to the Members upon receipt of advice that the Internal Revenue
Service or other taxing authority intends to examine any income tax return, or
records or books of the Company.

(8) The cost of any adjustments to all Members and the cost of any resulting
audits or adjustments of Members shall be borne solely by the Members without
reimbursement by the Company.

 

  4   SCHEDULE T



--------------------------------------------------------------------------------

SCHEDULE U

EXISTING GUARANTY OBLIGATIONS OF

MEMBERS, PARENTS AND AFFILIATES

(To be attached following the closing, pursuant to

the terms of the limited liability company agreement)

 

Schedule U-1



--------------------------------------------------------------------------------

SCHEDULE V

INSURANCE PROGRAM

(Unless attached hereto, to be attached following the closing,

pursuant to the terms of the limited liability company agreement)

 

Schedule V-1



--------------------------------------------------------------------------------

SCHEDULE W

FEES

[To be attached following the closing, pursuant to

the terms of the limited liability company agreement]

 

Schedule W-1



--------------------------------------------------------------------------------

SCHEDULE X

[Reserved]

 

Schedule X-1



--------------------------------------------------------------------------------

SCHEDULE Y

ADDRESSES FOR NOTICES TO THE MEMBERS

 

  

If to AVB Member, to:

 

AvalonBay Communities, Inc.

671 N. Glebe Road, Suite 800

Arlington, VA 22203

Facsimile No.: (703) 329-4830

Attention: Kevin P. O’Shea

 

with a copy (which shall not constitute notice) to:

 

AvalonBay Communities, Inc.

671 N. Glebe Road, Suite 800

Arlington, VA 22203

Facsimile No.: (703) 329-4830

Attention: Edward M. Schulman

 

and to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts 02109

Facsimile No.: (617) 523-1231

Attention: Craig C. Todaro

 

If to EQR Member, to:

 

Equity Residential

Two N. Riverside Plaza, Suite 400

Chicago, Illinois 60606

Facsimile No.: (312) 526-9252

Attention: Mark Parrell, EVP and Chief Financial Officer

 

with copies (which shall not constitute notice) to:

 

Equity Residential

Two N. Riverside Plaza, Suite 400

Chicago, Illinois 60606

Facsimile No.: (312) 526-0680

Attention: Bruce Strohm, EVP and General Counsel

 

Schedule Y-1



--------------------------------------------------------------------------------

  

 

and to:

 

Hogan Lovells US LLP

555 13th Street, NW

Washington, DC 20004

Facsimile No.: (202) 637-5910

Attention: J. Warren Gorrell, Jr.

   Bruce W. Gilchrist

 

and to:

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW

Washington, DC 20006

Facsimile No.: (202) 785-7522

Attention: David P. Slotkin

 

and to:

 

Morrison & Foerster LLP

555 West Fifth Street

Los Angeles, CA 90013-1024

Facsimile No.: (213) 892-5454

Attention: Thomas R. Fileti

 

Schedule Y-2



--------------------------------------------------------------------------------

SCHEDULE Z

ALLOCATION OF RESPONSIBILITIES/FUNCTIONS

TO DESIGNATED MANAGERS

(Attached)

 

Schedule Z-1



--------------------------------------------------------------------------------

Archstone Acquisition

AVB/EQR – Transition Issues/Wind-Down List

Updated February 25, 2013

 

          Follow    Owner     

Area/Issue

  

Items to be considered – as applicable

  

Properties

  

EQR

  

AVB

      Risk Management (GL, WC, property)    Manage claims for preclose period
and parking lot coverage and claims    X    X    X      Corporate Maintenance   
File doing business qualifications where needed; file annual statements with
applicable Secretary of State; maintain minute book, member list and
organizational documents    N    X           Legal    Manage litigation claims
for preclose period (includes and not limited to property, employment)    N    X
          Office Leases    Includes lease terms or sublets, sale of office
furniture, etc.    N    X           Benefit Plans    401(k) – administration for
wind-down, transition and parking lot JV    N       X      

 

     COBRA – administration for wind-down, transition and parking lot JV    N   
X           Federal, State and franchise tax    Manage oversight of 2012 and
2013 stub period tax returns – to be prepared by ASN    N    X         

 

See more detail below for services    Manage historical audits/litigation/issues
   N    X         

 

     2013 and future tax returns for parking lot JV and tax protection JV    N
   X           Books and Records, JV-Level Reporting    maintain accounting and
contractual records; “umbrella” quarterly and annual reporting for parking lot
JV    N         X      Germany Operational oversight    Management oversight of
ASN European business, including fund team, DeWag, legal, financing and
accounting    Y    X           Manage JV Parking lot accounting    Germany –
accounting, reporting, tax returns    N    X         

 

   SWIB - accounting, reporting, tax returns    Y       X      

 

   Development – National Gateway, Harlem    Y       X      

 

   Transition accounting – payroll and other compensation, cash
receipts/disbursements, etc.    N       X      

 

     Other – liabilities (coordination with legal, risk, etc.), consolidation,
etc.    N         X     

Cash management/oversight

See further detail below

   Provide oversight over cash receipts post-close (collect and distribute)    Y
      X      

 

(lead admin members handle cash management for JVs they handle (i.e. AVB – SWIB)
   Provide oversight of disbursements (A/P and wire transfers) post-close    Y
      X      

 

   Provide cash forecasts and funding requirements post-close    Y       X      

 

     Maintain/wind-down bank accounts    Y         X      Payroll and HR related
items    Employment claims/issues for termed/former employees/ employee
verification – pkg lot and disposed only    Y       X      

 

   Filing of 2012 ASN W-2s (to be done by ASN)    N       X      

 

   Filing of 2013 ASN W-2s (to be done by ASN)    N       X      

 

     Escheatment of Payroll    N         X     



--------------------------------------------------------------------------------

Archstone Acquisition

AVB/EQR – Transition Issues/Wind-Down List

Updated February 25, 2013

 

          Follow    Owner     

Area/Issue

  

Items to be considered – as applicable

  

Properties

  

EQR

  

AVB

      Real Estate tax claims    Management of appeals/questions/issues regarding
disposed and parking lot assets    Y         X      Accounts payable related
items    Sales and use taxes – filing requirements to go with property (to be
done by ASN) – pkg lot and disposed (if not done by ASN) only    Y       X      

 

   2013 1099’s (to be done by ASN) – pkg lot and disposed (if not done by ASN)
only    Y       X      

 

   A/P historical vendor questions – questions will follow the property – pkg
lot and disposed only    Y       X      

 

   Manage any vendor rebates    Y       X      

 

     Escheatment of Accounts payable preclose period    Y         X     
Collections of resident accounts    Collections of resident accounts (follow the
property) pkg lot and disposed only    X         X     

 

More detail on tax services –

 

*** management/oversight of, and assistance as needed with, the completion of
tax return compliance obligations by the Archstone personnel for the 2012 tax
year and short period ending with our closing in 2013

 

•  

negotiation and approval of services and expenses contracted with
vendors/consultants

 

•  

regular communication and decision-making related to notices and assessments
from taxing authorities

 

•  

provision of support for audits

 

•  

tax related services relative to the tax protection joint venture and Germany

 

•  

general consulting relative to transition and integration matters (ie.
Software/IT, Data migration, historical files and storage, etc.).

Further detail re Cash Management/Bank Accounts:

THE GENERAL RESIDUAL JV BANK ACCOUNT WILL COME UNDER THE “CASH MANAGEMENT”
OVERSIGHT TO BE PROVIDED BY AVB, WITH 2 CHECK SIGNERS FROM EACH OF AVB & EQR.
THERE WILL BE SOME ADDITIONAL DETAIL TO BE WORKED OUT ON WIRE AUTHORIZATION
PROTOCOL WHERE MUTUAL APPROVAL NECESSARY FOR WIRES OF A CERTAIN SIZE (OTHER THAN
REPETITIVE PAYMENTS AFTER APPROVAL OF INITIAL WIRE).


 



--------------------------------------------------------------------------------

SCHEDULE AA

CERTAIN AUTHORIZED DOCUMENTS

 

  1. Consent to Transfer and Release Agreement for 101 West End

 

  2. Consent to Transfer and Release Agreement for Chelsea

 

  3. Consent to Transfer and Release Agreement for Foundry

 

  4. Consent to Transfer and Release Agreement for Sonoma

 

  5. Trademark Assignment Agreement

 

  6. Documents on attached list if any.

 

Schedule AA-1